Exhibit 10.4

MEZZANINE LOAN AGREEMENT

Dated as of November 3, 2016

between

GIRAFFE JUNIOR HOLDINGS, LLC,

as Borrower,

and

BRIGADE LEVERAGED CAPITAL STRUCTURES FUND LTD.,

BRIGADE CREDIT FUND II LTD.,

BRIGADE STRUCTURED CREDIT FUND LTD.,

LOS ANGELES COUNTY EMPLOYEES RETIREMENT ASSOCIATION,

BRIGADE DISTRESSED VALUE MASTER FUND LTD.,

THE COCA-COLA COMPANY MASTER RETIREMENT TRUST,

FEDEX CORPORATION EMPLOYEES’ PENSION TRUST,

DELTA MASTER TRUST,

BRIGADE OPPORTUNISTIC CREDIT FUND—ICIP, LTD., and

BRIGADE OPPORTUNISTIC CREDIT FUND 16 LLC,

collectively, as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I GENERAL TERMS

     28   

Section 1.1.

   The Loan; Term      28   

Section 1.2.

   Interest      29   

Section 1.3.

   Method and Place of Payment      30   

Section 1.4.

   Taxes; Regulatory Change      31   

Section 1.5.

   Intentionally Omitted      34   

Section 1.6.

   Release      34   

ARTICLE II VOLUNTARY PREPAYMENT AND ASSUMPTION

     34   

Section 2.1.

   Voluntary Prepayment      34   

Section 2.2.

   Property/Collateral Releases      35   

Section 2.3.

   Assumption      37   

Section 2.4.

   Transfers of Equity Interests in Borrower or Master Tenant      38   

ARTICLE III ACCOUNTS

     39   

Section 3.1.

   Mortgage Loan Cash Management Account      39   

Section 3.2.

   Distributions from Cash Management Account      40   

Section 3.3.

   Mortgage Loan Covenants; Replacement of Mortgage Loan Collateral Accounts   
  40   

Section 3.4.

   Intentionally Omitted      41   

Section 3.5.

   Bankruptcy      41   

ARTICLE IV REPRESENTATIONS

     41   

Section 4.1.

   Organization      41   

Section 4.2.

   Authorization      42   

Section 4.3.

   No Conflicts      42   

Section 4.4.

   Consents      42   

Section 4.5.

   Enforceable Obligations      42   

Section 4.6.

   No Event of Default      42   

Section 4.7.

   Payment of Taxes      42   

Section 4.8.

   Compliance with Law      43   

Section 4.9.

   ERISA      43   

Section 4.10.

   Investment Company Act      43   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 4.11.

   No Bankruptcy Filing      43   

Section 4.12.

   Other Debt      43   

Section 4.13.

   Litigation      43   

Section 4.14.

   Intentionally Omitted      44   

Section 4.15.

   Full and Accurate Disclosure      44   

Section 4.16.

   Financial Condition      44   

Section 4.17.

   Single-Purpose Requirements      44   

Section 4.18.

   Use of Loan Proceeds      44   

Section 4.19.

   Not Foreign Person      45   

Section 4.20.

   Labor Matters      45   

Section 4.21.

   Title      45   

Section 4.22.

   Fraudulent Conveyance      45   

Section 4.23.

   Management      45   

Section 4.24.

   Federal Trade Embargos      45   

Section 4.25.

   Ground Leased Parcel      46   

Section 4.26.

   Four-Wall EBITDAR to Rent Ratio      47   

Section 4.27.

   Irrevocable Redirection Letter      47   

Section 4.28.

   Mortgage Loan Representations      47   

Section 4.29.

   Survival      47   

ARTICLE V AFFIRMATIVE COVENANTS

     48   

Section 5.1.

   Existence; Licenses; Tax Status      48   

Section 5.2.

   Maintenance of Properties      48   

Section 5.3.

   Compliance with Legal Requirements      49   

Section 5.4.

   Impositions and Other Claims      49   

Section 5.5.

   Access to Properties      49   

Section 5.6.

   Cooperate in Legal Proceedings      50   

Section 5.7.

   Leases      50   

Section 5.8.

   Plan Assets, etc.      52   

Section 5.9.

   Further Assurances      52   

Section 5.10.

   Management Agreement      53   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 5.11.

   Notice of Material Event      53   

Section 5.12.

   Annual Financial Statements      53   

Section 5.13.

   Quarterly Financial Statements      54   

Section 5.14.

   Intentionally Omitted      55   

Section 5.15.

   Insurance      55   

Section 5.16.

   Casualty and Condemnation      55   

Section 5.17.

   Annual Budget      56   

Section 5.18.

   Venture Capital Operating Companies; Nonbinding Consultation      56   

Section 5.19.

   Compliance with Encumbrances and Material Agreements      56   

Section 5.20.

   Prohibited Persons      57   

Section 5.21.

   Ground Lease      57   

Section 5.22.

   Condominium      58   

Section 5.23.

   Mortgage Loan      59   

ARTICLE VI NEGATIVE COVENANTS

     59   

Section 6.1.

   Liens on the Collateral      59   

Section 6.2.

   Ownership      59   

Section 6.3.

   Transfer; Prohibited Change of Control      59   

Section 6.4.

   Debt      60   

Section 6.5.

   Dissolution; Merger or Consolidation      60   

Section 6.6.

   Change in Business      60   

Section 6.7.

   Debt Cancellation      60   

Section 6.8.

   Affiliate Transactions      60   

Section 6.9.

   Misapplication of Funds      60   

Section 6.10.

   Jurisdiction of Formation; Name      60   

Section 6.11.

   Modifications and Waivers      60   

Section 6.12.

   ERISA      61   

Section 6.13.

   Alterations and Expansions      62   

Section 6.14.

   Advances and Investments      62   

Section 6.15.

   Single-Purpose Entity      62   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 6.16.

   Zoning and Uses      62   

Section 6.17.

   Waste      63   

Section 6.18.

   Irrevocable Redirection Letter      63   

ARTICLE VII DEFAULTS

     63   

Section 7.1.

   Event of Default      63   

Section 7.2.

   Remedies      67   

Section 7.3.

   Application of Payments after an Event of Default      69   

ARTICLE VIII CONDITIONS PRECEDENT

     69   

Section 8.1.

   Conditions Precedent to Closing      69   

ARTICLE IX MISCELLANEOUS

     72   

Section 9.1.

   Successors      72   

Section 9.2.

   GOVERNING LAW      72   

Section 9.3.

   Modification, Waiver in Writing      73   

Section 9.4.

   Notices      73   

Section 9.5.

   TRIAL BY JURY      74   

Section 9.6.

   Headings      74   

Section 9.7.

   Assignment and Participation      75   

Section 9.8.

   Severability      77   

Section 9.9.

   Preferences; Waiver of Marshalling of Assets      77   

Section 9.10.

   Remedies of Borrower      77   

Section 9.11.

   Offsets, Counterclaims and Defenses      77   

Section 9.12.

   No Joint Venture      78   

Section 9.13.

   Conflict; Construction of Documents      78   

Section 9.14.

   Brokers and Financial Advisors      78   

Section 9.15.

   Counterparts      78   

Section 9.16.

   Estoppel Certificates      78   

Section 9.17.

   General Indemnity; Payment of Expenses      79   

Section 9.18.

   No Third-Party Beneficiaries      81   

Section 9.19.

   Recourse      82   

Section 9.20.

   Right of Set-Off      85   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 9.21.

   Exculpation of Lender      85   

Section 9.22.

   Servicer      86   

Section 9.23.

   No Fiduciary Duty      86   

Section 9.24.

   Borrower Information      87   

Section 9.25.

   PATRIOT Act Records      88   

Section 9.26.

   EU Bail-in Rule      88   

Section 9.27.

   Prior Agreements      89   

Section 9.28.

   Publicity      89   

Section 9.29.

   Delay Not a Waiver      89   

Section 9.30.

   Schedules and Exhibits Incorporated      89   

Section 9.31.

   Intercreditor Agreement      89   

Section 9.32.

   Senior Loan      90   

 

-v-



--------------------------------------------------------------------------------

Exhibits

 

A Organizational Chart

B Tax Certificate

 

Schedules

 

A Properties

B Exception Report

C Deferred Maintenance Conditions

D Allocated Loan Amounts

Annex

 

I Mortgage Loan Agreement

 

 

-vi-



--------------------------------------------------------------------------------

MEZZANINE LOAN AGREEMENT

This Mezzanine Loan Agreement (this “Agreement”) is dated November 3, 2016, and
is between BRIGADE LEVERAGED CAPITAL STRUCTURES FUND LTD., BRIGADE CREDIT FUND
II LTD., BRIGADE STRUCTURED CREDIT FUND LTD., LOS ANGELES COUNTY EMPLOYEES
RETIREMENT ASSOCIATION, BRIGADE DISTRESSED VALUE MASTER FUND LTD., THE COCA-COLA
COMPANY MASTER RETIREMENT TRUST, FEDEX CORPORATION EMPLOYEES’ PENSION TRUST,
DELTA MASTER TRUST, BRIGADE OPPORTUNISTIC CREDIT FUND—ICIP, LTD. and BRIGADE
OPPORTUNISTIC CREDIT FUND 16 LLC, collectively, as lender (“Lender”), and
GIRAFFE JUNIOR HOLDINGS, LLC, a Delaware limited liability company, as borrower
(together with its successors and permitted assigns, “Borrower”).

RECITALS

Borrower desires to obtain from Lender the Loan (as hereinafter defined) in
connection with the financing of the Properties (as hereinafter defined).

Lender is willing to make the Loan on the terms and subject to the conditions
set forth in this Agreement if Borrower joins in the execution and delivery of
this Agreement, the Note and the other Loan Documents.

In consideration of the agreements, provisions and covenants contained herein
and in the other Loan Documents, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lender and
Borrower agree as follows:

DEFINITIONS

(a) When used in this Agreement, the following capitalized terms have the
following meanings:

“Account Collateral” means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest and
other earnings thereon, and all securities and investment property credited
thereto and all proceeds thereof (including proceeds of sales and other
dispositions), whether accounts, general intangibles, chattel paper, deposit
accounts, instruments, documents or securities.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, (i) is in Control of, is Controlled by or is under common Control
with such Person or (ii) is a director or officer of such Person or of an
Affiliate of such Person.

“Agent” has the meaning set forth in Section 9.7(e).

“Agreement” means this Mezzanine Loan Agreement, as the same may from time to
time hereafter be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.



--------------------------------------------------------------------------------

“Allocated Loan Amount” means, for the Collateral relating to each Property, the
portion of the Loan Amount allocated thereto as set forth in Schedule D.

“Alteration” means any demolition, alteration, installation, improvement or
expansion of or to any of the Properties or any portion thereof.

“Annual Budget” means a capital and operating expenditure budget for the
Properties prepared by Property Owner that specifies amounts to operate and
maintain the Properties in accordance with past practices of Property Owner and
Master Tenant.

“Appraisal” means, with respect to each Property, an as-is appraisal of such
Property that is prepared by a member of the Appraisal Institute selected by
Lender, meets the minimum appraisal standards for national banks promulgated by
the Comptroller of the Currency pursuant to Title XI of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989, as amended (FIRREA)
and complies with the Uniform Standards of Professional Appraisal Practice
(USPAP).

“Approved Annual Budget” has the meaning set forth in Section 5.17.

“Approved Sublease Parameters” shall mean a sublease between Master Tenant, as
landlord, and a subtenant, as tenant meeting the following parameters:

 

  (1) such sublease is an arm’s length transaction on commercially reasonable
terms;

 

  (2) (a) the subtenant shall be of a type that complies with Legal Requirements
and (b) the use of the applicable Property shall not be a Prohibited Use and
shall otherwise be in compliance with the terms hereof;

 

  (3) such sublease provides for rental rates and terms comparable to existing
local market rates and terms (taking into account the type and quality of the
subtenant);

 

  (4) such sublease demises fifty percent (50%) or less than the total rental
square footage of the applicable Property and/or such sublease, when aggregated
with all other subleases then in effect for the Properties, demises not more
than fifty percent (50%) of the total rental square footage of the Properties;

 

  (5) such sublease does not contain any terms which would reasonably be
expected to have or do have a Material Adverse Effect;

 

  (6) such sublease has a term of, (x) with respect to any Ground Leased Parcel,
ending on or before the term of the applicable Ground Lease (including possible
extensions and renewals thereof) in effect for such Ground Leased Parcel and (y)
with respect to all other Properties, at least 60 months and not more than 360
months (including all possible extensions and renewals thereof), but in no event
ending on or after the term of the Master Lease (including possible extensions
and renewals thereof);

 

2



--------------------------------------------------------------------------------

  (7) such sublease does not impose any obligations or liabilities on Property
Owner, Borrower or Master Tenant other than those obligations or liabilities
imposed on commercially reasonable terms in the ordinary course of business;

 

  (8) such sublease does not contain any option to purchase, or any right of
first refusal to purchase or other similar right to acquire all or any portion
of the applicable Property unless such option or right requires the holder
thereof to pay Borrower and Property Owner a purchase price equal to or greater
than the sum of the Principal Release Price for the Collateral relating to such
Property and the “Principal Release Price” (as defined in the Mortgage Loan
Agreement) for the related Property;

 

  (9) such sublease provides that no further sublease shall be permitted unless
such sublease satisfies the Approved Sublease Parameters;

 

  (10) such sublease does not prevent Loss Proceeds from being held and
disbursed by Lender in accordance with the terms of the Loan Documents; and

 

  (11) such sublease does not conflict with any Legal Requirements, any Ground
Lease, the terms and conditions of Section 5.15 hereof, or any of the terms of
the Master Lease.

“Assignment” has the meaning set forth in Section 9.7(b).

“Assumption” has the meaning set forth in Section 2.3.

“Available Excess Cash” has the meaning set forth in the Mortgage Loan
Agreement.

“Bankruptcy Code” has the meaning set forth in Section 7.1(d).

“Borrower” has the meaning set forth in the first paragraph of this Agreement.

“Borrower Tax” means any U.S. Tax and any present or future tax, assessment or
other charge or levy imposed by, or on behalf of, any jurisdiction through which
or from which payments due hereunder are made by or on behalf of Borrower (or
any taxing authority thereof).

“Braintree Condominium” means the Marketplace at Braintree Condominium governing
Store #6383 in Braintree, Massachusetts.

“Budgeted Operating Expense” has the meaning set forth in the Mortgage Loan
Agreement.

“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer’s collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed.

 

3



--------------------------------------------------------------------------------

“Capital Expenditure” means, with respect to any Property, hard and soft costs
incurred by Property Owner with respect to replacements and capital repairs or
improvements made to such Property (including repairs to, and replacements of,
structural components, roofs, building systems, parking garages and parking
lots), in each case to the extent capitalized in accordance with GAAP.

“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of any Property.

“Cause” means, with respect to an Independent Director, (i) acts or omissions
have been committed by such Independent Director that constitute systematic and
persistent or willful disregard of such Independent Director’s duties, (ii) such
Independent Director has been indicted or convicted for any crime or crimes of
moral turpitude or dishonesty or for any violation of any Legal Requirements,
(iii) such Independent Director no longer satisfies the requirements set forth
in the definition of “Independent Director” or if such Person is no longer
employed by the independent director service provider set forth in the
definition of “Independent Director”, (iv) the fees charged for the services of
such Independent Director are materially in excess of the fees charged by the
other providers of Independent Directors listed in the definition of
“Independent Director” or (v) any other reason for which the prior written
consent of Lender shall have been obtained.

“Certificates” means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan or the Mortgage
Loan, as the case may be.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” means all assets owned from time to time by Borrower, including (i)
100% of the issued and outstanding limited liability company interests in
Property Owner, (ii) the Account Collateral, (iii) all other collateral pledged
under the Pledge Agreement, and (iv) all other tangible and intangible property
in respect of which Lender is granted a Lien under the Loan Documents, and all
proceeds thereof.

“Collateral Account” means each of the accounts and sub-accounts established
pursuant to Article III hereof.

“Condemnation” means a taking or voluntary conveyance of all or part of any of
the Properties or any interest therein, as the result of, or in settlement of,
any condemnation or other eminent domain proceeding by any Governmental
Authority; provided, however, that “Condemnation” shall not include the grant of
any easement to the extent that the same would not reasonably be expected to
have a Material Adverse Effect on such Property.

 

4



--------------------------------------------------------------------------------

“Condominium” means the Braintree Condominium and the Northville Condominium.

“Condominium Act” means, collectively, all Legal Requirements applicable to the
respective Condominium.

“Condominium Association” means, collectively, (i) the “Trust” as such term is
defined in the Condominium Documents of the Braintree Condominium and (ii) the
“Administrator” as such term is defined in the Condominium Documents of the
Northville Condominium.

“Condominium Documents” means, collectively, the condominium declaration, the
condominium by-laws, any rules and regulations promulgated thereunder, and any
and all other documents and agreements binding upon, governing or otherwise
pertaining to each respective Condominium and/or the respective Condominium
Association.

“Condominium Unit” means each individual unit in the respective Condominium
(together with all interests appurtenant thereto).

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to provide funds for payment, or to
supply funds to invest in any other Person.

“Control” of any entity means the ownership, directly or indirectly, of at least
51% of the equity interests in, and the right to at least 51% of the
distributions from, such entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such entity, whether through the ability to exercise voting power, by contract
or otherwise (“Controlled” and “Controlling” each have the meanings correlative
thereto).

“Damages” to a Person means any and all actual, documented, out-of-pocket
liabilities, obligations, losses, demands, damages, penalties, assessments,
actions, causes of action, judgments, proceedings, suits, claims, costs,
expenses and disbursements of any kind or nature whatsoever (including
reasonable attorneys’ fees and other costs of defense and/or enforcement whether
or not suit is brought), fines, charges, fees, settlement costs and
disbursements imposed on, incurred by or asserted against such party, whether
based on any federal, state, local or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise; provided, however, that “Damages” shall not include
special, consequential or punitive damages, except to the extent imposed upon
Lender by one or more third parties.

“Dark” means, with respect to any Property, if such Property is not open for
business to the public for a period of one hundred twenty (120) consecutive
days, unless (i) such Property is temporarily closed for maintenance or
compliance with Legal Requirements or (ii) such closure is a result of a
Casualty or Condemnation and Property Owner or Master Tenant (A) promptly and
diligently pursues and completes repair or restoration of such Property, or
takes other appropriate actions to resolve such closure and (B) reopens such
Property to the public no later than two hundred seventy (270) days after the
date of the initial closure.

 

5



--------------------------------------------------------------------------------

“Dark Limit” means, as of any date of determination, twenty percent (20%) of the
Properties that remain subject to the Lien of the Mortgages as of such date.

“Dark Property” means, as of any date of determination, any Property that is
Dark.

“Debt” means, with respect to any Person, without duplication:

(i) all indebtedness of such Person to any other party (regardless of whether
such indebtedness is evidenced by a written instrument such as a note, bond or
debenture), for borrowed money or for the deferred purchase price of property or
services;

(ii) all letters of credit issued for the account of such Person and all
unreimbursed amounts drawn thereunder;

(iii) all indebtedness secured by a Lien on any property owned by such Person
(whether or not such indebtedness has been assumed) except obligations for
impositions that are not yet due and payable;

(iv) all Contingent Obligations of such Person;

(v) all payment obligations of such Person under any interest rate protection
agreement (including any interest rate swaps, floors, collars or similar
agreements) and similar agreements; and

(vi) any material actual or contingent liability to any Person or Governmental
Authority with respect to any employee benefit plan (within the meaning of
Section 3(3) of ERISA) subject to Title IV of ERISA, Section 302 of ERISA or
Section 412 of the Code.

“Default” means the occurrence of any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

“Default Rate” means, with respect to any Note, 3% per annum in excess of the
interest rate otherwise applicable to such Note hereunder; provided that, if the
foregoing would result in an interest rate in excess of the maximum rate
permitted by applicable law, the Default Rate shall be limited to the maximum
rate permitted by applicable law.

“Deferred Maintenance Conditions” has the meaning set forth in the Mortgage Loan
Agreement.

“Domestic Services Agreement” means that certain Domestic Services Agreement,
dated as of January 29, 2006, by and among, Master Tenant, Property Owner and
certain Affiliates of Property Owner party thereto, as the same may from time to
time be amended, restated, replaced, supplemented or otherwise modified.

 

6



--------------------------------------------------------------------------------

“EEA Bail-In Action” means the exercise of any EEA Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.

“EEA Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EEA Bail-In Legislation
Schedule.

“EEA Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EEA Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the EEA Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described in the EEA
Bail-In Legislation Schedule.

“Eligible Account” means an account or book-entry subaccount maintained with a
federal or state-chartered depository institution or trust company that complies
with the definition of Eligible Institution.

“Eligible Institution” has the meaning set forth in the Mortgage Loan Agreement.

“Embargoed Person” means any Person subject to trade restrictions under any
Federal Trade Embargo.

“Engineering Report” means a structural and seismic engineering report or
reports (including a “probable maximum loss” calculation, if applicable) with
respect to each of the Properties prepared by an independent engineer reasonably
approved by Lender and delivered to Lender in connection with the Loan, and any
amendments or supplements thereto delivered to Lender.

 

7



--------------------------------------------------------------------------------

“Environmental Indemnity” means that certain environmental indemnity agreement
executed by Borrower and Sponsor as of the Closing Date, as the same may from
time to time be amended, restated, replaced, supplemented or otherwise modified
in accordance herewith.

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, orders, rules, regulations and the like, as well as principals of
common law, and any judicial or administrative orders, decrees or judgments
thereunder, , relating to (i) the pollution, protection or cleanup of the
environment, (ii) the impact of the Use or Release of Hazardous Substances on
property, health or safety, (iii) the Use or Release of Hazardous Substances,
(iv) occupational safety and health, industrial hygiene or the protection of
human, plant or animal health or welfare (each solely to the extent related to
the Use or Release of Hazardous Substances) or (v) the liability for or costs of
other actual or threatened danger to the environment or human health (with
respect to exposure to Hazardous Substances). The term “Environmental Law”
includes, but is not limited to, the following statutes, as amended, any
successors thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues: the Comprehensive Environmental Response, Compensation, and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Materials Transportation Act; the Resource Conservation and Recovery
Act (including Subtitle I relating to underground storage tanks); the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act (to the extent
related to exposure to Hazardous Substances); the Federal Water Pollution
Control Act; the Federal Insecticide, Fungicide and Rodenticide Act; the
Endangered Species Act; the National Environmental Policy Act; and the River and
Harbors Appropriation Act. The term “Environmental Law” also includes, but is
not limited to, federal state and local laws, statutes ordinances, rules,
regulations and the like, as well as principals of common law, conditioning
transfer of property upon a negative declaration or other approval of a
Governmental Authority of the environmental condition of a property; or
requiring notification or disclosure of Releases of Hazardous Substances or
other environmental conditions of a property to any Governmental Authority or
other Person, whether or not in connection with transfer of title to or interest
in property.

“Environmental Reports” means “Phase I Environmental Site Assessments” as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-13 (and, if necessary, “Phase II Environmental
Site Assessments”), prepared by an independent environmental auditor approved by
Lender and delivered to Lender in connection with the Loan and any amendments or
supplements thereto delivered to Lender, and shall also include any other
environmental reports delivered to Lender pursuant to this Agreement and the
Environmental Indemnity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

 

8



--------------------------------------------------------------------------------

“ERISA Affiliate” means, at any time, each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower as a
single employer under Title IV or Section 302 of ERISA or Section 412 of the
Code.

“Escrow Refunds” has the meaning set forth in the Mortgage Loan Agreement.

“Event of Default” has the meaning set forth in Section 7.1.

“Excess Release Proceeds” shall mean any and all Net Proceeds received by
Property Owner or Borrower in connection with the release of any portion of the
Collateral pursuant to Section 2.2 hereof in excess of the sum of the Principal
Release Price, the “Principal Release Price” (as defined in the Mortgage Loan
Agreement) of the Property to which such Collateral relates and the Release
Deposit Amount (if any).

“Exception Report” means the report prepared by Borrower and attached to this
Agreement as Schedule B, setting forth any exceptions to the representations set
forth in Article IV.

“Exculpated Person” means each Person that is an affiliate, equityholder,
beneficiary, trustee, member, officer, director, agent, manager, independent
manager, employee or partner of Borrower or Sponsor.

“Extension Term” has the meaning set forth in Section 1.1(c).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with any of the foregoing and any fiscal or
regulatory legislation, rules, or practices adopted pursuant to any such
intergovernmental agreement.

“Federal Trade Embargo” means any federal law imposing trade restrictions,
including (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), (ii) the International Emergency
Economic Powers Act (50 U.S.C. §§ 1701 et seq., as amended), (iii) any enabling
legislation or executive order relating to the foregoing, (iv) Executive Order
13224, and (v) the PATRIOT Act.

“Fee Acquisition” has the meaning set forth in the Mortgage Loan Agreement.

“Fiscal Quarter” means the 13-week or 14-week period after the preceding fiscal
year or quarter end date, generally ending on the Saturday nearest to April 30,
July 31, October 31 and January 31 of each year, or such other fiscal quarter of
Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld, delayed or conditioned.

 

9



--------------------------------------------------------------------------------

“Fiscal Year” means each 52-week or 53-week period ending on the Saturday
nearest to January 31 of each year, or such other fiscal year of Borrower as
Borrower may select from time to time with the prior consent of Lender, not to
be unreasonably withheld, delayed or conditioned.

“Fitch” means Fitch, Inc. and its successors.

“Force Majeure” means a delay due to acts of God, governmental restrictions,
stays, judgments, orders, decrees, enemy actions, civil commotion, fire,
casualty, strikes, work stoppage, shortages of labor or materials or similar
causes beyond the reasonable control of Borrower; provided that (1) any period
of Force Majeure shall apply only to performance of the obligations necessarily
affected by such circumstance and shall continue only so long as Borrower is
continuously and diligently using all commercially reasonable efforts to
minimize the duration thereof; and (2) Force Majeure shall not include the
unavailability or insufficiency of funds unless caused by the events set forth
in the definition hereof.

“Four-Wall EBITDAR” has the meaning set forth in the Mortgage Loan Agreement.

“Four-Wall EBITDAR to Rent Ratio” has the meaning set forth in the Mortgage Loan
Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

“Giraffe Holdings” means Giraffe Holdings, LLC, a Delaware limited liability
company.

“Governmental Authority” means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any court).

“Ground Lease” means, with respect to each Property, any ground lease described
in the applicable Title Insurance Policy or the applicable Mortgage, as such
ground lease may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance herewith.

“Ground Leased Parcel” means, with respect to each Property, any portion of such
Property with respect to which Property Owner is the lessee under a Ground
Lease.

“Ground Rent” means rent payable by Property Owner pursuant to the Ground Lease,
if any.

“Guaranty” means that certain guaranty, dated as of the Closing Date, executed
by Sponsor for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance herewith.

 

10



--------------------------------------------------------------------------------

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as hazardous wastes, hazardous
substances, hazardous materials, extremely hazardous wastes, toxic substances,
toxic pollutants, contaminants, pollutants or words of similar meaning or
regulatory effect under applicable Environmental Laws or the presence of which
on, in or under any of the Properties is prohibited or requires investigation or
remediation under applicable Environmental Law, including petroleum and
petroleum by-products, asbestos and asbestos-containing materials, toxic mold,
polychlorinated biphenyls, lead and radon, and compounds containing them
(including gasoline, diesel fuel, oil and lead-based paint), pesticides and
radioactive materials, flammables and explosives and compounds containing them,
but excluding those substances commonly used in the operation and maintenance of
properties of kind and nature similar to those of the Properties that are used
at the Properties in compliance with all Environmental Laws and in a manner that
does not result in contamination of any Property or in a Material Adverse
Effect.

“Increased Costs” has the meaning set forth in Section 1.4(e).

“Indebtedness” means the Principal Indebtedness, together with interest and all
other monetary obligations and liabilities of Borrower under the Loan Documents,
including all transaction costs, Yield Maintenance Premiums (to the extent
payable hereunder), late fees and other amounts due or to become due to Lender
pursuant to this Agreement, under the Notes or in accordance with any of the
other Loan Documents, and all other amounts, sums and expenses reimbursable by
Borrower to Lender hereunder or pursuant to the Notes or any of the other Loan
Documents.

“Indemnified Parties” has the meaning set forth in Section 9.17.

“Independent Director” of any corporation or limited liability company means an
individual who is provided by CT Corporation, Corporation Service Company,
Delaware Trust, National Registered Agents, Inc., Wilmington Trust Company,
Stewart Management Company, Lord Securities Corporation or, if none of those
companies is then providing professional independent directors or managers,
another nationally-recognized company reasonably approved by Lender, in each
case that is not an affiliate of Borrower or Property Owner and that provides
professional independent directors or managers and other corporate services in
the ordinary course of its business, and which individual is duly appointed as a
member of the board of directors of such corporation or limited liability
company or as a “manager” of such limited liability company within the meaning
of Section 18-101(10) of the Delaware Limited Liability Company Act and is not,
and has never been, and will not while serving as Independent Director be, any
of the following:

(i) a member (other than an independent, non-economic “springing” member),
partner, equityholder, manager, director, officer or employee of such
corporation or limited liability company or any of its equityholders or
affiliates (other than as an independent director or manager of an affiliate of
such corporation or limited liability company that is not in the direct chain of
ownership of such corporation or limited liability company and that is required
by a creditor to be a single purpose bankruptcy remote entity, provided that
such independent director or manager is employed by a company that routinely
provides professional independent directors or managers);

 

11



--------------------------------------------------------------------------------

(ii) a creditor, supplier or service provider (including provider of
professional services) to such corporation or limited liability company or any
of its equityholders or affiliates (other than a nationally recognized company
that routinely provides professional independent managers or directors and that
also provides lien search and other similar services to such corporation or
limited liability company or any of its equityholders or affiliates in the
ordinary course of business);

(iii) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(iv) a Person that controls (whether directly, indirectly or otherwise) any of
(i), (ii) or (iii) above.

A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the Independent Director of a Single-Purpose
Entity affiliated with the corporation or limited liability company in question
shall not be disqualified from serving as an Independent Director of such
corporation or limited liability company, provided that the fees that such
natural person earns from serving as Independent Director of affiliates of such
corporation or limited liability company in any given year constitute in the
aggregate less than five percent of such natural person’s annual income for that
year. The same natural persons may not serve as Independent Directors of a
corporation or limited liability company and, at the same time, serve as
Independent Directors of an equityholder or member of such corporation or
limited liability company.

“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement or the Mortgage Loan
Agreement and (ii) all material regulations and then-current standards
applicable to or affecting any of the Properties or any portion thereof which
may, at any time, be recommended by the board of fire underwriters, if any,
having jurisdiction over any of the Properties.

“Intercreditor Agreement” has the meaning set forth in Section 9.33.

“Interest Accrual Period” means each period from and including the 15th day of a
calendar month through and including the 14th day of the immediately succeeding
calendar month; provided, that, prior to a Securitization, Lender shall have the
right, in connection with a change in the Payment Date in accordance with the
definition thereof, to make a corresponding change to the Interest Accrual
Period. Notwithstanding the foregoing, the first Interest Accrual Period shall
commence on and include the Closing Date.

“Interest Rate” means 12.5% per annum.

“Irrevocable Redirection Letter” means that certain Irrevocable Redirection
Letter, dated as of the date hereof, from Property Owner to Mortgage Lender, and
acknowledged and agreed to by Borrower, Lender and Mortgage Lender.

 

12



--------------------------------------------------------------------------------

“Lead Lender” means Brigade Leveraged Capital Structures Fund Ltd. or, from time
to time, a single Lender that is either then the sole Lender or has otherwise
been designated as the replacement Lead Lender by the then current Lead Lender.

“Lease” means any lease (including, without limitation, the Master Lease),
license, letting, concession, occupancy agreement, sublease to which Property
Owner, Master Tenant or any other Person is a party or has a consent right, or
other agreement (whether written or oral and whether now or hereafter in effect)
under which Property Owner and Master Tenant is a lessor, sublessor, licensor or
other grantor existing as of the Closing Date or thereafter entered into by
Property Owner and Master Tenant, in each case pursuant to which any Person is
granted a possessory interest in, or right to use or occupy all or any portion
of any space in any of the Properties, and every modification or amendment
thereof, and every guarantee of the performance and observance of the covenants,
conditions and agreements to be performed and observed by the other party
thereto.

“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws and zoning restrictions) affecting
Borrower, Property Owner, Sponsor, Master Tenant, the Properties or any other
Collateral or any portion thereof or the construction, ownership, use,
alteration or operation thereof, or any portion thereof (whether now or
hereafter enacted and in force), and all permits, licenses and authorizations
and regulations relating thereto.

“Lender” has the meaning set forth in the first paragraph of this Agreement and
in Section 9.7.

“Lending Parties” has the meaning set forth in Section 9.23(a).

“Lien” means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, security interest, restrictive covenant, easement, or any other
encumbrance on or affecting any Mortgage Loan Collateral or Collateral or any
portion thereof, or any interest therein (including any conditional sale or
other title retention agreement, any sale-leaseback, any financing lease or
similar transaction having substantially the same economic effect as any of the
foregoing, the filing of any financing statement or similar instrument under the
Uniform Commercial Code or comparable law of any other jurisdiction, and
mechanics’, materialmen’s and other similar liens and encumbrances, as well as
any option to purchase, right of first refusal, right of first offer or similar
right).

“Loan” has the meaning set forth in Section 1.1(a).

“Loan Amount” means Eighty-Eight Million and No/100 Dollars ($88,000,000).

“Loan Documents” means this Agreement, the Note, the Pledge Agreement (and
related financing statements), the Environmental Indemnity, the Subordination of
Domestic Services Agreement, the Guaranty, the Irrevocable Redirection Letter
and all other agreements, instruments, certificates and documents necessary to
effectuate the granting to Lender of Liens on the Collateral or otherwise in
satisfaction of the requirements of this Agreement or the other documents listed
above or hereafter entered into by Lender and Borrower in connection with the
Loan, as all of the aforesaid may be amended, restated, replaced, supplemented
or otherwise modified from time to time in accordance herewith.

 

13



--------------------------------------------------------------------------------

“Lockbox Account” has the meaning set forth in the Mortgage Loan Agreement.

“Lockbox Account Agreement” has the meaning set forth in Section 3.1(a).

“Loss Proceeds” means amounts, awards or payments payable to Borrower, Property
Owner, Lender and/or Mortgage Lender in respect of all or any portion of any
Property in connection with a Casualty or Condemnation thereof (after the
deduction therefrom and payment to Borrower, Property Owner, Lender and/or
Mortgage Lender, respectively, of any and all reasonable expenses incurred by
such Persons in the recovery thereof, including all attorneys’ fees and
disbursements, the fees of insurance experts and adjusters and the costs
incurred in any litigation or arbitration with respect to such Casualty or
Condemnation).

“Mandatory Mezzanine Prepayment” means any and all (i) Available Excess Cash,
(ii) Escrow Refunds and (iii) Excess Release Proceeds.

“Master Lease” means that certain Second Amended and Restated Master Lease,
dated as of the date hereof, by and between Borrower, as landlord, and Master
Tenant, as tenant, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

“Master Lease Rents” shall mean all amounts payable to Borrower on account of or
by virtue of the Master Lease, but, for avoidance of doubt, excluding any Ground
Rent.

“Master Tenant” means Toys “R” Us-Delaware, Inc., together with its permitted
successors and assigns.

“Material Adverse Effect” means a material adverse effect upon (i) Property
Owner’s title to any Property and/or Borrower’s title to the Collateral, (ii)
the ability of the Properties to generate net cash flow sufficient to service
the Loan and the Mortgage Loan, (iii) the ability of Borrower, Property Owner or
Sponsor to perform any material provision of any Loan Document or Mortgage Loan
Document, as the case may be, (iv) Lender’s ability to enforce and derive the
principal benefit of the security intended to be provided by the Pledge
Agreement and the other Loan Documents, or (v) the value of the Collateral, or
the value, use or operation of any individual Property or the operation or
occupancy thereof.

“Material Agreements” means each contract and agreement (other than Leases, the
Domestic Services Agreement and any contract or agreement for financial and
consulting services entered into on an arm’s length basis and having
commercially reasonable, market terms and pursuant to which at least one other
Person other than Property Owner or Borrower is an obligor) entered into by
Borrower or Property Owner, or otherwise imposing obligations on Borrower or
Property Owner, under which Borrower or Property Owner would have the obligation
to pay more than $500,000 per annum or that cannot be terminated by Borrower or
Property Owner without cause upon 60 days’ notice or less without payment of a
termination fee, or that is with an affiliate of Borrower or Property Owner.

 

14



--------------------------------------------------------------------------------

“Material Alteration” means any Alteration to be performed by or on behalf of
Borrower or Property Owner at any of the Properties that (a) is reasonably
expected to result in a Material Adverse Effect with respect to the applicable
Property, or (b) is reasonably expected to cost in excess of the Threshold
Amount, as determined by an independent architect (except for Alterations in
connection with (i) Tenant Improvements under and pursuant to Leases existing as
of the Closing Date (pursuant to the terms thereof in existence as of the
Closing Date) or Leases thereafter entered into in accordance with this
Agreement, (ii) Alterations by Tenants pursuant to Leases that are permitted or
do not require landlord’s approval or funds of landlord, in each case under the
applicable Lease, (iii) the remediation of any Deferred Maintenance Condition in
accordance with the Mortgage Loan Agreement, (iv) restoration of a Property
following a Casualty or Condemnation in accordance with the Mortgage Loan
Agreement), (v) any Alterations required pursuant to applicable law, (vi)
Alterations included on any Approved Annual Budget and (vii) non-structural,
cosmetic Alterations to the Property, such as painting, carpeting, and
installation of tenant fixtures).

“Material Sublease Period” means any period during which twenty-five percent
(25%) or more of the rentable square feet of the Properties, in the aggregate,
are subject to a sublease between Master Tenant, as landlord, and a subtenant,
as tenant.

“Maturity Date” means the Payment Date in November, 2019, as same may be
extended in accordance with Section 1.1(d), or such earlier date as may result
from acceleration of the Loan in accordance with this Agreement.

“Mezzanine Loan Permitted Encumbrances” means, collectively, the Liens created
by the Loan Documents.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Morningstar” means Morningstar Credit Ratings, LLC or its applicable affiliate,
and its successors.

“Mortgage” has the meaning set forth in the Mortgage Loan Agreement.

“Mortgage Lender” means, collectively, Goldman Sachs Mortgage Company, a New
York limited partnership, and Bank of America, N.A., a national banking
association, or any successor or assign thereof as “Lender” under and as defined
in the Mortgage Loan Agreement.

“Mortgage Loan” means that certain mortgage loan made on the date hereof by
Mortgage Lender to Property Owner.

“Mortgage Loan Agreement” means that certain Loan Agreement, dated as of the
date hereof, by and among Mortgage Lender and Property Owner, pursuant to which
the Mortgage Loan was made as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Mortgage Loan Cash Management Account” means the “Cash Management Account” as
defined in the Mortgage Loan Agreement.

 

15



--------------------------------------------------------------------------------

“Mortgage Loan Cash Management Agreement” means the “Cash Management and Control
Agreement” as defined in the Mortgage Loan Agreement.

“Mortgage Loan Collateral” means the “Collateral” as defined in the Mortgage
Loan Agreement.

“Mortgage Loan Collateral Accounts” means the “Collateral Accounts” as defined
in the Mortgage Loan Agreement.

“Mortgage Loan Documents” means the “Loan Documents” as defined in the Mortgage
Loan Agreement.

“Mortgage Loan Event of Default” means an “Event of Default” under and as
defined in the Mortgage Loan Agreement.

“Mortgage Loan Permitted Encumbrances” means “Permitted Encumbrances” as defined
in the Mortgage Loan Agreement.

“Net Operating Income” has the meaning set forth in the Mortgage Loan Agreement.

“Net Sales Proceeds” has the meaning set forth in the Mortgage Loan Agreement.

“Nonconsolidation Opinion” means the opinion letter, dated the Closing Date,
delivered by Borrower’s counsel to Lender and addressing issues relating to
substantive consolidation in bankruptcy.

“Northville Condominium” means the Woodridge Grove, Wayne County Condominium
Subdivision governing Store # 9249 in Northville, Michigan.

“Note(s)” means, individually and/or collectively, Note A-1, Note A-2, Note A-3,
Note A-4, Note A-5, Note A-6, Note A-7, Note A-8, Note A-9 and Note A-10, which
collectively evidence the Loan.

“Note A-1” means that certain Mezzanine Promissory Note A-1 in the original
principal amount of $25,000,000.00, dated as of the Closing Date, made by
Borrower to Lead Lender, as the same may be replaced by multiple notes and as
otherwise assigned (in whole or in part), amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.

“Note A-2” means that certain Mezzanine Promissory Note A-2 in the original
principal amount of $23,500,000.00, dated as of the Closing Date, made by
Borrower to Brigade Credit Fund II Ltd., as the same may be replaced by multiple
notes and as otherwise assigned (in whole or in part), amended, restated,
replaced, supplemented or otherwise modified in accordance herewith.

“Note A-3” means that certain Mezzanine Promissory Note A-3 in the original
principal amount of $15,000,000.00, dated as of the Closing Date, made by
Borrower to Brigade Structured Credit Fund Ltd., as the same may be replaced by
multiple notes and as otherwise assigned (in whole or in part), amended,
restated, replaced, supplemented or otherwise modified in accordance herewith.

 

16



--------------------------------------------------------------------------------

“Note A-4” means that certain Mezzanine Promissory Note A-4 in the original
principal amount of $6,100,000.00, dated as of the Closing Date, made by
Borrower to Los Angeles County Employees Retirement Association, as the same may
be replaced by multiple notes and as otherwise assigned (in whole or in part),
amended, restated, replaced, supplemented or otherwise modified in accordance
herewith.

“Note A-5” means that certain Mezzanine Promissory Note A-5 in the original
principal amount of $5,500,000.00, dated as of the Closing Date, made by
Borrower to Brigade Distressed Value Master Fund Ltd., as the same may be
replaced by multiple notes and as otherwise assigned (in whole or in part),
amended, restated, replaced, supplemented or otherwise modified in accordance
herewith.

“Note A-6” means that certain Mezzanine Promissory Note A-6 in the original
principal amount of $3,200,000.00, dated as of the Closing Date, made by
Borrower to The Coca-Cola Company Master Retirement Trust, as the same may be
replaced by multiple notes and as otherwise assigned (in whole or in part),
amended, restated, replaced, supplemented or otherwise modified in accordance
herewith.

“Note A-7” means that certain Mezzanine Promissory Note A-7 in the original
principal amount of $2,800,000.00, dated as of the Closing Date, made by
Borrower to FedEx Corporation Employees’ Pension Trust, as the same may be
replaced by multiple notes and as otherwise assigned (in whole or in part),
amended, restated, replaced, supplemented or otherwise modified in accordance
herewith.

“Note A-8” means that certain Mezzanine Promissory Note A-8 in the original
principal amount of $2,700,000.00, dated as of the Closing Date, made by
Borrower to Delta Master Trust, as the same may be replaced by multiple notes
and as otherwise assigned (in whole or in part), amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.

“Note A-9” means that certain Mezzanine Promissory Note A-9 in the original
principal amount of $2,200,000.00, dated as of the Closing Date, made by
Borrower to Brigade Opportunistic Credit Fund—ICIP, Ltd., as the same may be
replaced by multiple notes and as otherwise assigned (in whole or in part),
amended, restated, replaced, supplemented or otherwise modified in accordance
herewith.

“Note A-10” means that certain Mezzanine Promissory Note A-9 in the original
principal amount of $2,000,000.00, dated as of the Closing Date, made by
Borrower to Brigade Opportunistic Credit Fund 16 LLC, as the same may be
replaced by multiple notes and as otherwise assigned (in whole or in part),
amended, restated, replaced, supplemented or otherwise modified in accordance
herewith.

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department,

 

17



--------------------------------------------------------------------------------

Office of Foreign Assets Control pursuant to any applicable governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities, including trade embargo, economic
sanctions, or other prohibitions imposed by Executive Order of the President of
the United States. The OFAC List currently is accessible at
http://www.treasury.gov/ofac/downloads/t11sdn.pdf.

“Officer’s Certificate” means a certificate delivered to Lender that is signed
by an authorized officer of Borrower and certifies the information therein to
such officer’s actual knowledge.

“Other Connection Taxes” means, with respect to any Lender or Person to whom
there has been an Assignment or Participation of a Loan, as applicable, taxes
imposed as a result of a present or former connection between such Lender or
Person and the jurisdiction imposing such tax (other than connections arising
from such Lender or Person having executed, delivered, become a party to,
performed its obligations under, received payments under, or engaged in any
other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document).

“PACE Debt” means any amounts owed in respect of energy retrofit lending
programs, commonly known as “PACE loans”. For avoidance of doubt, PACE Debt is
not Permitted Debt and Liens securing PACE Debt are not Permitted Encumbrances.

“Par Prepayment Date” means the first Payment Date following the 18-month
anniversary of the Closing Date.

“Participant Register” has the meaning set forth in Section 9.7(c).

“Participation” has the meaning set forth in Section 9.7(b).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56) (signed into law October 26, 2001), as amended from time to
time.

“Payment Date” means, with respect to each Interest Accrual Period, the ninth
day of the calendar month in which such Interest Accrual Period ends; provided,
that prior to a Securitization, Lender shall have the right to change the
Payment Date so long as a corresponding change to the Interest Accrual Period is
also made. Whenever a Payment Date is not a Business Day, the entire amount that
would have been due and payable on such Payment Date shall instead be due and
payable on the immediately preceding Business Day.

“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of each of the
Properties (including certificates of occupancy, business licenses, state health
department licenses, licenses to conduct business).

 

18



--------------------------------------------------------------------------------

“Permitted Debt” means:

(a) with respect to Property Owner, the “Permitted Debt” as defined in the
Mortgage Loan Agreement as in effect on the date hereof; and

(b) (i) the Indebtedness and (ii) items related thereto, including, without
limitation, indebtedness not to exceed (1) that which is required for Borrower’s
on-going administration and compliance with the Loan Documents plus (2) $10,000,
and in each case of (1) and (2) is not material in the aggregate that is
incidental to Borrower’s activities as a member of Property Owner.

“Permitted Encumbrances” means collectively, the Mortgage Loan Permitted
Encumbrances and the Mezzanine Loan Permitted Encumbrances.

“Permitted Investments” has the meaning set forth in the Mortgage Loan Agreement
(except that any consent of Mortgage Lender required thereunder shall for
purposes hereof also require the consent of Lender).

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

“Plan Assets” means assets, within the meaning of 29 C.F.R. Section 2510.3-101,
as modified by Section 3(42) of ERISA, of any (i) employee benefit plan (as
defined in Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as
defined in Section 4975(e)(1) of the Code) subject to Section 4975 of the Code,
or (iii) governmental plan (as defined in Section 3(32) of ERISA) subject to
federal, state or local laws, rules or regulations substantially similar to
Title I of ERISA or Section 4975 of the Code.

“Pledge Agreement” means that certain Pledge and Security Agreement, dated as of
the date hereof, executed by Borrower in favor of Lender, as the same may from
time to time be amended, restated, replaced, supplemented or otherwise modified
in accordance herewith.

“Policies” has the meaning set forth in the Mortgage Loan Agreement.

“Principal Indebtedness” means the principal balance of the Loan outstanding
from time to time.

“Principal Release Price” means in connection with a release of the portion of
the Collateral relating to a Property pursuant to Section 2.2 of this Agreement,
an amount equal to (i) if less than $44,000,000 has been prepaid pursuant to
Section 2.2 of this Agreement, then one hundred ten percent (110%) of the
Allocated Loan Amount of such Property being released, and (ii) if $44,000,000
or more has been prepaid pursuant to Section 2.2 of this Agreement, then one
hundred fifteen percent (115%) of the Allocated Loan Amount of such Property
being released thereafter.

“Prior Loan” has the meaning set forth in Section 4.17(c).

“Prohibited Change of Control” means the occurrence of either or both of the
following: (i) the failure of Property Owner and/or Borrower to be Controlled by
Sponsor or one or more Qualified Equityholders (individually or collectively),
or (ii) the failure of Master Tenant, Borrower or Property Owner to be
Controlled by Sponsor or the same Qualified Equityholder(s) that Control
Borrower.

 

19



--------------------------------------------------------------------------------

“Prohibited Pledge” has the meaning set forth in Section 7.1(f).

“Prohibited Use” means any use or proposed use of any Property or portion
thereof for the following:

(i) any mortuary, funeral home or crematorium;

(ii) any massage parlor appealing to prurient interests;

(iii) any adult book or film store, adult entertainment nightclub or similar
business appealing to prurient interests or selling or displaying pornographic
or obscene materials;

(iv) any motor fuel or other hydrocarbon filling or dispensing station (other
than a business that sells pre-filled propane tanks or dispenses and sells
propane from an above-ground propane storage tank located on such Property as an
ancillary part of its business and in accordance with applicable Legal
Requirements);

(v) any manufacturing, distilling, refining, smelting, agricultural (other than
the sale of agricultural items and maintenance area devoted to the sale of
garden items, plants, shrubs and gardening and farming supplies and tools) or
mining operation;

(vi) any living quarters, sleeping apartments or lodging rooms;

(vii) any animal raising facility (except that this provision shall not prohibit
a veterinary hospital or pet shops or the maintenance of live animals for sale
or the provision of veterinary services in conjunction with the operation of any
such pet shop);

(viii) any flea market, amusement park, pool or billiard hall, dance hall or
discotheque, carnival, circus, casino, bingo parlor, gaming hall, off-track
betting parlor or other gambling operation or facility (except that a business
may sell sale of lottery tickets and similar gaming activities as an ancillary
part of its business and a restaurant may contain an arcade or similar facility
for its customers, provided that such arcade or similar facility is not the
primary use of the Property for example, Dave & Buster’s, Chuck E. Cheese’s and
such similar establishments are permitted uses);

(ix) any central laundry, dry cleaning facility or laundromat;

(x) any use which produces explosion or other damaging or dangerous hazard
(including the storage, display or sale of explosives or fireworks) (but
excluding the sale of propane as permitted by clause (iv) above);

(xi) any use which violates any of the Permitted Encumbrances; or

 

20



--------------------------------------------------------------------------------

(xii) any so called “head shop,” “marijuana dispensary” or other similar
business engaged in the sale of marijuana, rolling paper or other drug
paraphernalia.

“Properties” means the real property described on Schedule A, together with all
buildings and other improvements thereon and all personal property appurtenant
thereto; and “Property” means an individual property included in the Properties
or all Properties collectively, as the context may require.

“Property Owner” means Toys “R” Us Property Company II, LLC, a Delaware limited
liability company, together with its successors and permitted assigns.

“Qualified Equityholder” means (i) Sponsor, (ii) Bain Capital Partners, LLC,
(iii) Kohlberg Kravis Roberts & Co. L.P., (iv) Vornado Realty Trust, (v) any
Person approved by Lender with respect to which the Rating Condition is
satisfied, or (vi) a bank, saving and loan association, investment bank,
insurance company, trust company, commercial credit corporation, pension plan,
pension fund or pension advisory firm, mutual fund, government entity or plan,
real estate company, investment fund or an institution substantially similar to
any of the foregoing or any wholly-owned subsidiary of such Person which is
Controlled by such Person, provided in each case under this clause (vi) that
such Person (x) has total assets (in name or under management) in excess of
$1,000,000,000 and (except with respect to a pension advisory firm or similar
fiduciary) capital/statutory surplus or shareholder’s equity in excess of
$500,000,000 (in both cases, exclusive of the Properties), and (y) is regularly
engaged in the business of owning and operating comparable properties, or (vii)
with respect to clauses (i) through (vi) above, any wholly-owned subsidiary of
such Person which is Controlled by such Person.

“Rating Agency” means, prior to the final Securitization of the Loan, each of
S&P and Morningstar, or any other nationally-recognized statistical rating
agency that has been designated by Lender and, after the final Securitization of
the Loan, shall mean any of the foregoing that have rated and continue to rate
any of the Certificates (excluding unsolicited ratings).

“Rating Condition” means, with respect to any proposed action, the receipt by
Lender of confirmation in writing from each of the Rating Agencies that
continues to rate the outstanding Certificates that such action shall not
result, in and of itself, in a downgrade, withdrawal, or qualification of any
rating then assigned to any outstanding Certificates; except that if all or any
portion of the Loan has not been Securitized pursuant to a Securitization rated
by the Rating Agencies, then “Rating Condition” shall instead mean the receipt
of prior written approval of both (x) the applicable Rating Agencies (if and to
the extent that any portion of the Loan has been Securitized pursuant to a
Securitization or series of Securitizations rated by such Rating Agencies and
such Rating Agencies continue to rate the outstanding Certificates), and (y)
Lender in its sole discretion (unless this Agreement otherwise provides that
Lender will act in its reasonable discretion). No Rating Condition shall be
regarded as having been satisfied unless and until any conditions imposed on the
effectiveness of any confirmation from any Rating Agency shall have been
satisfied. Lender shall have the right in its sole discretion to waive a Rating
Condition requirement with respect to any Rating Agency that Lender determines
has declined to review the applicable proposal.

 

21



--------------------------------------------------------------------------------

“Regulatory Change” means any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Lender, of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Release” with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, or other disposing of Hazardous
Substances into or through the indoor or outdoor environment, and “Released” has
the meaning correlative thereto.

“Release Deposit Amount” has the meaning set forth in Section 2.2(c).

“Rent Instruction” means that certain obligation contained in the Master Lease
with respect to payments of Master Lease Rent directly into the Lockbox Account.

“Revenues” has the meaning set forth in the Mortgage Loan Agreement.

“S&P” means Standard & Poor’s Ratings Services, and its successors.

“Securitization” means a transaction in which, in the case of the Loan, all or
any portion of the Loan is deposited into one or more trusts which issue
Certificates to investors, or a similar transaction, and, in the case of the
Mortgage Loan, all or any portion of the Mortgage Loan is deposited into one or
more trusts which issue Certificates to investors, or a similar transaction; and
the terms “Securitize” and “Securitized” have meanings correlative to the
foregoing.

“Servicer” means the entity or entities appointed by Lender from time to time to
serve as servicer and/or special servicer of the Loan. If at any time no entity
is so appointed, the term “Servicer” shall be deemed to refer to Lender.

“Severed Loan Documents” has the meaning set forth in Section 7.2(e).

“Single-Purpose Entity” means (x) with respect to Property Owner, a
“Single-Purpose Entity” as such term is defined in the Mortgage Loan Agreement
and (y) with respect to Borrower, a Person that:

(a) was formed under the laws of the State of Delaware solely for the purpose of
acquiring and holding an ownership interest in Property Owner;

(b) does not engage in any business unrelated to its ownership interest in
Property Owner;

(c) does not own any assets other than those related to its ownership interest
in Property Owner (and does not and will not own any assets on which Lender does
not have a Lien, other than excess cash that has been released to Borrower by
Property Owner in accordance with the terms of the Mortgage Loan Agreement);

 

22



--------------------------------------------------------------------------------

(d) does not have any Debt other than Permitted Debt;

(e) maintains books, accounts, records and financial statements that are
separate and apart from those of any other Person and does not list its assets
as assets on the financial statement of any other Person (except that such
Person’s financial position, assets, results of operations and cash flows may be
included in the consolidated financial statements of an Affiliate of such Person
in accordance with GAAP, provided that (i) appropriate notation is made on such
consolidated financial statements to indicate the separateness of such Person
from such Affiliate and to indicate that such Person’s assets and credit are not
available to satisfy the debts or other obligations of such Affiliate or any
other Person and (ii) such assets shall also be listed on such Person’s own
separate balance sheet);

maintains stationery, invoices and checks (if any) bearing its own name;

(g) is subject to and complies with all of the limitations on powers and
separateness requirements set forth in the organizational documentation of such
Person as of the Closing Date;

(h) holds itself out as being a Person separate and apart from each other Person
and does not identify itself as a division or part of another Person and holds
itself out of the public as a legal entity separate and distinct from any other
Person;

(i) conducts its business solely in its own name;

(j) corrects any misunderstanding actually known to it regarding its separate
identity, maintains an arms’-length relationship with its Affiliates and only
enters into a transaction, contract or agreement with an Affiliate in the
ordinary course of business upon terms and conditions that are intrinsically
fair, commercially reasonable and substantially similar to those that would be
available on an arms’-length basis with unaffiliated third parties;

(k) pays its own liabilities out of its own funds, including the salaries of its
own employees, if any (provided that the foregoing shall not require such
Person’s equityholders to make any additional capital contributions or loans to
such Person) and fairly and reasonably allocates any overhead that is shared
with an Affiliate, including paying for shared office space and services
performed by any officer or employee of an Affiliate;

(l) maintains a sufficient number of employees, if any, in light of its
contemplated business operations;

(m) conducts its business so that the assumptions made with respect to it that
are contained in the Nonconsolidation Opinion shall at all times be true and
correct in all material respects;

(n) maintains its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

 

23



--------------------------------------------------------------------------------

(o) observes all applicable entity-level formalities in all material respects;

(p) does not commingle its assets with those of any other Person, and holds its
assets in its own name;

(q) does not assume, guarantee or become obligated for the debts or obligations
of any other Person, and does not hold out its assets or credit as being
available to satisfy the debts, obligations or securities of others;

(r) does not hold out its assets or credit of any Affiliate as being available
to satisfy its debts or obligations;

(s) does not acquire obligations or securities of its direct or indirect
equityholders;

(t) does not pledge its assets for the benefit of any other Person and does not
make any loans or advances to any other Person;

(u) intends to maintain adequate capital in light of its contemplated business
operations (provided that the foregoing shall not require such Person’s
partners, members or shareholders to make any additional capital contributions
or loans to such Person);

(v) has two Independent Directors and has organizational documents that (i)
provide that the Independent Directors shall consider only the interests of
Borrower, including its creditors, and shall have no fiduciary duties to
Borrower’s equityholders (except to the extent of their respective interests in
Borrower), and (ii) prohibit the replacement of any Independent Director without
Cause and without giving at least two Business Days’ prior written notice to
Lender and the Rating Agencies (except in the case of the death, legal
incapacity, or voluntary non-collusive resignation of an Independent Director,
in which case no prior notice to Lender or the Rating Agencies shall be required
in connection with the replacement of such Independent Director with a new
Independent Director that is provided by any of the companies listed in the
definition of “Independent Director”);

(w) if it is a single member limited liability company, has organizational
documents that provide that upon the occurrence of any event that causes it to
have no members while the Loan is outstanding, at least one of its Independent
Directors shall automatically be admitted as its sole member and shall preserve
and continue its existence without dissolution;

(x) files its own tax returns separate from those of any other Person, except to
the extent it is not required to file tax returns under applicable law, and pays
any taxes required to be paid by it under applicable law only from its own
funds; and

(y) has by-laws or an operating agreement which provides that, for so long as
the Loan is outstanding, such Person shall not take or consent to any of the
following actions except to the extent expressly permitted in this Agreement and
the other Loan Documents:

 

24



--------------------------------------------------------------------------------

  (i) the dissolution, liquidation, consolidation, merger or sale of all or
substantially all of its assets (to the fullest extent permitted by law);

 

  (ii) the engagement by such Person in any business other than the
acquisition and holding of the ownership interests in Property Owner;

 

  (iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, the seeking or consenting to the appointment
of a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official in respect of such Person, admitting in writing in a legal
proceeding such Person’s inability to pay its debts generally as they become due
(unless failure to do so is a violation of law), in each case, in respect of
itself, without the affirmative vote of both of its Independent Directors; and

 

  (iv) any amendment or modification of any provision of its organizational
documents relating to qualification as a “Single-Purpose Entity”.

“Sponsor” means Toys “R” Us, Inc., a Delaware corporation.

“Subordination of Domestic Services Agreement” means that certain Consent and
Agreement of Manager and Subordination of Domestic Services Agreement executed
by Borrower and Master Tenant as of the Closing Date, as the same may from time
to time be amended, restated, replaced, supplemented or otherwise modified in
accordance herewith.

“Successor Borrower” means a Single-Purpose Entity that is Controlled by one or
more Qualified Equityholders and is the owner of all of the direct ownership
interests in a Successor Property Owner.

“Successor Property Owner” means a “Successor Borrower” as defined in the
Mortgage Loan Agreement.

“Survey” means, with respect to each Property, a land title survey thereof,
certified to Property Owner, the title company issuing the applicable Title
Insurance Policy and Lender and their respective successors and assigns, in form
and substance reasonably satisfactory to Lender.

“Taxes” means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against the
Properties or Property Owner with respect to the Properties or rents therefrom
or that may become Liens upon any of the Properties, without deduction for any
amounts reimbursable to Property Owner by third parties.

“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

 

25



--------------------------------------------------------------------------------

“Test Period” means each 12-month period ending on the last day of a Fiscal
Quarter.

“Threshold Amount” has the meaning set forth in the Mortgage Loan Agreement.

“Title Insurance Policy” means, as the context may require, (i) the Title
Insurance Policy, as defined in the Mortgage Loan Agreement, (ii) a UCC
insurance policy insuring Lender’s first-priority perfected security interest in
100% of the limited liability company interests in Property Owner pledged by
Borrower to Lender pursuant to the Pledge Agreement, and otherwise in form and
substance reasonably acceptable to Lender, and (iii) an owner’s title insurance
policy in favor of Property Owner with a “Mezzanine Lender’s Financing
Endorsement”, in form and substance reasonably satisfactory to Lender.

“Transaction” means, collectively, the transactions contemplated and/or financed
by the Loan Documents.

“Transfer” means (i) the sale or other whole or partial conveyance of all or any
portion of the Mortgage Loan Collateral or any direct or indirect interest
therein to a third party, including granting of any purchase options, rights of
first refusal, rights of first offer or similar rights in respect of any portion
of the Mortgage Loan Collateral or the subjecting of any portion of the Mortgage
Loan Collateral to restrictions on transfer; except that the conveyance of a
space lease at a Property in accordance herewith shall not constitute a Transfer
or (ii) the sale or other whole or partial conveyance of all or any portion of
the Collateral or any direct or indirect interest therein to a third party,
including granting of any purchase options, rights of first refusal, rights of
first offer or similar rights in respect of any portion of the Collateral or the
subjecting of any portion of the Collateral to restrictions on transfer.

“Treasury Constant Yield” means the arithmetic mean of the rates published as
“Treasury Constant Maturities” as of 5:00 p.m., New York time, for the five
Business Days preceding the date on which prepayment is made or acceleration has
been declared as shown on the USD screen of Reuters (or such other page as may
replace that page on that service, or such other page or replacement therefor on
any successor service), or if such service is not available, the Bloomberg
Service (or any successor service), or if neither Reuters nor the Bloomberg
Service is available, under Section 504 in the weekly statistical release
designated H.15(519) (or any successor publication) published by the Board of
Governors of the Federal Reserve System, for “On the Run” U.S. Treasury
obligations corresponding to the date on which prepayment is made or
acceleration has been declared. If no such maturity shall so exactly correspond,
yields for the two most closely corresponding published maturities shall be
calculated pursuant to the foregoing sentence and the Treasury Constant Yield
shall be interpolated or extrapolated (as applicable) from such yields on a
straight-line basis (rounding, in the case of relevant periods, to the nearest
month).

“Trigger Period” has the meaning set forth in the Mortgage Loan Agreement.

“True Lease Opinion” means that certain true lease opinion letter dated the date
hereof delivered by Latham & Watkins LLP in connection with the Loan.

 

26



--------------------------------------------------------------------------------

“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, possession, use, discharge,
placement, treatment, disposal, disposition, removal, abatement, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.

“U.S. Person” means a United States person within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax” means any present or future tax, assessment, impost, duty, deduction,
withholding (including backup withholding), fee or other charge or levy imposed
by or on behalf of the United States of America or any taxing authority thereof
or thereunder, including any interest, additions to tax, or penalties applicable
thereto.

“Waste” means any material physical abuse or destructive use of any Property.

“Yield Maintenance Premium” means, (i) with respect to any acceleration of
Indebtedness or payment of principal on the Note on or prior to the Par
Prepayment Date, the product of:

(A) a fraction whose numerator is (x) the amount so paid or (y) the principal
balance of the Note amount so accelerated and whose denominator is the
outstanding principal balance of the Note before giving effect to such payment
(or acceleration), times

(B) the amount by which (1) the sum of the respective present values, computed
as of the date of acceleration or prepayment, of the remaining scheduled
payments of principal and interest with respect to the Note through and
including the Par Prepayment Date (excluding accrued but unpaid interest to the
date of the prepayment or date of acceleration, as applicable), determined by
discounting such scheduled payments to the date on which such acceleration or
prepayment is made at the Treasury Constant Yield, exceeds (2) the outstanding
principal balance of the Note before giving effect to such payment (or
acceleration); and

(ii) with respect to any acceleration of Indebtedness or payment of principal on
the Note following the Par Prepayment Date, Zero Dollars ($0.00). The
calculation of the Yield Maintenance Premium shall be made by Lender and shall,
absent manifest error, be final, conclusive and binding upon all parties.

(b) Rules of Construction. Unless otherwise specified, (i) all references to
sections, schedules and exhibits are to sections, schedules and exhibits in or
to this Agreement, (ii) all meanings attributed to defined terms in this
Agreement shall be equally applicable to both the singular and plural forms of
the terms so defined, (iii) “including” means “including, but not limited to”,
(iv) “mortgage” means a mortgage, deed of trust, deed to secure debt or similar
instrument, as applicable, and “mortgagee” means the secured party under a
mortgage, deed of trust, deed to secure debt or similar instrument, (v) the
words “hereof,” “herein,” “hereby,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision, article, section or other subdivision of this Agreement,
(vi) unless otherwise indicated, all references to “this Section” shall refer to
the Section of this Agreement in which such reference appears in its entirety
and not to any particular clause or subsection or such Section, (vii) the use of
the phrases “an Event of Default

 

27



--------------------------------------------------------------------------------

exists”, “during the continuance of an Event of Default” or similar phrases in
the Loan Documents shall not be deemed to grant Borrower any right to cure an
Event of Default, and each Event of Default shall continue unless and until the
same is waived by Lender in writing in accordance with the requirements of the
Loan Documents, (viii) terms used herein and defined by cross-reference to
another agreement or document shall have the meaning set forth in such other
agreement or document as of the Closing Date (notwithstanding any subsequent
amendment, restatement, termination or modification of such other agreement or
document), except that if the definition set forth in such other agreement or
document contains any requirement that a matter be approved or consented to by
Mortgage Lender then for purposes hereof the consent of Lender shall also be
required, and (ix) any capitalized term used herein and not otherwise defined
shall have the meaning ascribed thereto in the Mortgage Loan Agreement. All
accounting terms not specifically defined in this Agreement shall be construed
in accordance with GAAP, as the same may be modified in this Agreement. Any
provision contained in this Agreement or in any of the other Loan Documents to
the effect that Borrower shall cause, permit or allow Property Owner to act or
to refrain from acting in any manner, or to the effect that Borrower shall
itself act or refrain from acting in any manner with respect to the Property, or
Borrower represents or warrants on behalf or, or covenants on behalf of,
Property Owner, or with respect to the Property, shall be construed as meaning
that Borrower shall do so in Borrower’s capacity as the owner of the equity
interests in Property Owner in accordance with Legal Requirements and applicable
organizational documents and not directly with respect to the Property Owner or
the Property in any other matter that would violate the covenants contained in
Section 4.17 of this Agreement, any other similar covenants contained in the
Borrower’s or Property Owner’s organizational documents, or any other similar
covenants contained in the Mortgage Loan Documents.

Notwithstanding anything to the contrary contained herein, including references
to the Mortgage Loan or to capitalized terms being defined in the Mortgage Loan
Agreement, (a) except as otherwise expressly set forth herein, (i) nothing
herein creates any obligation of Borrower with respect to any of the Mortgage
Loan Documents, (ii) Borrower has no obligations to comply with and shall not be
liable under any Mortgage Loan Document and (b) nothing herein creates any
obligation of Mortgage Borrower with respect to any of the Loan Documents and
Mortgage Borrower does not have any obligations to comply with and shall not be
liable under this Agreement or any Loan Document.

ARTICLE I

GENERAL TERMS

Section 1.1. The Loan; Term.

(a) On the Closing Date, subject to the terms and conditions of this Agreement,
Lender shall make a loan to Borrower (the “Loan”) in an amount equal to the Loan
Amount. The Loan shall be represented by the Notes that shall bear interest as
described in this Agreement at a per annum rate equal to the Interest
Rate. Interest payable hereunder shall be computed on the basis of a 360-day
year and a 30-day calendar month.

 

28



--------------------------------------------------------------------------------

(b) The Loan shall be secured by the Collateral pursuant to the Pledge Agreement
and the other Loan Documents.

(c) Borrower shall have two (2) successive options to extend the scheduled
Maturity Date of the Loan to the Payment Date in the month containing the
one-year anniversary of the Maturity Date as theretofore in effect (the period
of each such extension, an “Extension Term”), provided that as a condition to
each Extension Term, (i) Borrower shall deliver to Lender written notice of such
extension at least 30 and not more than 60 days prior to the Maturity Date as
theretofore in effect; (ii) no Event of Default shall be continuing on either
the date of such notice or the Maturity Date as theretofore in effect; (iii) for
the first Extension Term only, either (x) the outstanding principal balance of
the Loan as of the date of such extension is less than $41,000,000 or (y) the
Four-Wall EBITDAR to Rent Ratio for the Test Period then most recently ended
shall be no less than 1.85:1.00, as determined by Lender; (iv) for the second
Extension Term only, the Four-Wall EBITDAR to Rent Ratio for the Test Period
then most recently ended shall be no less than 2.20:1.00, as determined by
Lender; (v) for the second Extension Term only, Borrower shall have paid in
respect of such Extension Term an extension fee in an amount equal to 0.25% of
the Principal Indebtedness; (vi) Borrower shall have reimbursed Lender for all
reasonable out-of-pocket expenses incurred by Lender in connection with such
extension; and (vii) provided the Mortgage Loan is outstanding, the Mortgage
Loan shall have been extended in accordance with Section 1.1(d) of the Mortgage
Loan Agreement, such that the Mortgage Loan shall be coterminous with the Loan
after giving effect to such extension, and Borrower shall have delivered to
Lender evidence satisfactory to Lender of such extension. If Borrower fails to
exercise any extension option in accordance with the provisions of this
Agreement, such extension option, and any subsequent extension option hereunder,
will automatically cease and terminate. Borrower shall have the right to prepay
the Loan pursuant to and in accordance with Section 2.1 hereof in an amount
sufficient to enable Borrower to comply with the financial test set forth in
this Section 1.1(c)(iii)(x) above.

Section 1.2. Interest .

(a) On each Payment Date, Borrower shall pay to Lender interest on the Note for
the applicable Interest Accrual Period at the Interest Rate (except that in each
case, interest shall be payable on the Indebtedness, including due but unpaid
interest, at the Default Rate with respect to any portion of such Interest
Accrual Period falling during the continuance of an Event of Default).

Notwithstanding the foregoing, on the Closing Date, Borrower shall pay interest
from and including the Closing Date through the end of the first Interest
Accrual Period, in lieu of making such payment on the first Payment Date
following the Closing Date.

(b) No prepayments of the Loan shall be permitted except for (i) prepayments
made pursuant to Section 1.2(d), Section 1.2(f), Section 2.1 and Section 2.2,
and (ii) prepayments resulting from Casualty or Condemnation as described in
Section 5.16. The entire outstanding Principal Indebtedness, together with all
interest thereon through the end of the Interest Accrual Period in which the
Maturity Date falls (calculated as if such Principal Indebtedness were
outstanding for the entire Interest Accrual Period) and all other amounts then
due under the Loan Documents shall be due and payable by Borrower to Lender on
the Maturity Date.

 

29



--------------------------------------------------------------------------------

(c) Any payments of interest and/or principal not paid when due hereunder shall
bear interest at the applicable Default Rate and, in the case of all payments
due hereunder other than the repayment of the Principal Indebtedness on the
Maturity Date, when paid shall be accompanied by a late fee in an amount equal
to the lesser of five percent of such unpaid sum and the maximum amount
permitted by applicable law, in order to defray a portion of the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment.

(d) In the event of a sale (including a foreclosure sale), refinancing,
Transfer, or other disposition or liquidation of any or all of the Mortgage Loan
Collateral, in each case, during the continuance of, or resulting in, an Event
of Default, Borrower shall cause to be paid to Lender as a mandatory prepayment
of the Loan, all amounts paid to and actually received by or on behalf of
Property Owner, Borrower or any of their respective Affiliates in connection
therewith (and to the extent such amounts are not deposited with Mortgage
Lender), less any amounts required or permitted to be deducted therefrom and
paid to Mortgage Lender pursuant to the Mortgage Loan Documents.

(e) In the event that (i) proceeds are realized by Borrower, Property Owner or
any of their respective Affiliates under Property Owner’s Title Insurance Policy
with respect to a claim made thereunder, and (ii) such proceeds are not required
to be deposited with Mortgage Lender, then Borrower shall cause to be remitted
to Lender the amount of such proceeds, less any amount required to cure the
applicable title defect and Borrower’s or Property Owner’s reasonable
out-of-pocket expenses incurred in connection with effectuating such claim and
curing such title defect, and such amount shall be held by Lender in an Eligible
Account as additional Collateral for the Loan.

(f) In the event that Borrower receives any Mandatory Mezzanine Prepayment,
Borrower shall pay or cause to be paid to Lender as a mandatory prepayment of
the Loan such Mandatory Mezzanine Prepayment pursuant to and in accordance with
the Irrevocable Redirection Letter (provided that such payment shall not be
subject to payment of any Yield Maintenance Premium or other premium or
penalty).

Section 1.3. Method and Place of Payment. Except as otherwise specifically
provided in this Agreement, all payments and prepayments under this Agreement
and the Notes shall be made to Lender not later than 1:00 p.m., New York City
time, on the date when due and shall be made in lawful money of the United
States of America by wire transfer in federal or other immediately available
funds to the account specified from time to time by Lender. Any funds received
by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day. Lender shall notify Borrower in writing of any changes
in the account to which payments are to be made. If the amount received from
Borrower (or from the Mortgage Loan Cash Management Account pursuant to Section
3.2 of the Mortgage Loan Agreement) is less than the sum of all amounts then due
and payable hereunder, such amount shall be applied, at Lender’s sole
discretion, either toward the components of the Indebtedness (e.g., interest,
principal and other amounts payable hereunder) and the Notes, in such sequence
as Lender shall

 

30



--------------------------------------------------------------------------------

elect in its sole discretion, or toward the payment of Property
expenses. Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be deemed to be the immediately preceding Business Day.

Section 1.4. Taxes; Regulatory Change.

(a) Borrower shall indemnify Lender and hold Lender harmless from and against
any present or future stamp, documentary or other similar or related taxes or
other similar or related charges now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority by reason of the execution
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to any Loan
Documents and any consents, waivers, amendments and enforcement of rights under
the Loan Documents, except any such taxes or other similar or related charges
imposed with respect to an assignment that are Other Connection Taxes.

(b) If Borrower is required by law to withhold or deduct any amount from any
payment hereunder in respect of any Borrower Tax, Borrower shall withhold or
deduct the appropriate amount, remit such amount to the appropriate Governmental
Authority and pay to the Lender and each Person to whom there has been an
Assignment or Participation of a Loan such additional amounts as are necessary
in order that the net payment of any amount due hereunder, after deduction for
or withholding in respect of any Borrower Tax imposed with respect to such
payment (including such deductions and withholdings applicable to additional
amounts payable under this Section), will not be less than the amount stated in
this Agreement to be then due and payable; except that the foregoing obligation
to pay such additional amounts shall not apply (i) to any net income, franchise
taxes or branch profits taxes, in each case (A) imposed by the jurisdiction
under the laws of which the Lender is organized, has its principal place of
business or where its applicable lending office is located or (B) that are Other
Connection Taxes, (ii) with respect to any amount of U.S. Tax in effect and
applicable to payments to the Lender under the law in effect on the date of this
Agreement or the date such Lender changes its lending office (or, for payments
made under this Agreement to any Person to whom there has been an Assignment or
Participation, with respect to any amount of U.S. Tax imposed by any law in
effect and applicable to payments to such Person on the date of such Assignment
or Participation), (iii) to any amount of Borrower Taxes imposed solely by
reason of the failure of a Lender to comply with Section 1.4(d) below, or (iv)
any taxes imposed under FATCA. If Borrower shall fail to pay any Borrower Taxes
or other amounts that Borrower is required to pay pursuant to this Section
1.4(b), and Lender or any Person to whom there has been an Assignment or
Participation of a Loan pays the same, Borrower shall reimburse Lender or such
Person promptly following demand therefor, whether or not such Borrower Taxes
were correctly or legally asserted, including any reasonable expenses arising
therefrom or with respect thereto.

(c) Within 30 days after paying any amount from which it is required by law to
make any deduction or withholding, and within 30 days after it is required by
law to remit such deduction or withholding to any relevant taxing or other
authority, Borrower shall deliver to Lender satisfactory evidence of such
deduction, withholding or payment (as the case may be).

 

31



--------------------------------------------------------------------------------

(d)

(i) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document shall deliver to
Borrower, at the time or times reasonably requested in writing by Borrower, such
properly completed and executed documentation reasonably requested by Borrower
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower as will enable Borrower to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 1.4(d)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to Borrower on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax.

(B) any Lender that is not a U.S. Person (a “Foreign Lender) shall deliver to
Borrower (in such number of copies as shall be reasonably requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower, but only if the Foreign Lender is legally entitled to do
so), whichever of the following is applicable, IRS Form W-8BEN or Form W-8BEN-E
(and, in the case Lenders claiming the benefits of the “portfolio interest
exemption”, a certificate in the form of Exhibit B), Form W-8EXP, Form W-8ECI,
or W-8IMY (accompanied by appropriate attachments);

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower), executed originals of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in any
U.S. federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower to
determine the withholding or deduction required to be made; and

 

32



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to
Borrower at the time or times prescribed by law and at such time or times
reasonably requested by Borrower such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower as may be necessary
for Borrower to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Lender agrees that if any form or certification it previously provided expires
or becomes inaccurate or obsolete in any respect, it shall update such form or
certification or promptly notify Borrower in writing of its legal inability to
do so.

(e) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any taxes as to which it has been indemnified
pursuant to this Section 1.4 (including by the payment of additional amounts
pursuant to this Section 1.4), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (e) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any indemnified
party to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the indemnifying party or any other
Person.

(f) If, as a result of any Regulatory Change, any reserve, special deposit or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with, Lender or any holder of all or a portion of the Loan is
imposed, modified or deemed applicable and the result is to increase the cost to
such Lender or such holder of making or holding the Loan, or to reduce the
amount receivable by Lender or such holder hereunder in respect of any portion
of the Loan by an amount reasonably deemed by Lender or such holder to be
material (such increases in cost and reductions in amounts receivable,
“Increased Costs”), then Borrower agrees that it will pay to Lender or such
holder upon Lender’s or such holder’s request such additional amount or amounts
as will compensate Lender and/or such holder for such Increased Costs to the
extent that such Increased Costs are reasonably allocable to the Loan. Lender
will notify Borrower in writing of any event occurring after the Closing Date
that will entitle Lender or any holder of the Loan to compensation pursuant to
this Section as promptly as practicable after it obtains knowledge thereof and
determines to request such compensation and will designate a different lending
office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. If such Lender shall fail to notify
Borrower of any such event within 9 months following the end of the month during
which such event occurred, then Borrower’s liability for any amounts described
in this Section incurred by such Lender as a

 

33



--------------------------------------------------------------------------------

result of such event shall be limited to those attributable to the period
occurring subsequent to the date that is 9 months prior to the date upon which
such Lender actually notified Borrower of the occurrence of such
event. Notwithstanding the foregoing, in no event shall Borrower be required to
compensate Lender or any holder of the Loan for any portion of the income or
franchise taxes of Lender or such holder, whether or not attributable to
payments made by Borrower. Additionally, this Section 1.4(f) shall not apply to
Increased Costs for taxes that are indemnified or for which additional amounts
are payable under Section 1.4(b) or to taxes explicitly carved out of the
gross-up under Section 1.4(b). If a Lender requests compensation under this
Section, Borrower may, by notice to Lender, require that such Lender furnish to
Borrower a statement setting forth in reasonable detail the basis for requesting
such compensation and the method for determining the amount thereof.

(g) Notwithstanding anything to the contrary hereunder or under any other Loan
Documents, to the extent any portion of the Loan is transferred pursuant to a
Securitization, Borrower shall not be required to pay any additional amounts or
tax indemnity under this Section 1.4 with respect to such portion.

Section 1.5. Intentionally Omitted.

Section 1.6. Release. Upon payment of the Indebtedness in full when permitted or
required hereunder, Lender shall execute instruments prepared by Borrower and
reasonably satisfactory to Lender, which, at Borrower’s election and at
Borrower’s sole cost and expense, either (a) release and discharge all Liens on
all Collateral securing payment of the Indebtedness (subject to Borrower’s
obligation to pay any associated fees and expenses); or (b) assign such Liens
(and the Loan Documents) to a new lender designated by Borrower. Any release or
assignment provided by Lender pursuant to this Section shall be without
recourse, representation or warranty of any kind.

ARTICLE II

VOLUNTARY PREPAYMENT AND ASSUMPTION

Section 2.1. Voluntary Prepayment.

(a) Borrower shall have the right, at its option, upon 30 days’ prior written
notice to Lender, to prepay the Loan in whole or in part at any time, provided
that (i) if such prepayment is made prior to the Par Prepayment Date, Borrower
shall pay to Lender simultaneously with such prepayment the applicable Yield
Maintenance Premium, (ii) there is a simultaneous and pro-rata prepayment of the
Mortgage Loan (provided, however, that, Borrower shall not be required to cause
Property Owner to make any prior or simultaneous prepayment of the Mortgage Loan
in connection with a Mandatory Mezzanine Prepayment), and (iii) that no
prepayment shall be permitted on any date during the period commencing on the
first calendar day immediately following a Payment Date to, but not including,
the Determination Date in such calendar month. No prepayment of the Mortgage
Loan shall be made unless there is a simultaneous and pro-rata prepayment of the
Loan, with the result that the ratio of the Principal Indebtedness to the
Mortgage Loan Principal Indebtedness remains unchanged. Each such prepayment
that is made on a Payment Date shall be accompanied by all interest that would

 

34



--------------------------------------------------------------------------------

otherwise have been due on such Payment Date had the prepayment not occurred,
and each such prepayment that is not made on a Payment Date shall be accompanied
by all interest that would have been due on the next succeeding Payment Date had
the prepayment not occurred. Any partial prepayment shall be applied to the last
payments of principal due under the Loan. Borrower’s notice of prepayment shall
create an obligation of Borrower to prepay the Loan as set forth therein, but
may be rescinded with five days’ written notice to Lender (subject to payment of
any actual, documented out-of-pocket costs and expenses resulting from such
rescission). Any prepayment made on or after the Par Prepayment Date will not
require the payment of any Yield Maintenance Premium. For the avoidance of
doubt, Borrower shall have the right to prepay the Loan in part in accordance
with the terms of this Section 2.1 for any other reason in order to comply with
or to satisfy any of the provisions of, and otherwise pursuant to, this
Agreement (provided that Lender shall not in any event be obligated to accept
the cure of any Event of Default unless (x) such Event of Default can be cured
solely by the payment of money, (y) no other non-monetary Event of Default shall
then be continuing and (z) immediately after the occurrence of such prepayment
no Event of Default shall exist under the Loan Documents).

(b) Notwithstanding the foregoing Section 2.1(a), provided that no Event of
Default has occurred and is continuing as of the date of any prepayment,
Borrower shall be permitted, at its option voluntarily, to prepay the Loan in
part at any time without the requirement to pay concurrently therewith any Yield
Maintenance Premium prior to and until the total amount of the principal balance
of the Loan that has been prepaid, in the aggregate, equals $17,600,000;
provided that Borrower shall comply with the other terms and conditions of
Section 2.1(a) hereof (e.g., other than the payment of any Yield Maintenance
Premium).

(c) Any voluntary principal prepayments received on the Loan when no Event of
Default exists shall be applied between the Loan and the Mortgage Loan, pro
rata, other than any Mandatory Mezzanine Prepayment, which shall be applied
solely to the Loan. The terms and conditions of this Section 2.1 do not apply to
mandatory prepayments of the Loan.

Section 2.2. Property/Collateral Releases.

(a) Provided no Event of Default is then continuing (other than an Event of
Default which would be cured as a result of the release of the applicable
Property and the payment of the Principal Release Price in connection with the
release of such Property pursuant to and in accordance with this Section 2.2)
and all amounts then due and owing to Lender have been paid in full (or such
amounts will be paid in full simultaneously with the payment of the Principal
Release Price in connection with the release of such Property pursuant to and in
accordance with this Section 2.2), if Property Owner elects to release a
Property from the lien of the Mortgage encumbering such Property pursuant to the
term and conditions of Section 2.2 of the Mortgage Loan Agreement, Borrower
shall have the right, at its option, on not less than 30 days’ prior written
notice to Lender, to obtain the release of the portion of the Collateral
relating to such Property from the Liens of the Loan Documents encumbering such
portion of the Collateral pursuant to the terms and conditions of this Section
2.2, provided that the following conditions shall have been satisfied:

 

35



--------------------------------------------------------------------------------

(i) Borrower shall prepay the Loan, in accordance with Section 2.1, in an amount
equal to the applicable Principal Release Price, which prepayment shall be
accompanied by the other amounts specified in Section 2.1;

(ii) The Master Lease shall be amended in order to (A) remove the applicable
Property therefrom and (B) reduce the Master Lease Rents due thereunder by the
amount of the Master Lease Rents which was due under the Master Lease for such
Property, as set forth in the Master Lease;

(iii) Such release shall be obtained in connection with the sale of such
Property to a third party not Affiliated with Borrower or Property Owner;

(iv) Lender shall have received reasonably satisfactory evidence that the
Property Owner shall have satisfied all of the conditions to the proposed
release set forth in each of the Mortgage Loan Agreement (including a payoff
letter and written confirmation from the Mortgage Lender that satisfactory
escrow arrangements in connection with the release of such Property have been
established); and

(v) Borrower shall reimburse Lender for any actual, documented out-of-pocket
costs and expenses incurred by Lender in connection with this Section 2.2
(including the reasonable fees and expenses of legal counsel and the reasonable
out-of-pocket expenses of the Servicer).

(b) Upon satisfaction of the requirements set forth in this Section 2.2, Lender
will execute and deliver to Borrower such instruments, prepared by Borrower and
reasonably approved by Lender, as shall be necessary to release the portion of
the Collateral relating to the applicable Property from the Liens of the Loan
Documents.

(c) Notwithstanding clause (a)(iii) of this Section 2.2, Borrower shall be
permitted to release a portion of the Collateral relating to the Properties to
an Affiliate of Borrower, provided that (1) if after consummating such release
the aggregate Allocated Loan Amounts of the portion of the Collateral relating
to the applicable Property and all other Properties previously released pursuant
to this Section 2.2(c) are less than or equal 20% of the Loan Amount, then the
Net Sales Proceeds of such Property shall not be less than the greater of (a)
the fair market value of such Property (based on a current Appraisal ordered by
and acceptable to Lender in its reasonable discretion and at Borrower’s sole
cost and expense) and (b) the appraised value of such Property on the Closing
Date, and (2) for all other releases to an Affiliate of Borrower or Sponsor
pursuant to this Section 2.2, the Net Sales Proceeds with respect to such
release shall not be less than the greater of (a) the average of the fair market
value of such Property as determined by two current Appraisals, one appraisal
ordered by Borrower and one Appraisal ordered by Lender (both of which
Appraisals shall be shall be acceptable to Lender in its reasonable discretion
and at Borrower’s sole cost and expense) and (b) the appraised value of such
Property on the Closing Date, provided, that, with respect to each of the
foregoing clauses (1) and (2), in no event shall the Net Sales Proceeds be less
than the Principal Release Price.

 

36



--------------------------------------------------------------------------------

Section 2.3. Assumption. From and after May 3, 2017, Borrower may permit the
Property Owner to effectuate an “Assumption” (as defined in the Mortgage Loan
Agreement) of the Mortgage Loan by a Successor Property Owner pursuant to
Section 2.3 of the Mortgage Loan Agreement and to cause the Loan to be assumed
by a Successor Borrower that will (a) own 100% of the equity interests in the
Successor Property Owner, (b) assume all of the obligations of Borrower
hereunder and under the other Loan Documents and (c) pledge all of its equity
interest in any Successor Property Owner to replace the original Collateral
hereunder (an “Assumption”), provided that (x) Lender shall have delivered prior
written consent of such Assumption to Borrower, such consent to be given or
withheld in Lender’s sole discretion, (y) no Event of Default is then continuing
or would result therefrom and (z) the following conditions are met to the
reasonable satisfaction of Lender:

(i) such Successor Borrower shall have executed and delivered to Lender an
assumption agreement, in form and substance reasonably acceptable to Lender,
evidencing its agreement to abide and be bound by the terms of the Loan
Documents and containing representations substantially equivalent to those
contained in Article IV (recast, as necessary, such that representations that
specifically relate to Closing Date are remade as of the date of such
Assumption);

(ii) such Uniform Commercial Code financing statements as may be reasonably
requested by Lender shall be filed;

(iii) 100% of the equity interests in the Successor Property Owner shall have
been pledged to Lender by such Successor Borrower in a manner reasonably
satisfactory to Lender, including delivery of certificated Article 8 interests
therein, delivery by the Successor Borrower of a pledge agreement substantially
in the same form as the Pledge Agreement, pledging all of such equity interests
in the Successor Property Owner, and delivery of a consent to such pledge by the
Successor Property Owner;

(iv) a Person satisfactory to Lender in its sole discretion assumes all
obligations, liabilities, guarantees and indemnities of Sponsor and any other
guarantor under the Loan Documents pursuant to documentation satisfactory to
Lender (and upon such Assumption by such Person, Sponsor and any other such
guarantor shall be released from such obligations, liabilities, guarantees and
indemnities);

(v) such Successor Borrower shall have delivered to Lender legal opinions of
counsel reasonably acceptable to Lender that are equivalent to the opinions
delivered to Lender on the Closing Date in all material respects, including new
nonconsolidation opinions that are reasonably satisfactory to Lender and
satisfactory to each of the Rating Agencies; and Borrower and the Successor
Borrower shall have delivered such other documents, certificates and legal
opinions, including relating to tax matters, as Lender shall reasonably request,
consistent with those delivered to Lender on the Closing Date;

(vi) such Successor Borrower shall have delivered to Lender all documents
reasonably requested by it relating to the existence of such Successor Borrower
and the due authorization of the Successor Borrower to assume the Loan and to
execute and deliver the documents described in this Section, each in form and
substance reasonably

 

37



--------------------------------------------------------------------------------

satisfactory to Lender, including a certified copy of the applicable resolutions
from all appropriate persons, certified copies of the organizational documents
of the Successor Borrower, together with all amendments thereto, and
certificates of good standing or existence for the Successor Borrower issued as
of a recent date by its state of organization and each other state where such
entity, by the nature of its business, is required to qualify or register;

(vii) if necessary, the Title Insurance Policies shall have been properly
endorsed to reflect the Transfer of the Property to the Successor Property
Owner; the Successor Property Owner shall have obtained owner’s policies of
title insurance reasonably satisfactory to Lender, with mezzanine endorsements,
copies of which shall have been delivered to Lender; and such Successor Borrower
shall have delivered a UCC insurance policy in favor of Lender insuring Lender’s
first-priority security interest in 100% of the equity interests in the
Successor Property Owner;

(vii) such Assumption shall not result in a breach, default, termination, or
modification of the Master Lease or any Ground Lease;

(viii) receipt of evidence by Lender that the conditions to the Assumption set
forth in the Mortgage Loan Documents shall have been satisfied;

(ix) the Rating Condition shall have been satisfied with respect to the legal
structure of the Successor Borrower, the documentation of the Assumption and the
related legal opinions; and

(x) Borrower shall have paid to Lender a nonrefundable assumption fee in an
amount equal to 0.25% of the Loan Amount then outstanding, and Borrower shall
have reimbursed Lender for its actual, documented out-of-pocket costs and
expenses incurred in connection with such Assumption.

Section 2.4. Transfers of Equity Interests in Borrower or Master Tenant. No
direct equity interests in Property Owner shall be conveyed or otherwise
transferred to any Person under any circumstances, except in connection with a
foreclosure (or deed-in-lieu of foreclosure) by Lender. No direct or indirect
equity interests in Borrower shall be conveyed or otherwise transferred to any
Person, except in connection with a foreclosure (or conveyance-in-lieu of
foreclosure) by Lender pursuant to the terms hereof, unless the following
conditions are satisfied:

(i) no Event of Default shall be continuing at the time of such conveyance or
transfer; provided, however, that transfers of equity interests by direct or
indirect equity owners of Sponsor, Master Tenant or Giraffe Holdings of direct
or indirect equity interests in Sponsor, Master Tenant or Giraffe Holdings shall
not be prohibited during the continuance of an Event of Default, provided that
such transfer satisfies each of the conditions set forth in clauses (ii) –
(vii), inclusive, of this Section 2.4 in all respects (if and to the extent
applicable);

(ii) no Prohibited Change of Control or Prohibited Pledge shall occur as a
result thereof;

 

38



--------------------------------------------------------------------------------

(iii) if any such conveyance or transfer results in Borrower or Master Tenant
ceasing to be Controlled by Sponsor (and in connection with each subsequent
conveyance or transfer that again changes the identity of the Qualified
Equityholder that Controls Borrower) or Master Tenant, Borrower shall have paid
to Lender a transfer fee in an amount equal to 0.25% of the Principal
Indebtedness then outstanding at the time of such conveyance or transfer;

(iv) if such conveyance or transfer results in any Person acquiring more than
49% of the direct equity interest in Borrower, Property Owner, Giraffe Holdings
or Master Tenant (even if not constituting a Prohibited Change of Control), to
the extent that Lender determines that the pairings in the most recently
delivered Nonconsolidation Opinion with respect to the Loan no longer apply,
Borrower shall have delivered to Lender with respect to such Person a new
non-consolidation opinion that in Lender’s reasonable judgment satisfies the
then-current criteria of the Rating Agencies (and, to the extent that the
criteria of the Rating Agencies has not changed in any material respect since
the Closing Date, Lender’s approval of any such non-consolidation opinion that
is in substantially the form of the Nonconsolidation Opinion shall not be
unreasonably withheld, delayed or conditioned);

(v) Borrower shall have paid the costs and expenses (if any) of the Rating
Agencies and Servicers and reimbursed Lender for its actual, documented
out-of-pocket costs and expenses incurred in connection with any such conveyance
or transfer;

(vi) Lender shall have received 10 days’ advance written notice of any
conveyance or transfer of 25% or more of the direct or indirect equity interests
in, or Control of, Borrower or Master Tenant or for which a new
non-consolidation opinion is required under clause (iv) above; provided that
Borrower shall not be required to delivery any such notice in connection with
the sale, transfer or issuance of shares of common stock in any publicly traded
entity, provided such shares of common stock are listed on the New York Stock
Exchange or another nationally recognized stock exchange; and

(vii) Lender shall have confirmed that any transferee of 25% or more of the
direct or indirect equity interests in, or Control of, Borrower, Property Owner
or Master Tenant satisfies Lender’s then current “know your customer” standards.

ARTICLE III

ACCOUNTS

Section 3.1. Mortgage Loan Cash Management Account. On or prior to the Closing
Date, Borrower shall cause Property Owner to cause the Lockbox Account, the
Mortgage Loan Cash Management Account, the Basic Carrying Costs Escrow Account
(as defined in the Mortgage Loan Agreement), the TI/LC and Capital Expenditure
Reserve Account (as defined in the Mortgage Loan Agreement), the Deferred
Maintenance and Environmental Escrow Account (as defined in the Mortgage Loan
Agreement), the Four Wall EBITDAR Reserve Account (as defined in the Mortgage
Loan Agreement) and the Excess Cash Flow Reserve Account (as defined in the
Mortgage Loan Agreement)and each of the other Mortgage Loan Collateral Accounts
to be established and thereafter maintained, each in accordance with and subject
to the provisions of the Mortgage Loan Documents.

 

39



--------------------------------------------------------------------------------

Section 3.2. Distributions from Cash Management Account.

(a) Borrower and Lender acknowledge that, subject to, and in accordance with the
terms of the Mortgage Loan Agreement, during the continuance of a Mortgage Loan
Event of Default, Mortgage Lender may elect to remit no amount to Lender, but
the same shall not excuse Borrower from any of its obligations hereunder or
under the other Loan Documents.

(b) All transfers of Property Owner’s funds from the Mortgage Loan Cash
Management Account or other sources to or for the benefit of Borrower or Lender,
pursuant to the Irrevocable Redirection Letter, the Mortgage Loan Agreement, the
Mortgage Loan Cash Management Agreement or any of the other Mortgage Loan
Documents, are intended by Borrower and Property Owner to constitute, and shall
constitute, distributions from Property Owner to Borrower in each case, in
accordance Legal Requirements and applicable organizational documents. No
provision of the Loan Documents or the Mortgage Loan Documents shall create a
debtor-creditor relationship between the Property Owner and Lender.

Section 3.3. Mortgage Loan Covenants; Replacement of Mortgage Loan Collateral
Accounts.

(a) Borrower hereby covenants that it shall cause Property Owner to fully comply
with each of the covenants of Property Owner set forth in Article III of the
Mortgage Loan Agreement, as in effect as of the date hereof, notwithstanding any
waiver or future amendment of such covenants (unless Lender shall have given its
prior written consent to any such waiver or amendment). During the continuance
of a Trigger Period, Borrower shall not accept any remittance from the Mortgage
Loan Cash Management Account in respect of Property expenditures that are not
Budgeted Operating Expenses unless approved by Lender in writing.

(b) Notwithstanding anything to the contrary contained in this Agreement, if at
any time and for any reason, Mortgage Lender is no longer maintaining one or
more of the Mortgage Loan Collateral Accounts in accordance with the terms of
the Mortgage Loan Documents, (i) Borrower shall immediately establish and
maintain, with an Eligible Institution selected by Lender, reserves in Eligible
Accounts in replacement and substitution of such Mortgage Loan Collateral
Accounts for the benefit of Lender, which substitute reserves and accounts shall
be subject to all of the same terms and conditions applicable under the Mortgage
Loan Documents with respect to the Mortgage Loan Collateral Account(s) being
replaced mutatis mutandis, it being the intent of Lender and Borrower that such
substitute reserves and accounts replicate in purpose and function the Mortgage
Loan Collateral Account(s) no longer held by the Mortgage Lender; and (ii)
Borrower shall remit, or cause Property Owner to remit, to such Eligible
Accounts for the benefit of Lender any funds from the Mortgage Loan Collateral
Accounts that were remaining in such reserves at the time of the termination of
such reserves for the purpose of funding the equivalent substitute reserves. All
accounts established pursuant to this Section 3.3 shall constitute Collateral
Accounts.

 

40



--------------------------------------------------------------------------------

(c) Borrower shall, and shall cause Property Owner to, execute any and all
documents reasonably necessary for the implementation or furtherance of the
actions contemplated in this Section 3.3, including an amendment to this
Agreement incorporating into this Agreement, mutatis mutandis, the cash
management provisions in the Mortgage Loan Agreement.

Section 3.4. Intentionally Omitted.

Section 3.5. Bankruptcy. Borrower and Lender acknowledge and agree that upon the
filing of a bankruptcy petition by or against Borrower under the Bankruptcy
Code, the Account Collateral and the Revenues (whether then already in the
Collateral Account, or then due or becoming due thereafter) shall be deemed not
to be property of Borrower’s bankruptcy estate within the meaning of Section 541
of the Bankruptcy Code. If, however, a court of competent jurisdiction
determines that, notwithstanding the foregoing characterization of the Account
Collateral and the Revenues by Borrower and Lender, the Account Collateral
and/or the Revenues do constitute property of Borrower’s bankruptcy estate, then
Borrower and Lender further acknowledge and agree that such Revenues, whether
due and payable before or after the filing of the petition are and shall be cash
collateral of Lender. Borrower acknowledges that Lender does not consent to
Borrower’s use of such cash collateral and that, in the event Lender elects (in
its sole discretion) to give such consent, such consent shall only be effective
if given in writing signed by Lender. Except as provided in the immediately
preceding sentence, Borrower shall not have the right to use or apply or require
the use or application of such cash collateral (i) unless Borrower shall have
received a court order authorizing the use of the same, and (ii) Borrower shall
have provided such adequate protection to Lender as shall be required by the
bankruptcy court in accordance with the Bankruptcy Code.

ARTICLE IV

REPRESENTATIONS

Borrower represents to Lender that, as of the Closing Date, except as set forth
in the Exception Report:

Section 4.1. Organization.

(a) Each of Master Tenant, Property Owner and Borrower is duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and is in good standing in each other jurisdiction where ownership of its assets
or the conduct of its business requires it to be so, except where the failure so
to qualify would not be reasonably likely (either individually or in the
aggregate) to have a Material Adverse Effect, and each of Master Tenant,
Property Owner and Borrower has all power and authority under such laws and its
organizational documents and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

(b) The organizational chart contained in Exhibit A is true and correct as of
the date hereof.

 

41



--------------------------------------------------------------------------------

Section 4.2. Authorization. Borrower has the power and authority to enter into
this Agreement and the other Loan Documents, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated by the
Loan Documents and has by proper action duly authorized the execution and
delivery of the Loan Documents.

Section 4.3. No Conflicts. Neither the execution and delivery of the Loan
Documents, nor the consummation of the transactions contemplated therein, nor
performance of and compliance with the terms and provisions thereof will (i)
violate or conflict with any provision of its formation and governance
documents, (ii) violate any material Legal Requirement, regulation (including
Regulation U, Regulation X or Regulation T), order, writ, judgment, injunction,
decree or permit applicable to it, (iii) violate or conflict with contractual
provisions of, or cause an event of default under, any indenture, loan
agreement, mortgage, contract, REA or other Material Agreement to which
Borrower, Property Owner or Master Tenant or any of its respective direct
equityholders is a party or may be bound which would reasonably be expected to
have a Material Adverse Effect, or (iv) result in or require the creation of any
Lien or other charge or encumbrance upon or with respect to the Collateral in
favor of any Person other than Lender.

Section 4.4. Consents. No consent, approval, authorization or order of, or
qualification with, any court or Governmental Authority is required in
connection with the execution, delivery or performance by Borrower of this
Agreement or the other Loan Documents, except for any of the foregoing that have
already been obtained.

Section 4.5. Enforceable Obligations. This Agreement and the other Loan
Documents have been duly executed and delivered by Borrower and constitute
Borrower’s legal, valid and binding obligations, enforceable in accordance with
their respective terms, subject to bankruptcy, insolvency and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. The Loan Documents to which Sponsor is a party have been duly
executed and delivered by Sponsor and constitute Sponsor’s legal, valid and
binding obligations, enforceable in accordance with their respective terms,
subject to bankruptcy, insolvency and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles. The
Loan Documents are not subject to any right of rescission, offset, abatement,
counterclaim or defense by Borrower, Sponsor or Master Tenant, including the
defense of usury or fraud.

Section 4.6. No Event of Default. No Event of Default will exist immediately
following the making of the Loan.

Section 4.7. Payment of Taxes. Borrower has filed, or caused to be filed, all
tax returns (federal, state, local and foreign) required to be filed by it (or
obtained extensions therefor) and paid or caused to be paid all material amounts
of taxes due (including interest and penalties) by it except for taxes that are
not yet delinquent and has paid all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangible taxes) owing by it necessary to preserve the Liens in favor
of Lender.

 

42



--------------------------------------------------------------------------------

Section 4.8. Compliance with Law. Borrower, Master Tenant, Property Owner, the
Collateral, each Property and the uses thereof comply in all material respects
with all applicable Insurance Requirements and Legal Requirements, including
building and zoning ordinances and codes. Each Property conforms to current
zoning requirements (including requirements relating to parking) and is neither
an illegal nor a legal nonconforming use except as specified in the zoning
report delivered to Lender in connection with the Closing. Neither Borrower nor
Master Tenant is in default or violation of any order, writ, injunction, decree
or demand of any Governmental Authority the violation of which would reasonably
be expected to result in a Material Adverse Effect. There has not been committed
by or on behalf of Borrower, Master Tenant, Property Owner or, to Borrower’s
knowledge, any other person in occupancy of or involved with the operation or
use of any Property, any act or omission affording any federal Governmental
Authority or any state or local Governmental Authority the right of forfeiture
as against any Property or the Collateral or any material portion thereof or any
monies paid in performance of its obligations under any of the Loan
Documents. None of Borrower, Master Tenant, Property Owner and Sponsor has
purchased any portion of the Properties or the Collateral, as applicable, with
proceeds of any illegal activity.

Section 4.9. ERISA. None of Borrower, Master Tenant, Property Owner or any ERISA
Affiliate of Borrower or Property Owner has incurred or could be subjected to
any liability under Title IV or Section 302 of ERISA or Section 412 of the Code
or maintains or contributes to, or is or has been required to maintain or
contribute to, any employee benefit plan (as defined in Section 3(3) of ERISA)
subject to Title IV or Section 302 of ERISA or Section 412 of the Code. None of
Borrower, Master Tenant or Property Owner does, or would be deemed to, hold Plan
Assets.

Section 4.10. Investment Company Act. Borrower and Sponsor each qualify for the
exemption set forth in Section 3(c)(5) or Section 3(c)(6), as applicable, of the
Investment Company Act of 1940, as amended, and as a result is not an
“investment company”, or a company “controlled” by an “investment company”,
registered or required to be registered thereunder.

Section 4.11. No Bankruptcy Filing. Neither Borrower nor Master Tenant is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or property. Neither Borrower nor Master Tenant has knowledge of any
Person contemplating the filing of any such petition against it. During the ten
year period preceding the Closing Date, no petition in bankruptcy has been filed
by or against Borrower, Master Tenant, Sponsor, or to Borrower’s knowledge, any
of their respective affiliates or any Person that owns or controls, directly or
indirectly, twenty-five percent (25%) or more of the beneficial ownership
interests in Borrower, Sponsor or Master Tenant and, to Borrower’s knowledge, no
such Persons have been convicted of a felony. Borrower has not received notice
of any Tenant under a Lease contemplating or having filed any of the foregoing
actions.

Section 4.12. Other Debt. Borrower does not have outstanding any Debt other than
Permitted Debt and Permitted Encumbrances.

Section 4.13. Litigation. There are no actions, suits, proceedings, arbitrations
or governmental investigations by or before any Governmental Authority or other
court or agency now filed or otherwise pending, and to Borrower’s knowledge
there are no such actions, suits,

 

43



--------------------------------------------------------------------------------

proceedings, arbitrations or governmental investigations threatened, against or
affecting Borrower, Sponsor, Master Tenant or any of the Collateral, in each
case, if adversely determined, would reasonably be expected to have a Material
Adverse Effect, (except as listed in the Exception Report).

Section 4.14. Intentionally Omitted.

Section 4.15. Full and Accurate Disclosure. No statement of fact made by
Borrower in this Agreement or in any of the other Loan Documents contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading in light
of the circumstances in which such statements were made (except that the
foregoing shall be qualified by Borrower’s knowledge with respect to such
statements of fact that are specifically qualified as being made to Borrower’s
knowledge). There is no fact presently known to Borrower that has not been
disclosed to Lender that has had or could reasonably be expected to result in a
Material Adverse Effect.

Section 4.16. Financial Condition. Borrower has heretofore delivered to Lender
annual financial statements which includes statements of operations of the
Borrower and Property Owner for the past three fiscal years. Such statements are
accurate and complete in all material respects and fairly present in accordance
with GAAP the financial position of Borrower in all material respects as of
their respective dates. Since the date of the most recent of such financial
statements, except as otherwise disclosed in writing to Lender, there have
occurred no changes or circumstances that have had or are reasonably expected to
result in a Material Adverse Effect.

Section 4.17. Single-Purpose Requirements.

(a) Each of Borrower and Property Owner has at all times since its formation and
at all times thereafter and is now a Single-Purpose Entity and has conducted its
business in substantial compliance with the provisions of its organizational
documents.

(b) Borrower has provided Lender with true, correct and complete copies of (i)
Borrower’s current financial statements, and (ii) Borrower’s current operating
agreement or partnership agreement, as applicable, together with all amendments
and modifications thereto.

(c) On or prior to the Closing Date, Borrower shall have been fully released
from any loan (other than the Loan) secured by the Properties or any of the
Collateral (a “Prior Loan”), and to Borrower’s knowledge, as of the Closing
Date, Borrower does not have any continuing liability, actual or contingent, for
any Prior Loan (other than contingent liabilities of Borrower, such as
continuing obligations relating to environmental matters, for which no claims
have been made, or to Borrower’s knowledge threatened, by any party against
Borrower), and no recourse whatsoever against any portion of any of the
Properties or the Collateral shall be available to satisfy any Prior Loan under
any circumstances.

Section 4.18. Use of Loan Proceeds. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose that would be inconsistent with such
Regulations T, U or X or any other Regulations of

 

44



--------------------------------------------------------------------------------

such Board of Governors, or for any purpose prohibited by Legal Requirements or
by the terms and conditions of the Loan Documents. The Loan is solely for the
business purpose of Borrower or for distribution to Borrower’s equityholders in
accordance with Legal Requirements and no portion thereof shall be used for
personal, consumer, household or similar purposes.

Section 4.19. Not Foreign Person. Borrower is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Code.

Section 4.20. Labor Matters. Borrower does not have any employees, and neither
Borrower nor Master Tenant a party to any collective bargaining agreements.

Section 4.21. Title(a) .

(a) Borrower has good and indefeasible title to the Collateral, free and clear
of all Liens except the Mezzanine Loan Permitted Encumbrances. The Pledge
Agreement and the other Loan Documents, upon the filing of Uniform Commercial
Code financing statements in the appropriate jurisdiction and the delivery to
Lender of the membership certificates evidencing the Collateral, together with
the applicable undated limited liability company membership power, create and
constitute a valid and perfected first priority Lien on the Collateral, free and
clear of all Liens other than the Mezzanine Loan Permitted Encumbrances.

(b) No creditor of Borrower other than Lender has in its possession any
certificates or other documents the possession of which would be required to
perfect a security interest in the Collateral.

Section 4.22. Fraudulent Conveyance. Borrower has not entered into the
Transaction or any of the Loan Documents with the actual intent to hinder, delay
or defraud any creditor. Borrower has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. On the Closing Date, the
fair salable value of Borrower’s aggregate assets is and will, immediately
following the making of the Loan and the use and disbursement of the proceeds
thereof, be greater than Borrower’s probable aggregate liabilities (including
subordinated, unliquidated, disputed and Contingent Obligations). Borrower’s
aggregate assets do not and, immediately following the making of the Loan and
the use and disbursement of the proceeds thereof will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debts and liabilities (including Contingent Obligations and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).

Section 4.23. Management. Except as set forth in the Exception Report, Property
Owner is not a party to any property management agreement with respect to any
Property and each Property is currently self-managed by Property Owner.

Section 4.24. Federal Trade Embargos. Sponsor, Master Tenant, Property Owner and
Borrower are in compliance with all Federal Trade Embargos in all material
respects. No Embargoed Person owns any direct, or, to the best of Borrower’s
knowledge, indirect equity interest in Borrower, Property Owner or Master
Tenant. To Borrower’s knowledge, neither Master Tenant nor any other Tenant at
any of the Properties is identified on the OFAC List.

 

45



--------------------------------------------------------------------------------

Section 4.25. Ground Leased Parcel. Taking into account the estoppel letter
delivered to Lender by the related ground lessor, except as set forth on the
Exception Report, each of the following is true with respect to each Ground
Lease:

(i) The Ground Lease or a memorandum thereof has been duly recorded or submitted
for recordation in a form that is acceptable for recording in the applicable
jurisdiction. The Ground Lease or ground lease estoppel letter permits the
interest of the lessee to be encumbered by the applicable Mortgage and does not
restrict the use of the applicable Property by Property Owner or Master Tenant,
or either of its successors or assigns in a manner that would materially
adversely affect the security provided by such Mortgage.

(ii) The lessor has agreed in writing in the Ground Lease or such estoppel
letter that the Ground Lease may not be amended, modified, canceled or
terminated without the prior written consent of Lender and that any such action
without such consent is not binding on Lender;

(iii) The Ground Lease has an original term (or an original term plus one or
more optional renewal terms, which, under all circumstances, may be exercised,
and will be enforceable, by Borrower or Lender) that extends not less than 20
years beyond the scheduled Maturity Date;

(iv) The Ground Lease is not subject to any interests, estates, liens or
encumbrances superior to, or of equal priority with, the applicable Mortgage,
except for the related fee interest of the ground lessor and the Mortgage Loan
Permitted Encumbrances;

(v) The mortgagee protections contained in the Ground Lease inure to the benefit
of Lender and its successors and assigns. The Ground Lease permits the pledge or
assignment of the equity interests in Property Owner (together with such
Property Owner’s rights as lessee under the Ground Leases) to Lender pursuant to
the Loan Documents, and Lender and anyone whose title derives directly or
indirectly from Lender, including a purchaser at a foreclosure sale, may acquire
the equity interests in the Property Owner through foreclosure or assignment in
lieu of foreclosure and transfer or assign such equity interests, either in its
own name or through a nominee (in each case, without the consent of the lessor
under the Ground Lease);

(vi) There is no event of default under the Ground Lease and, to Borrower’s
knowledge, no condition that, but for the passage of time or giving of notice,
would result in a default under the terms of the Ground Lease, and the Ground
Lease is in full force and effect as of the Closing Date;

(vii) The Ground Lease or such estoppel letter requires the lessor to give to
Lender written notice of any default, and provides that no notice of default or
termination is effective unless such notice is given to Lender;

(viii) Lender is permitted an opportunity (including, where necessary, time to
gain possession of the equity interests in Property Owner through legal
proceedings) to cure any default under the Ground Lease which is curable after
Lender’s receipt of notice of any default before the lessor may terminate the
Ground Lease;

 

46



--------------------------------------------------------------------------------

(ix) To Borrower’s knowledge, the Ground Lease does not impose any restrictions
on subletting that would be viewed as commercially unreasonable by a prudent
mezzanine lender;

(x) The Ground Lease or such estoppel letter does not prohibit or otherwise
prevent Loss Proceeds from being held by Mortgage Lender in the Loss Proceeds
Account (as defined in the Mortgage Loan Agreement) and applied either to the
repair or restoration of the applicable Property or to the payment of the
Indebtedness in accordance herewith; and without limiting the foregoing, in the
case of a total or substantially total loss or taking, the Ground Lease does not
prohibit or prevent the application of the Loss Proceeds to the payment of the
Indebtedness; and

(xi) Subject to the rights of Mortgage Lender, provided that the lender cures
any defaults which are susceptible to being cured, the lessor has agreed to
enter into a new lease with Lender upon termination of the Ground Lease for any
reason, or upon the rejection of the Ground Lease in a bankruptcy proceeding.

Section 4.26. Four-Wall EBITDAR to Rent Ratio. The Four-Wall EBITDAR to Rent
Ratio as of the Closing Date is equal to 2.70:1.00.

Section 4.27. Irrevocable Redirection Letter. Borrower has caused Property Owner
to deliver to Mortgage Lender the Irrevocable Redirection Letter. The
Irrevocable Redirection Letter is in full force and effect as of the Closing
Date, and has not been amended, modified, supplemented, terminated or cancelled
by Borrower or Property Owner. Borrower has delivered to Lender a true and
complete copy of the Irrevocable Redirection Letter, executed by Property Owner
and acknowledged and agreed to by Borrower, Mortgage Lender and Lender.

Section 4.28. Mortgage Loan Representations. Each and every representation and
warranty made by Property Owner in the Mortgage Loan Agreement is true, complete
and correct as of the date hereof. A true, correct and complete copy of the
Mortgage Loan Agreement is attached hereto as Annex I.

Section 4.29. Survival. All of the representations of Borrower set forth in this
Agreement and in the other Loan Documents shall survive for so long as any
portion of the Indebtedness is outstanding. All representations, covenants and
agreements made by Borrower in this Agreement or in the other Loan Documents
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf. On the
date of any Securitization, on not less than five business days’ prior written
notice, Borrower shall deliver to Lender a certification (x) confirming that all
of the representations contained in this Agreement are true and correct in all
material respects as of the date of such Securitization, or (y) otherwise
specifying any changes in or qualifications to such representations as of such
date as may be necessary to make such representations consistent with the facts
as they exist on such date.

 

47



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Borrower covenants and agrees as follows:

Section 5.1. Existence; Licenses; Tax Status. Borrower, Property Owner and
Master Tenant shall do or cause to be done all things necessary to remain in
existence. Borrower shall, or shall cause Property Owner and/or Master Tenant
to, do or cause to be done all things necessary to preserve, renew and keep in
full force and effect all rights, licenses, Permits, franchises, certificates of
occupancy, consents, approvals and other agreements necessary for the continued
use and operation of the Properties and, with respect to Property Owner, to
remain qualified to do business in the jurisdiction in which each Property is
located. Borrower, Property Owner and Master Tenant shall deliver to Lender a
copy of each amendment or other modification to any of its organizational
documents promptly after the execution thereof. Borrower and Property Owner
shall at all times elect to be treated for tax purposes as a “disregarded
entity” that is not taxable as a corporation for U.S. federal income tax
purposes.

Section 5.2. Maintenance of Properties.

(a) Borrower shall, or shall cause Property Owner and/or Master Tenant to, cause
each Property to be maintained in good and safe working order and repair,
reasonable wear and tear excepted, and in keeping with the condition and repair
of properties of a similar use, value, age, nature and construction. Borrower
shall not, nor shall Borrower permit Property Owner or Master Tenant to, use,
maintain or operate any Property in any manner that constitutes a public or
private nuisance or that makes void, voidable, or cancelable, or increases the
premium of, any insurance then in force with respect thereto. Subject to Section
6.13 and to the rights of Tenants under Leases, no improvements or equipment
located at or on any Property shall be removed, demolished or materially altered
without the prior written consent of Lender (except for replacement of equipment
in the ordinary course of Property Owner’s and/or Master Tenant’s business with
items of the same utility and of equal or greater value and sales of obsolete
equipment no longer needed for the operation of the applicable Property), and
Borrower shall from time to time make, or cause to be made (by Property Owner,
Master Tenant or any other Person), all reasonably necessary and desirable
repairs, renewals, replacements and improvements to the Properties. Borrower
shall not knowingly make, and shall not permit Property Owner or Master Tenant
to make, any change in the use of any Property that would materially increase
the risk of fire or other hazard arising out of the operation of any Property,
or do or permit to be done thereon anything that may in any way impair the value
of any Property or the Collateral in any material respect or the Lien of the
Pledge Agreement or otherwise cause or reasonably be expected to result in a
Material Adverse Effect. Borrower shall not install or permit to be installed
(by Property Owner, Master Tenant or any other Person) on any Property any
underground storage tank. Borrower shall not, without the prior written consent
of Lender, permit (by Property Owner, Master Tenant or any other Person) any
drilling or exploration for or extraction, removal, or production of any
minerals from the surface or the subsurface of any Property, regardless of the
depth thereof or the method of mining or extraction thereof.

 

48



--------------------------------------------------------------------------------

(b) Borrower shall cause Property Owner and/or Master Tenant to remediate the
Deferred Maintenance Conditions within the time periods following the Closing
Date as specified in Schedule C hereto (or if no time periods are specified on
Schedule C, within 12 months following the Closing Date), subject to Force
Majeure, and upon request from Lender after the expiration of such period shall
deliver to Lender an Officer’s Certificate confirming that such remediation has
been completed and that all associated expenses have been paid. Borrower shall,
and shall cause Property Owner and Master Tenant to, comply with all material
terms of any asbestos operating and maintenance program in effect as of the
Closing Date or otherwise required to be implemented by Property Owner or Master
Tenant.

Section 5.3. Compliance with Legal Requirements. Borrower shall, and shall cause
Property Owner and Master Tenant to, comply in all material respects with, and
shall cause Property Owner and/or Master Tenant to cause the Properties to
comply in all material respects with and be operated, maintained, repaired and
improved in compliance in all material respects with, all Legal Requirements,
Insurance Requirements and all material contractual obligations by which
Borrower, Property Owner and Master Tenant are legally bound.

Section 5.4. Impositions and Other Claims. Borrower shall (only with respect to
its own obligations), and shall cause Property Owner and Master Tenant to (only
with respect to its own obligations, respectively), pay and discharge all taxes,
assessments and governmental charges levied upon it, its income and its assets
as and when prior to delinquency, as well as all lawful claims for labor,
materials and supplies or otherwise, subject to any rights to contest contained
in the definition of Permitted Encumbrances in the Mortgage Loan
Agreement. Borrower shall, and shall cause Property Owner and Master Tenant to,
file all federal, state and local tax returns and other reports that it is
required by law to file.

Section 5.5. Access to Properties. Borrower shall, and shall cause Property
Owner and Master Tenant to, permit agents, representatives and employees of
Lender and the Servicer to enter and inspect the Properties or any portion
thereof, and/or inspect, examine, audit and copy the books and records of
Borrower, Property Owner and Master Tenant (including all recorded data of any
kind or nature, regardless of the medium of recording), at such reasonable times
as may be requested by Lender upon reasonable advance notice and subject to the
rights of Tenants; provided, however, except if an Event of Default has occurred
and is continuing, without Borrower’s express prior written consent, which shall
not be unreasonably withheld, delayed or conditioned, no such inspection shall
include any intrusive (i.e. “Phase II”) environmental investigations or
collection of samples of any environmental media (including air, soil,
groundwater, surface water or building materials); provided, further, that,
unless an Event of Default has occurred and is continuing, such inspections
shall not occur more frequently than once per calendar year and shall in no
event occur between October 31 and December 31 of each year of the term of the
Loan, in each case without Borrower’s prior written consent which shall not be
unreasonably withheld, delayed or conditioned. If Lender shall determine that an
Event of Default exists, the actual, out-of-pocket cost of such inspections,
examinations, copying or audits shall be borne by Borrower, including the cost
of all follow up or additional investigations, audits or inquiries deemed
reasonably necessary by Lender. The cost of such inspections, examinations,
audits and copying, if not paid for by Borrower following demand, may be added
to the Indebtedness and shall bear interest thereafter until paid at the Default
Rate.

 

49



--------------------------------------------------------------------------------

Section 5.6. Cooperate in Legal Proceedings. Except with respect to any claim by
Borrower against Lender, Borrower shall, and shall cause Property Owner and
Master Tenant to, cooperate with Lender with respect to any proceedings before
any Governmental Authority that may in any way affect the rights of Lender
hereunder or under any of the Loan Documents and, in connection therewith,
Lender may, at its election, participate or designate a representative to
participate in any such proceedings.

Section 5.7. Leases.

(a) Lender hereby approves the Master Lease. Each Lease entered into after the
date hereof shall be subject to the prior written approval of Lender; provided,
however, that so long as no Event of Default is continuing, Borrower may permit
or allow Master Tenant to enter into a sublease which meets the Approved
Sublease Parameters without the consent of Lender. Borrower shall pay the
actual, out-of-pocket costs and expenses associated with Lender or its counsel’s
review of any Lease for which Lender’s consent may be required under this
Section 5.7.

(b) Borrower shall not, and shall not permit Property Owner or Master Tenant to,
orally or in writing, without the prior written consent of Lender, alter,
supplement, amend, modify or waive the terms or provisions of, renew, terminate,
reduce rents or accept a surrender of space under, extend or shorten the term
of, or enter into a sublease or a subordination, nondisturbance and attornment
agreement in connection with, any Lease (other than a sublease meeting the
Approved Sublease Parameters) or the premises demised thereby (including any
guaranty, letter of credit or other credit support with respect thereto);
provided, however, that Borrower may permit Master Tenant to terminate a Lease
subject to compliance with Section 5.7(i) below in connection with the decision
to have the applicable Property become a Dark Property. Any amendment,
modification, waiver, termination, assignment, pledge, release, hypothecation,
rent reduction, space surrender or term shortening of any Lease (other than a
sublease meeting the Approved Sublease Parameters) shall be subject to the prior
written approval of Lender (each, a “Lease Modification”), and shall be at
Borrower’s sole cost and expense. In addition, Borrower shall not permit
Property Owner to, without the prior consent of Lender, surrender any interest
of Property Owner in the Master Lease and if Property Owner shall default in the
performance or observance of any term, covenant or condition of the Master Lease
on the part of Property Owner and shall fail to cure the same prior to the
expiration of any applicable cure period provided thereunder, Lender shall have
the right, but shall be under no obligation, to pay any sums and to perform any
act or take any action as may be appropriate to cause all of the terms,
covenants and conditions of the Master Lease on the part of Property Owner to be
performed or observed on behalf of Property Owner, to the end that the rights of
Property Owner in, to and under the Master Lease shall be kept unimpaired and
free from default. Notwithstanding anything to the contrary contained herein, at
any time Property Owner has any right to consent to any item under the Master
Lease or the space demised thereby, Borrower shall not take, or permit Property
Owner to take, such action without the prior written consent of Lender (other
than with respect to a sublease meeting the Approved Sublease Parameters). If
Borrower, Property Owner or Master Tenant shall deliver to Lender a copy of any
notice of default under the Master Lease, such notice shall constitute full
protection to Lender for any action taken or omitted to be taken by Lender, in
good faith, in reliance thereon.

 

50



--------------------------------------------------------------------------------

(c) Borrower shall, and shall cause Property Owner and Master Tenant to,
(i) observe and punctually perform all the material obligations imposed upon the
lessor under the Leases; (ii) enforce all of the material terms, covenants and
conditions contained in the Leases on the part of the lessee thereunder to be
observed or performed, short of termination thereof except that Borrower may
permit Property Owner and/or Master Tenant to terminate any Lease (other than
the Master Lease) following a monetary or material non-monetary default
thereunder by the respective Tenant which default has not been cured within
thirty (30) days after the occurrence thereof; (iii) not collect any of the
rents thereunder more than one month in advance; (iv) not execute any assignment
of lessor’s interest in the Leases or associated rents other than the
assignments of rents and leases under the Mortgages; (v) not cancel or terminate
any guarantee of any of the Leases without the prior written consent of Lender
other than as may be required pursuant to the terms thereof or in connection
with the termination of the applicable Lease to which such guarantee relates;
and (vi) other than with respect to a sublease meeting the Approved Sublease
Parameters, provided no Event of Default is continuing, not permit any
subletting of any space covered by a Lease or an assignment of the Tenant’s
rights under a Lease, without the prior written consent of Lender, not to be
unreasonably withheld, unless required by the terms of such Lease. Borrower
shall cause Property Owner or Master Tenant to, deliver to each new Tenant a
Tenant Notice (as defined in, and to the extent required under, the Mortgage
Loan Agreement) upon execution of such Tenant’s Lease, and promptly thereafter
deliver to Lender a copy thereof and evidence of such Tenant’s receipt thereof.

(d) Security deposits of Tenants under all Leases shall be held in compliance
with Legal Requirements and any provisions in Leases relating thereto. Borrower
shall cause Property Owner and/or Master Tenant to, maintain books and records
of sufficient detail to identify all security deposits of Tenants separate and
apart from any other payments received from Tenants. Subject to Legal
Requirement, any letter of credit, bond or other instrument held by Property
Owner or Mater Tenant in lieu of cash security shall name Mortgage Lender (or if
the Mortgage Loan has been repaid in full, Lender) as payee or mortgagee
thereunder or be fully assignable to Lender. Borrower hereby pledges to Lender
each such letter of credit, bond or other instrument as security for the
Indebtedness. Upon the occurrence of an Event of Default, Borrower shall cause
Property Owner and/or Master Tenant to, upon Lender’s request, deposit with
Mortgage Lender (or if the Mortgage Loan has been repaid in full, Lender) in an
Eligible Account pledged to Mortgage Lender (or if the Mortgage Loan has been
repaid in full, Lender) an amount equal to the aggregate security deposit of the
Tenants (and any interest theretofore earned on such security deposits and
actually received by Property Owner or Master Tenant), and any such letters of
credit, bonds or other instruments that Property Owner or Master Tenant have not
returned to the applicable Tenants or applied in accordance with the terms of
the applicable Lease (and failure to do so shall constitute a misappropriation
of funds pursuant to Section 9.19(b)).

(e) Borrower shall, and shall cause Property Owner or Master Tenant to, promptly
deliver to Lender a copy of each written notice from a Tenant under any Lease
claiming that Property Owner or Master Tenant is in default in the performance
or observance of any of the material terms, covenants or conditions thereof to
be performed or observed by Property Owner or Master Tenant. Borrower shall
cause Property Owner and Master Tenant to use commercially reasonable efforts to
provide in each Lease executed after the Closing Date to which Property Owner or
Master Tenant is a party that any Tenant delivering any such notice shall send a
copy of such notice directly to Lender.

 

51



--------------------------------------------------------------------------------

(f) Borrower shall cause Property Owner and Master Tenant to, cause the
Properties to be operated, in all material respects, in accordance with the
Master Lease.

(g) Borrower shall cause Property Owner and Master Tenant to: (i) promptly
perform and/or observe, in all material respects, all of the covenants and
agreements required to be performed and observed by it under the Master Lease
and do all things necessary to preserve and to keep unimpaired its material
rights thereunder; (ii) promptly notify Lender of any material default under the
Master Lease of which it is aware; (iii) promptly deliver to Lender a copy of
each financial statement, business plan, capital expenditures plan, notice,
report and estimate received by it under the Master Lease; and (iv) enforce the
performance and observance, in all material respects, of all of the covenants
and agreements required to be performed and/or observed under the Master Lease,
in a commercially reasonable manner.

(h) Dark Properties. (i) At any time and from time to time, Borrower may permit
Property Owner to allow a Property to go Dark provided that:

(A) the number of Dark Properties does not exceed the Dark Limit at any time;
and

(B) Master Tenant complies with all of the terms and conditions of the Master
Lease (including with respect to any Property becoming a Dark Property).

(ii) If at any time the number of Dark Properties exceeds the Dark Limit, then
within 30 days of such Dark Limit being exceeded, Borrower shall cause Property
Owner to either (I) cause such Dark Property or Properties, as the case may be,
to be reopened for business to the public, causing such Property to no longer be
Dark, and shall provide evidence reasonably satisfactory to Lender thereof, or
(II) cause one or more Dark Properties to be released from the Lien of the
applicable Mortgage pursuant to and in accordance with Section 2.2 of the
Mortgage Loan Agreement and from the Lien of the Pledge Agreement pursuant to
and in accordance with Section 2.2 hereof (including, without limitation, by
payment of the Principal Release Price with respect to such Property and all
other amounts due in connection therewith), such that the number of Dark
Properties does not exceed the Dark Limit immediately thereafter.

(i) If any Property shall go Dark, upon receipt of notice from Master Tenant,
Borrower shall within five Business Days thereafter send written notice thereof
to Lender.

Section 5.8. Plan Assets, etc. Borrower will do, and will cause Property Owner
to do, or cause to be done, all things necessary to ensure that it will not be
deemed to hold Plan Assets at any time.

Section 5.9. Further Assurances. Borrower shall, and shall cause Property Owner
and Master Tenant to, at Borrower’s sole cost and expense, from time to time as
reasonably requested by Lender, execute, acknowledge, record, register, file
and/or deliver to Lender such other instruments, agreements, certificates and
documents (including any documents

 

52



--------------------------------------------------------------------------------

required to effectuate the provisions of Article III hereof), and Borrower
hereby authorizes and consents to the filing by Lender of any Uniform Commercial
Code financing statements, and authorizes Lender to use the collateral
description “all personal property” or “all assets” in any such financing
statements, in each case as Lender may reasonably request to evidence, confirm,
perfect and maintain the Liens securing or intended to secure the obligations of
Borrower and the rights of Lender under the Loan Documents and do and execute
all such further lawful and reasonable acts, conveyances and assurances for the
better and more effective carrying out of the intents and purposes of this
Agreement and the other Loan Documents as Lender shall reasonably request from
time to time. Upon foreclosure, the appointment of a receiver or any other
relevant action, Borrower shall, and shall cause Master Tenant to, at its sole
cost and expense, cooperate fully and completely to effect the assignment or
transfer of any license, permit, agreement or any other right necessary or
useful to the operation of the Collateral and/or the Property. Upon receipt of
an affidavit of Lender as to the loss, theft, destruction or mutilation of any
Note, Borrower shall issue, in lieu thereof, a replacement Note in the same
principal amount thereof and in the form thereof. Borrower hereby authorizes and
appoints Lender as its attorney-in-fact to execute, acknowledge, record,
register and/or file such instruments, agreements, certificates and documents,
and to do and execute such acts, conveyances and assurances, should Borrower
fail to do so itself in violation of this Agreement or the other Loan Documents
following written request from Lender, in each case without the signature of
Borrower. The foregoing grant of authority is a power of attorney coupled with
an interest and such appointment shall be irrevocable for the term of this
Agreement. Borrower hereby ratifies all actions that such attorney shall
lawfully take or cause to be taken in accordance with this Section.

Section 5.10. Management Agreement. Borrower shall not permit Property Owner to
engage any property manager with respect to any Property or enter into any
property management agreement with respect to any Property without Lender’s
prior written consent, not to be unreasonably withheld, delayed or conditioned.

Section 5.11. Notice of Material Event. Borrower shall give Lender prompt notice
(containing reasonable detail) of (i) any litigation or governmental proceedings
pending or threatened in writing against Borrower, Property Owner or any
Property that could reasonably be expected to result in a Material Adverse
Effect, (ii) the insolvency or bankruptcy filing of Borrower, Sponsor or
Property Owner, (iii) any Mortgage Loan Event of Default and (iv) any other
circumstance or event which has resulted in a Material Adverse Effect with
respect to the Properties or Collateral taken as a whole.

Section 5.12. Annual Financial Statements. As soon as available, and in any
event within ninety (90) days after the close of each Fiscal Year, Borrower
shall furnish to Lender, in an Excel spreadsheet file in electronic format
(which may be via an intralinks site at Borrower’s sole cost and expense), or,
in the case of predominantly text documents, in Adobe pdf format, annual
financial statements of Borrower, Property Owner, Sponsor and Master Tenant
(provided, however, with respect to Sponsor and Master Tenant, such spreadsheets
and financial statements shall not be required in the event that such items are
filed pursuant to a Form 8-K, Form 10-K, or Form 10-Q, as applicable), including
a balance sheet of Borrower, Property Owner, Sponsor and Master Tenant as of the
end of such Fiscal Year, together with related statements of operations,
equityholders’ capital and cash flows for such Fiscal Year, audited by a

 

53



--------------------------------------------------------------------------------

“Big Four” accounting firm whose opinion shall be to the effect that such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis and shall not be qualified as to the scope of the audit or as
to the status of Borrower, Property Owner, Sponsor and Master Tenant as a going
concern, other than solely with respect to, or resulting solely from an upcoming
maturity date of Indebtedness incurred under this Agreement occurring within one
year from the time such opinion is delivered. Together with Borrower’s, Property
Owner’s Sponsor’s and Master Tenant’s annual financial statements, Borrower
shall furnish to Lender, in an Excel spreadsheet file in electronic format
(which may be via an intralinks site at Borrower’s sole cost and expense), or,
in the case of predominantly text documents, in Adobe pdf format:

(i) a statement of Four-Wall EBITDAR and annual sales with respect to each
Property;

(ii) solely during a Material Sublease Period, the then current rent roll and
occupancy reports; and

(iii) such other information as Lender shall reasonably request (except such
information that is subject to attorney-client privilege or would result in a
breach of a confidentiality obligation) provided that the same is (i) in
Borrower’s possession, custody or control and otherwise regularly prepared by
and regularly available to Borrower in the ordinary course; (ii) is not based on
projections; and (iii) is not considered to be material non-public information
(as determined by Borrower in its reasonable discretion); provided, however,
that, the foregoing limitations in clauses (ii) and (iii) shall not apply during
the continuance of a Trigger Period or an Event of Default so long as Borrower
and Lender have entered into a commercially reasonable, mutually acceptable
non-disclosure agreement, and in no event shall it be an Event of Default if
Borrower fails to provide such information if such information is not subject to
a commercially reasonable, mutually acceptable non-disclosure agreement.

Section 5.13. Quarterly Financial Statements. As soon as available, and in any
event within sixty (60) days after the end of each Fiscal Quarter (but excluding
the fourth Fiscal Quarter of each Fiscal Year), Borrower shall furnish to
Lender, in an Excel spreadsheet file in electronic format (which may be via an
intralinks site at Borrower’s sole cost and expense), or, in the case of
predominantly text documents, in Adobe pdf format, quarterly and year-to-date
unaudited financial statements prepared for such Fiscal Quarter with respect to
Borrower, Property Owner, Sponsor and Master Tenant, including a balance sheet
of Borrower, Property Owner, Sponsor and Master Tenant as of the end of such
Fiscal Quarter, together with related statements of operations for such Fiscal
Quarter and for the portion of the Fiscal Year ending with such Fiscal Quarter,
and a statement of equityholders’ capital and cash flows for the portion of the
Fiscal Year ending with such Fiscal Quarter, which statements shall be
accompanied by an Officer’s Certificate certifying that the same are true,
correct and complete and were prepared in accordance with GAAP applied on a
consistent basis, subject to changes resulting from audit and normal year-end
audit adjustments. Each such quarterly report shall be accompanied by the
following, in an Excel spreadsheet file in electronic format (which may be via
an intralinks site at Borrower’s sole cost and expense), or, in the case of
predominantly text documents, in Adobe pdf format:

 

54



--------------------------------------------------------------------------------

(i) a statement of Four-Wall EBITDAR and quarterly sales with respect to each
Property;

(ii) upon the request of Lender, copies of each of the Leases signed during such
quarter;

(iii) solely during a Material Sublease Period, the then current rent roll and
occupancy reports; and

(iv) such other information as Lender shall reasonably request (except such
information that is subject to attorney-client privilege or would result in a
breach of a confidentiality obligation) provided that the same is (i) in
Borrower’s possession, custody or control and otherwise regularly prepared by
and regularly available to Borrower in the ordinary course; (ii) is not based on
projections; and (iii) is not considered to be material non-public information
(as determined by Borrower in its reasonable discretion); provided, however,
that, the foregoing limitations in clauses (ii) and (iii) shall not apply during
the continuance of a Trigger Period or an Event of Default so long as Borrower
and Lender have entered into a commercially reasonable, mutually acceptable
non-disclosure agreement, and in no event shall it be an Event of Default if
Borrower fails to provide such information if such information is not subject to
a commercially reasonable, mutually acceptable non-disclosure agreement.

Section 5.14. Intentionally Omitted.

Section 5.15. Insurance. Borrower shall cause Property Owner to obtain and
maintain or cause to be obtained and maintained with respect to the Property,
the Policies of insurance required to be maintained pursuant to the provisions
of Section 5.15 of the Mortgage Loan Agreement. Borrower shall cause (or shall
cause Property Owner to cause) Lender at all times to be named as an additional
insured under the Policies and shall deliver, or cause to be delivered, to
Lender evidence, reasonably satisfactory to Lender, of the insurance described
in this Section and Section 5.15 of the Mortgage Loan Agreement. No termination
of the Mortgage Loan Agreement shall affect the requirements set forth in this
Section 5.15. No waiver or amendment of the provisions of Section 5.15 of the
Mortgage Loan Agreement shall be effective without the prior written consent of
Lender.

Section 5.16. Casualty and Condemnation.

(a) Borrower shall give, or cause to be given, prompt notice to Lender of any
Casualty or Condemnation. In the event there is a Casualty or Condemnation
following which Mortgage Lender applies Loss Proceeds toward the prepayment of
the Mortgage Loan in accordance with the Mortgage Loan Agreement, all excess
Loss Proceeds remaining after the Mortgage Loan has been paid in full shall be
applied toward the prepayment of the Loan and shall be accompanied by interest
through the end of the applicable Interest Accrual Period (calculated as if the
amount prepaid were outstanding for the entire Interest Accrual Period during
which the prepayment is applied), but shall not include the payment of any
Spread Maintenance Premium that would be otherwise due and payable, if any. If
the Note has been bifurcated into multiple Notes pursuant to Section 1.1(c), all
prepayments of the Loan made by

 

55



--------------------------------------------------------------------------------

Borrower in accordance with this Section shall be applied to the Notes in the
manner specified in Section 1.1(c). Any prepayment made pursuant to this Section
5.16(a) shall not be subject to payment of any Yield Maintenance Premium or
other premium or penalty.

(b) Borrower shall provide, or cause Property Owner to provide, to Lender copies
of all insurance claims and settlement notices, and in any case where Loss
Proceeds are applied towards restoration of the Property under the Mortgage Loan
Agreement, copies of the plans and specifications, architect’s certificates,
waivers of lien, contractor’s sworn statements, plans, bonds, plats of survey
and such other documents as Lender may reasonably request.

(c) In the event the Mortgage Loan is paid in full, the provisions of Section
5.16 of the Mortgage Loan Agreement as in effect on the date hereof (subject to
any amendments approved in writing by Lender) shall be deemed to have been
incorporated herein, and Borrower and Lender shall each have the same rights and
obligations with respect to Loss Proceeds, availability of funds, claims
adjustments and the restoration of the Property, as previously existed between
Property Owner and Mortgage Lender.

Section 5.17. Annual Budget. Within ninety (90) days following the commencement
of each Fiscal Year during the term of the Loan, Borrower shall deliver, or
cause to be delivered, to Lender an Annual Budget for the Properties for the
ensuing Fiscal Year and, promptly after preparation thereof, any subsequent
revisions to the Annual Budget, which delivery shall be for informational
purposes only so long as no Trigger Period or Event of Default is
continuing. During the continuance of any Trigger Period or Event of Default,
such Annual Budget and any revisions thereto shall be subject to Lender’s
approval (the Annual Budget, as so approved, the “Approved Annual
Budget”). Borrower shall not, and shall not permit Property Owner or Master
Tenant to, amend any Approved Annual Budget more than once in any 60-day
period. For so long as Lender shall withhold its consent to any Annual Budget or
any revisions thereto, the Annual Budget in effect prior to any such request for
approval shall remain in effect.

Section 5.18. Venture Capital Operating Companies; Nonbinding
Consultation. Solely to the extent that Lender or any direct or indirect holder
of an interest in the Loan must qualify as a “venture capital operating company”
(as defined in Department of Labor Regulation 29 C.F.R. § 2510.3-101), Lender
shall have the right to consult with and advise Borrower and Master Tenant
regarding significant business activities and business and financial
developments of Borrower and Master Tenant, provided that any such advice or
consultation or the result thereof shall be completely nonbinding on Borrower
and Master Tenant.

Section 5.19. Compliance with Encumbrances and Material Agreements. Borrower
covenants and agrees as follows:

(i) Borrower shall, and shall cause Property Owner and Master Tenant to, comply
with all material terms, conditions and covenants of each Material Agreement,
each REA and each material Permitted Encumbrance, including any reciprocal
easement agreement, ground lease, declaration of covenants, conditions and
restrictions, and any condominium arrangements.

 

56



--------------------------------------------------------------------------------

(ii) Borrower shall or shall cause Property Owner to promptly deliver to Lender
a true and complete copy of each and every notice of default received by
Borrower or Property Owner with respect to any obligation of Borrower, Property
Owner or Master Tenant under the provisions of any Material Agreement, REA
and/or Permitted Encumbrance that could reasonably be expected to have a
Material Adverse Effect.

(iii) Borrower shall deliver, or cause to be delivered, to Lender copies of any
written notices of default or event of default relating to any Material
Agreement, REA and/or Permitted Encumbrance served by Borrower, Property Owner
or Master Tenant that could reasonably be expected to have a Material Adverse
Effect.

(iv) Without the prior written consent of Lender, not to be unreasonably
withheld, conditioned or delayed, Borrower shall not, and shall not permit
Property Owner or Master Tenant to, grant or withhold any material consent,
approval or waiver under any Material Agreement, REA or Permitted Encumbrance
unless no Event of Default is continuing and the same would not be reasonably
likely to have a Material Adverse Effect.

(v) Borrower shall deliver, and shall cause Property Owner Master Tenant to
deliver, to each other party to any Permitted Encumbrance, Material Agreement
and REA notice of the identity of Lender and each assignee of Lender of which
Borrower is aware if such notice is required in order to protect Lender’s
interest thereunder.

(vi) Borrower shall, and shall cause Property Owner and Master Tenant to,
enforce, short of termination thereof, the performance and observance of each
and every material term, covenant and provision of each Material Agreement, REA
and Permitted Encumbrance to be performed or observed, if any.

Section 5.20. Prohibited Persons. Neither Sponsor, nor Master Tenant, nor
Property Owner, nor Borrower shall (i) knowingly conduct any business, or engage
in any transaction or dealing, with any Embargoed Person, including the making
or receiving of any contribution of funds, goods, or services, to or for the
benefit of a Embargoed Person, or (ii) knowingly engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any Federal Trade Embargo. Borrower shall
cause the representation set forth in Section 4.24 of this Agreement and in
Section 4.39 of the Mortgage Loan Agreement to remain true and correct at all
times.

Section 5.21. Ground Lease.

(a) Borrower shall cause Property Owner to (i) pay all rents, additional rents
and other sums required to be paid by Property Owner, as tenant under and
pursuant to the provisions of any Ground Lease, (ii) diligently perform and
observe all of the material terms, covenants and conditions of each Ground Lease
on the part of Property Owner, as tenant thereunder, to be performed and
observed, and (iii) promptly notify Lender of the giving of any written notice
by the landlord under any Ground Lease to Property Owner of any event of default
thereunder by Property Owner in the performance or observance of any of the
terms, covenants or conditions of any Ground Lease on the part of Property
Owner, as tenant thereunder, to be

 

57



--------------------------------------------------------------------------------

performed or observed, and deliver to Lender a true copy of each such notice
within fifteen (15) Business Days of receipt and (iv) promptly notify Lender of
any bankruptcy, reorganization or insolvency of the landlord under any Ground
Lease or of any notice thereof, and deliver to Lender a true copy of such notice
within fifteen (15) Business Days of Property Owner’s or Borrower’s
receipt. Borrower shall not permit Property Owner to, without the prior consent
of Lender, surrender the leasehold estate created by any Ground Lease or
terminate or cancel any Ground Lease or modify, change, supplement, alter or
amend any Ground Lease (other than any modification with respect to (x) a
reduction of Property Owner’s obligations thereunder including a reduction in
the rent payable thereunder (which does not result in the termination or
cancellation of the Ground Lease) and (y) otherwise of a ministerial nature). If
Property Owner shall default in the performance or observance of any material
term, covenant or condition of any Ground Lease on the part of Property Owner,
as tenant thereunder, and shall fail to cure the same prior to the expiration of
any applicable cure period provided thereunder, then, without limiting the
generality of the other provisions of the Mortgage, this Agreement and the other
Loan Documents, and without waiving or releasing Borrower from any of its
obligations hereunder, subject to the terms of the Ground Lease and subject to
the rights of Mortgage Lender, Lender shall have the right, but shall be under
no obligation, to pay any sums and to perform any act or take any action as may
be appropriate to cause all of the terms, covenants and conditions of any Ground
Lease on the part of Property Owner to be performed or observed on behalf of
Property Owner, to the end that the rights of Property Owner in, to and under
such Ground Lease shall be kept unimpaired and free from default. If the
landlord under any Ground Lease shall deliver to Lender a copy of any notice of
an event of default under such Ground Lease, such notice shall constitute full
protection to Lender for any action taken or omitted to be taken by Lender, in
good faith, in reliance thereon. Borrower shall cause Property Owner to exercise
each individual option, if any, to extend or renew the term of each Ground Lease
in accordance with the terms of the Ground Lease and/or upon prior written
demand by Lender made at any time within one (1) year prior to the last day upon
which any such option may be exercised, and, subject to the rights of Mortgage
Lender, Borrower hereby expressly authorizes and appoints Lender its
attorney-in-fact to exercise any such option in the name of and upon behalf of
Borrower (on behalf of Property Owner), which power of attorney shall be
irrevocable and shall be deemed to be coupled with an interest.

(b) Notwithstanding anything contained in any Ground Lease to the contrary,
Borrower shall not permit Property Owner to further sublet any portion of any
Property (other than as permitted pursuant to Section 5.7 of this Agreement)
without prior written consent of Lender.

Section 5.22. Condominium. Borrower covenants and agrees as follows:

(a) Borrower shall cause Property Owner to pay all common charges and other
assessments as required by the Condominium Documents in respect of the
applicable Property and shall promptly, following demand, exhibit to Lender
receipts for all such payments;

(b) Borrower shall not, unless directed otherwise in writing by Lender, without
first obtaining Lender’s prior written consent, permit Property Owner to (1)
vote for, consent to or permit to occur any modification of, amendment to, or
relaxation in the enforcement of, any material provision of the Condominium
Documents; provided, however,

 

58



--------------------------------------------------------------------------------

Lender’s approval shall not be required for amendments to the Condominium
Documents containing disclosures or other provisions required to be made by
Legal Requirements; (2) in the event of damage to or destruction of the
applicable Property, vote in opposition to a motion to repair, restore or
rebuild, unless the Indebtedness will be repaid in full pursuant to Section
5.16; (3) partition or subdivide any Condominium Unit, or combine any
Condominium Unit with another Condominium Unit; (4) consent to the termination
of the Condominium; or (5) vote in favor of the imposition of special
assessments for capital improvements pursuant to the Condominium Documents; and

(c) Borrower shall cause Property Owner to fully and faithfully observe, keep
and perform, in all material respects, each and every material requirement,
condition, covenant, agreement and provisions under the Condominium Act and the
Condominium Documents on the part of Property Owner to be observed, kept and
performed. Borrower shall promptly deliver to Lender a copy of any notice of
default received by Property Owner or Borrower with respect to any obligation of
Property Owner under the provisions of the Condominium Documents or the
Condominium Act.

Section 5.23. Mortgage Loan. Borrower shall cause Property Owner to diligently
perform and observe all of the terms, covenants and conditions of the Mortgage
Loan Documents on the part of Property Owner to be performed and observed
(including, without limitation, with respect to funding reserves and escrows),
unless such performance or observance shall be waived in writing by Mortgage
Lender.

ARTICLE VI

NEGATIVE COVENANTS

Borrower covenants and agrees as follows so long as the Loan is outstanding:

Section 6.1. Liens on the Collateral. Borrower shall not permit or suffer (and
shall not permit Property Owner to permit or suffer) the existence of any Lien
on any of its assets, other than in the case of Borrower, Mezzanine Loan
Permitted Encumbrances, and in the case of Property Owner, Mortgage Loan
Permitted Encumbrances.

Section 6.2. Ownership. Borrower shall not own any assets other than 100% of the
direct equity interests in Property Owner. Borrower shall not permit Property
Owner to own any assets other than the Properties and related personal property
and fixtures located therein or used in connection therewith.

Section 6.3. Transfer; Prohibited Change of Control. Borrower shall not Transfer
any Collateral, and shall not permit Property Owner or Master Tenant to Transfer
any Mortgage Loan Collateral, other than (a) in compliance with this Agreement
and Article II of the Mortgage Loan Agreement and (b) the replacement or other
disposition of obsolete or non-useful personal property and fixtures in the
ordinary course of business. Borrower shall not, and shall not permit Property
Owner or Master Tenant to hereafter file a declaration of condominium with
respect to any of the Properties. No Prohibited Change of Control or Prohibited
Pledge shall occur.

 

59



--------------------------------------------------------------------------------

Section 6.4. Debt. Neither Borrower nor Property Owner shall have any Debt,
other than the applicable Permitted Debt. Without limiting the foregoing,
Borrower shall not permit Property Owner to incur any PACE Debt without the
prior written consent of Lender in its sole discretion.

Section 6.5. Dissolution; Merger or Consolidation. Borrower shall not, and shall
not permit Property Owner to, dissolve, terminate, liquidate, merge with or
consolidate into another Person without first causing the Loan to be assumed by
a Successor Borrower pursuant to Section 2.3.

Section 6.6. Change in Business. Borrower shall not, and shall not permit
Property Owner to, make any material change in the scope or nature of its
business objectives, purposes or operations or undertake or participate in
activities other than the continuance of its present business.

Section 6.7. Debt Cancellation. Borrower shall not, and shall not Permit
Property Owner to, cancel or otherwise forgive or release any material claim or
Debt owed to it by any Person, except for adequate consideration or in the
ordinary course of its business.

Section 6.8. Affiliate Transactions. Neither Borrower nor Property Owner shall
enter into, or be a party to, any transaction with any affiliate of Borrower or
Property Owner, except on terms that are intrinsically fair, commercially
reasonable and substantially similar to those that Borrower or Property Owner,
as the case may be, would have obtained in a comparable arms’-length transaction
with an unrelated third party.

Section 6.9. Misapplication of Funds. Borrower shall not, and shall not permit
Property Owner or Master Tenant to, (a) distribute any Revenue or Loss Proceeds
in violation of the provisions of this Agreement or the Mortgage Loan Agreement
(and shall promptly cause the reversal of any such distributions made in error
of which Borrower becomes aware), (b) fail to cause the amounts required to be
remitted to any Mortgage Loan Collateral Account or Collateral Account to be so
remitted, or (c) misappropriate any security deposit or portion
thereof. Borrower shall not make any distributions to equityholders during the
continuance of a Trigger Period or Event of Default unless expressly permitted
hereunder.

Section 6.10. Jurisdiction of Formation; Name; Chief Executive Office. Borrower
shall not, and shall not permit Property Owner to, change its jurisdiction of
formation, its jurisdiction of fiscal residence or name without receiving
Lender’s prior written consent and promptly providing Lender such information
and replacement Uniform Commercial Code financing statements and legal opinions
as Lender may reasonably request in connection therewith. Borrower shall provide
to Lender notice of any change to Borrower’s chief executive office promptly
after the occurrence of such change.

Section 6.11. Modifications and Waivers. Unless otherwise consented to in
writing by Lender (such consent not to be unreasonably withheld, conditioned or
delayed):

(i) Borrower shall not permit Property Owner to amend, modify, terminate, renew,
or surrender any rights or remedies under any Lease, or enter into any Lease,
except in compliance with Section 5.7;

 

60



--------------------------------------------------------------------------------

(ii) Borrower shall not terminate, amend or modify its organizational documents
(including any operating agreement, limited partnership agreement, by-laws,
certificate of formation, certificate of limited partnership or certificate of
incorporation) with respect to the “special purpose” requirements;

(iii) Intentionally omitted;

(iv) Borrower shall not, and shall not permit Property Owner to, enter into,
amend or terminate any Material Agreement (except for terminations in connection
with a material default by the counterparty thereunder) in any material respect
or waive any material rights or remedies under any Material Agreement;

(v) Except as permitted pursuant to Section 5.21 hereof, Borrower shall not
permit Property Owner to amend, modify, terminate or consent to the termination
of any Ground Lease, including pursuant to a Fee Acquisition (and any such
amendment, modification or termination of the Ground Lease in violation hereof
shall constitute “willful misconduct” under Section 9.19(b) hereof);

(vi) Except as permitted pursuant to Section 5.7 hereof, Borrower shall not, and
shall not permit Property Owner or Master Tenant to, without Lender’s prior
consent (which consent shall not be unreasonably withheld, conditioned or
delayed provided no Event of Default has occurred and is continuing): (i)
surrender, terminate or cancel, or permit to be surrendered, terminated or
canceled, the Master Lease; (ii) reduce or consent to the reduction, or permit
the reduction or the consent to the reduction, of the term of the Master Lease;
(iii) decrease or consent to any decrease, or permit to be decreased or the
consent to the decrease, of the amount of any Master Lease Rent or other charges
payable under the Master Lease, unless in connection with a release of Property
subject to and in compliance with the terms of this Agreement or the reduction
of rent payable under a Ground Lease; (iv) permit Master Tenant to further
Transfer any Property other than pursuant to any Transfer permitted pursuant to
this Agreement; or (v) modify, change, supplement, alter or amend, or waive or
release, or permit to be modified, changed, supplemented, altered, amended,
waived or released, the Master Lease other than any amendment of the Master
Lease to release a Property therefrom on account of a release of a Property,
subject to and in compliance with the terms of this Agreement; and

(vii) Following the occurrence and during the continuance of an Event of
Default, Borrower shall not permit Property Owner to exercise any rights, make
any decisions, grant any approvals or otherwise take any action under the Master
Lease without the prior consent of Lender, which consent may be withheld in
Lender’s sole discretion.

Section 6.12. ERISA.

(a) Borrower shall not, and shall not permit Property Owner to, maintain or
contribute to, or agree to maintain or contribute to, or permit any ERISA
Affiliate of Borrower or Property Owner to maintain or contribute to or agree to
maintain or contribute to, any employee benefit plan (as defined in Section 3(3)
of ERISA) subject to Title IV or Section 302 of ERISA or Section 412 of the
Code.

 

61



--------------------------------------------------------------------------------

(b) Borrower shall not, and shall not permit Property Owner to, engage in a
non-exempt prohibited transaction under Section 406 of ERISA, Section 4975 of
the Code, or substantially similar provisions under federal, state or local
laws, rules or regulations that could reasonably be expected to have a Material
Adverse Effect or in any transaction that would cause any obligation or action
taken or to be taken hereunder (or the exercise by Lender of any of its rights
under the Notes, this Agreement, the Pledge Agreement or any other Loan
Document) to be a non-exempt prohibited transaction under such provisions and
could reasonably be expected to have a Material Adverse Effect.

Section 6.13. Alterations and Expansions. During the continuance of any Trigger
Period or Event of Default, Borrower shall not, and shall not permit Property
Owner or Master Tenant to, perform or contract to perform any capital
improvements requiring Capital Expenditures with respect to the Properties that
are not consistent with the Approved Annual Budget without the prior written
consent of Lender. Borrower shall not, and shall not permit Property Owner or
Master Tenant to, perform, undertake, contract to perform or consent to any
Material Alteration with respect to the Properties without the prior written
consent of Lender, which consent (in the absence of an Event of Default) shall
not be unreasonably withheld, delayed or conditioned, but may be conditioned on
the delivery of additional collateral in the form of cash or cash equivalents
acceptable to Lender in respect of the amount by which any such Material
Alteration exceeds the Threshold Amount (to the extent that (i) Mortgage Lender
has not required such additional collateral pursuant to the Mortgage Loan
Agreement or (ii) the Mortgage Loan has been repaid in full). If Lender’s
consent is requested hereunder with respect to a Material Alteration, Lender may
retain a construction consultant to review such request and, if such request is
granted, Lender may retain a construction consultant to inspect the work from
time to time. Borrower shall, on demand by Lender, reimburse Lender for the
actual, documented, reasonable out-of-pocket fees and disbursements of such
consultant.

Section 6.14. Advances and Investments. Borrower shall not, and shall not permit
Property Owner to, lend money or make advances to any Person, or purchase or
acquire any stock, obligations or securities of, or any other interest in, or
make any capital contribution to, any Person, except for (i) Permitted
Investments and (ii) Borrower’s ownership of the limited liability company
interests in Property Owner.

Section 6.15. Single-Purpose Entity. Neither Borrower nor Property Owner shall
cease to be a Single-Purpose Entity. Neither Borrower nor Property Owner shall
remove or replace any Independent Director without Cause and without providing
at least two Business Days’ advance written notice thereof to Lender and the
Rating Agencies.

Section 6.16. Zoning and Uses. Except in connection with a sublease that meets
the Approved Sublease Parameters or that is otherwise permitted under this
Agreement, Borrower shall not, and shall not permit Property Owner or Master
Tenant to, do any of the following without the prior written consent of Lender:

 

62



--------------------------------------------------------------------------------

(i) initiate or support any limiting change in the permitted uses of any of the
Properties (or to the extent applicable, zoning reclassification of any of the
Properties) or any portion thereof, seek any variance under existing land use
restrictions, laws, rules or regulations (or, to the extent applicable, zoning
ordinances) applicable to a Property, or use or permit the use of a Property in
a manner that would result in the use of such Property becoming a nonconforming
use under applicable land-use restrictions or zoning ordinances or that would
violate the terms of any Lease, Material Agreement, REA or Legal Requirement
(and if under applicable zoning ordinances the use of all or any portion of any
Property is a nonconforming use, Borrower shall not, and shall not permit
Property Owner to, cause or permit such nonconforming use to be discontinued or
abandoned);

(ii) except with respect to those matters disclosed on the Exception Report,
execute or file any subdivision plat affecting any of the Properties, or
institute, or permit the institution of, proceedings to alter any tax lot
comprising any of the Properties; or

(iii) knowingly permit or consent to any of the Properties being used by the
public or any Person in such manner as might make possible a claim of adverse
usage or possession or of any implied dedication or easement.

Section 6.17. Waste. Borrower shall not, and shall not permit Property Owner to,
commit or permit (by Master Tenant or any other Person) any Waste on any of the
Properties, nor take any actions that could be reasonably likely to invalidate
any insurance carried on any of the Properties (and Borrower shall, or shall
cause Property Owner or Master Tenant to, promptly correct any such actions of
which Borrower becomes aware).

Section 6.18. Irrevocable Redirection Letter. Borrower shall not, and shall not
permit Property Owner to, amend, modify, supplement, terminate or cancel the
Irrevocable Redirection Letter without the prior written consent of Lender,
which may be granted or withheld in Lender’s sole discretion.

ARTICLE VII

DEFAULTS

Section 7.1. Event of Default. The occurrence of any one or more of the
following events shall be, and shall constitute the commencement of, an “Event
of Default” hereunder (any Event of Default that has occurred shall continue
unless and until waived by Lender in writing in its sole discretion):

(a) Payment.

(i) Borrower shall default in the payment when due of any principal or interest
owing hereunder or under the Notes (including any mandatory prepayment required
hereunder); or

 

63



--------------------------------------------------------------------------------

(ii) Borrower shall default, and such default shall continue for at least 10
days after notice to Borrower that such amounts are owing, in the payment when
due of fees, expenses or other amounts owing hereunder, under the Notes or under
any of the other Loan Documents (other than principal and interest), except to
the extent sums sufficient to pay such amounts in question had been reserved
hereunder or pursuant to the Mortgage Loan Agreement prior to the applicable due
date therefore for the express purpose of such amounts in question and Lender or
Mortgage Lender, as applicable, failed to apply amounts in the applicable
Collateral Account or Mortgage Loan Collateral Account, as applicable, to the
same when required hereunder.

(b) Representations. Any representation made by Borrower or Sponsor in any of
the Loan Documents, or in any material report, certificate, financial statement
or other instrument, agreement or document furnished to Lender shall have been
false or misleading in any material respect as of the date such representation
was made; provided, however, that any such breach shall not constitute an Event
of Default (A) if such breach is inadvertent, immaterial and non-recurring or
(B) if such breach is curable, if Borrower shall promptly cure such breach
within 30 days following the date upon which Borrower first obtains knowledge of
such breach or violation.

(c) Other Loan Documents. Any Loan Document shall fail to be in full force and
effect or to convey the material Liens, rights, powers and privileges purported
to be created thereby and Borrower shall fail to promptly remedy such failure in
accordance with Section 5.9 and 7.1(p); or a default by Borrower, Sponsor or any
of their respective affiliates shall occur under any of the other Loan Documents
in each case, beyond the expiration of any applicable cure period.

(d) Bankruptcy, etc.

(i) Borrower, Property Owner or Sponsor shall commence a voluntary case
concerning itself under any Title of the United States Code concerning
bankruptcy or insolvency (as amended, modified, succeeded or replaced, from time
to time, the “Bankruptcy Code”);

(ii) Borrower, Property Owner or Sponsor shall commence any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of creditors,
dissolution, insolvency or similar law of any jurisdiction whether now or
hereafter in effect relating to Borrower, Property Owner or Sponsor, or shall
dissolve or otherwise cease to exist;

(iii) there is commenced against Borrower, Property Owner or Sponsor an
involuntary case under the Bankruptcy Code, or any such other proceeding, which
remains undismissed for a period of 90 days after commencement;

(iv) Borrower, Property Owner or Sponsor is adjudicated insolvent or bankrupt;

(v) Borrower, Property Owner or Sponsor suffers appointment of any custodian or
the like for it or for any substantial portion of its property and such
appointment continues unchanged or unstayed for a period of 90 days after
commencement of such appointment;

 

64



--------------------------------------------------------------------------------

(vi) Borrower, Property Owner or Sponsor makes a general assignment for the
benefit of creditors; or

(e) Prohibited Change of Control.

(i) A Prohibited Change of Control shall occur; or

(ii) Borrower shall fail to deliver any Nonconsolidation Opinion required to be
delivered pursuant to Section 2.4 within 10 Business Days following written
notice thereof.

(f) Equity Pledge; Preferred Equity. Any direct or indirect equity interest in
or right to distributions from Borrower or Property Owner shall be subject to a
Lien in favor of any Person (other than Lender), or Borrower, Property Owner or
any holder of a direct or indirect interest in Borrower or Property Owner shall
issue preferred equity (or debt granting the holder thereof rights substantially
similar to those generally associated with preferred equity); except that the
following shall be permitted:

(i) any pledge of direct or indirect equity interests in or rights to
distributions from a Qualified Equityholder;

(ii) the pledge of equity interests in Property Owner securing the Loan; and

(iii) the issuance of direct or indirect preferred equity interests in a
Qualified Equityholder.

Any act, action or state of affairs that would result in an Event of Default
pursuant to this subsection shall be referred to in this Agreement as a
“Prohibited Pledge”.

(g) Insurance. Borrower shall fail to cause Property Owner to maintain in full
force and effect all Policies required hereunder.

(h) ERISA; Negative Covenants. A default shall occur in the due performance or
observance by Borrower of any term, covenant or agreement contained in Section
5.8 or in Article VI, provided that such default shall not constitute an Event
of Default unless and until it shall remain uncured for 10 Business Days after
Borrower receives written notice thereof.

(i) Legal Requirements. Borrower shall fail to cause Property Owner to cure
properly any violations of Legal Requirements affecting all or any portion of
any Property within 90 days after Borrower first receives written notice of any
such violations; provided, however, if any such violation is reasonably
susceptible of cure, but not within such 90 day period, then Borrower shall be
permitted up to an additional 60 days to cure such violation provided that
Borrower commences a cure within such initial 90 day period and thereafter
diligently and continuously pursues such cure.

(j) Certificates of Pledged Collateral. If at any time the equity interests
pledged by Borrower pursuant to the Pledge Agreement are evidenced by new,
replacement or additional certificates and Borrower fails to deliver such
certificates to Lender, together with an executed stock, membership or
partnership power, as applicable, in blank.

 

65



--------------------------------------------------------------------------------

(k) Irrevocable Redirection Letter. The Irrevocable Redirection Letter shall in
any manner be amended, modified, supplemented, terminated or canceled in
violation of the terms of this Agreement.

(l) Mortgage Loan Event of Default. A Mortgage Loan Event of Default shall have
occurred and be continuing.

(m) Express Events of Default. Any event shall occur that is explicitly
identified as an “Event of Default” under any provision contained herein or in
any of the other Loan Documents.

(n) Ground Leases. A material default by Property Owner shall occur under any
Ground Lease beyond the expiration of any applicable cure period.

(o) Master Lease.

(i) if (A) Master Tenant shall fail in the payment of (1) any fixed or base rent
set forth in or made payable pursuant to the Master Lease or (2) any additional
rent set forth in or made payable pursuant to the Master Lease within 30 days of
the date such rent is payable after the expiration of any notice and grace
period provided for under the Master Lease, (B) any one or more of the events
referred to in the Master Lease shall occur which would give rise to the
termination of the Master Lease without notice or action by the Master Tenant
under the Master Lease or which would entitle the Master Tenant to terminate the
Master Lease and the term thereof by giving notice to Property Owner, as
landlord thereunder, other than a termination arising from a (x) casualty with
respect to which, subject to the rights of Mortgage Lender, Lender elects to
apply any Loss Proceeds to the principal balance of the Loan instead of making
the same available for Restoration or (y) condemnation, (C) the Master Lease
shall be surrendered or the Master Lease shall be terminated or canceled for any
reason or under any circumstances whatsoever, except with the consent of Lender,
other than a termination arising from a (x) casualty with respect to which,
subject to the rights of Mortgage Lender, Lender elects to apply any Loss
Proceeds to the principal balance of the Loan instead of making the same
available for Restoration or (y) condemnation, (D) there shall be, as to Master
Tenant, a monetary or other default with respect to the Master Lease beyond any
applicable cure periods contained therein that would have a Material Adverse
Effect, or (E) any of the terms, covenants or conditions of the Master Lease
shall in any manner be modified, changed, supplemented, altered, restated or
amended in violation of the terms of this Agreement; or

(ii) if Property Owner shall revoke or modify the Rent Instruction or any other
instruction or agreement governing the direction of payments by Master Tenant to
Property Owner, without in each instance the prior written consent of Lender.

(p) Other Covenants. A default shall occur in the due performance or observance
by Borrower of any term, covenant or agreement (other than those referred to in
any

 

66



--------------------------------------------------------------------------------

other subsection of this Section) contained in this Agreement, except that in
the case of a default that can be cured by the payment of money, such default
shall not constitute an Event of Default unless and until it shall remain
uncured for 10 Business Days after Borrower receives written notice thereof; and
in the case of a default that cannot be cured by the payment of money but is
susceptible of being cured within 30 days, such default shall not constitute an
Event of Default unless and until it remains uncured for 30 days after Borrower
receives written notice thereof, provided that promptly following its receipt of
such written notice, Borrower delivers written notice to Lender of its intention
and ability to effect such cure within such 30 day period; and if such
non-monetary default is not cured within such 30 day period despite Borrower’s
diligent efforts but is susceptible of being cured within 90 days of Borrower’s
receipt of Lender’s original notice, then Borrower shall have such additional
time as is reasonably necessary to effect such cure, but in no event in excess
of 90 days from Borrower’s receipt of Lender’s original notice, provided that
Borrower promptly delivers written notice to Lender of its intention and ability
to effect such cure prior to the expiration of such 90 day period, which may be
extended on a day-by-day basis due to Force Majeure.

Section 7.2. Remedies.

(a) During the continuance of an Event of Default, Lender may by written notice
to Borrower, in addition to any other rights or remedies available pursuant to
this Agreement, the Notes, the Pledge Agreement and the other Loan Documents, at
law or in equity, declare by written notice to Borrower all or any portion of
the Indebtedness to be immediately due and payable, whereupon all or such
portion of the Indebtedness shall so become due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and the Collateral (including all rights or remedies
available at law or in equity); provided, however, that, notwithstanding the
foregoing, if an Event of Default specified in Section 7.1(d) shall occur, then
the Indebtedness shall immediately become due and payable without the giving of
any notice or other action by Lender. Any actions taken by Lender shall be
cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth in this Agreement or in the
other Loan Documents.

(b) If Lender forecloses on any Collateral, Lender shall apply all net proceeds
of such foreclosure to repay the Indebtedness, the Indebtedness (in such order
as Lender may determine in its sole discretion) shall be reduced to the extent
of such net proceeds and the remaining portion of the Indebtedness shall remain
outstanding and secured by the remaining Collateral. At the election of Lender,
the Notes shall be deemed to have been accelerated only to the extent of the net
proceeds actually received by Lender with respect to the Collateral and applied
in reduction of the Indebtedness.

(c) During the continuance of any Event of Default (including an Event of
Default resulting from a failure to satisfy the insurance requirements specified
herein), Lender may, but without any obligation to do so and without notice to
or demand on Borrower and without releasing Borrower from any obligation
hereunder, take any action to cure such Event of Default. Upon the occurrence
and during the continuance of an Event of Default, subject to the

 

67



--------------------------------------------------------------------------------

rights of Mortgage Lender and Tenants (except Master Tenant), Lender may enter
upon any or all of the Properties upon reasonable notice to Borrower for such
purposes or appear in, defend, or bring any action or proceeding to protect its
interest in the Collateral or to foreclose Lender’s security interest under the
Pledge Agreement or collect the Indebtedness. The actual, documented
out-of-pocket costs and expenses incurred by Lender in exercising rights under
this Section (including reasonable attorneys’ fees), with interest at the
Default Rate for the period after notice from Lender that such costs or expenses
were incurred to the date of payment to Lender, shall constitute a portion of
the Indebtedness, shall be secured by the Pledge Agreement and other Loan
Documents and shall be due and payable to Lender upon demand therefor.

(d) Interest shall accrue on any judgment obtained by Lender in connection with
its enforcement of the Loan at a rate of interest equal to the Default Rate.

(e) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to execute the Severed Loan Documents (Borrower ratifying all
that its said attorney shall do by virtue thereof); provided, however, that
Lender shall not make or execute any such Severed Loan Documents under such
power until the expiration of ten days after written notice has been given to
Borrower by Lender of Lender’s intent to exercise its rights under the aforesaid
power. Borrower shall be obligated to pay any actual, documented, out-of-pocket
costs or expenses incurred in connection with the preparation, execution,
recording or filing of the Severed Loan Documents. The Severed Loan Documents
shall not contain any representations, warranties or covenants not contained in
the Loan Documents, and any such representations and warranties contained in the
Severed Loan Documents will be given by Borrower only as of the Closing Date.

(f) Notwithstanding the availability of legal remedies, to the extent permitted
by applicable law, Lender will be entitled to obtain specific performance,
mandatory or prohibitory injunctive relief, or other equitable relief requiring
Borrower to cure or refrain from repeating any Default.

(g) Notwithstanding anything herein to the contrary, if an event specified in
Section 7.1(d) occurs solely in respect of Sponsor and not Borrower, then such
event shall not constitute an Event of Default or result in an acceleration of
the Loan unless, in each case, Lender so determines in its sole discretion by
written notice to Borrower; and unless and until Lender sends such notice, a
Trigger Period shall be deemed to have commenced for all purposes hereunder,
which Trigger Period shall continue until the Loan is repaid in full.

 

68



--------------------------------------------------------------------------------

Section 7.3. Application of Payments after an Event of Default. Notwithstanding
anything to the contrary contained herein, during the continuance of an Event of
Default, all amounts received by Lender in respect of the Loan shall be applied
at Lender’s sole discretion either toward the components of the Indebtedness
(e.g., Lender’s expenses in enforcing the Loan, interest, principal and other
amounts payable hereunder) and the Notes in such sequence as Lender shall elect
in its sole discretion, or toward the payment of Property expenses.

ARTICLE VIII

CONDITIONS PRECEDENT

Section 8.1. Conditions Precedent to Closing. This Agreement shall become
effective on the date that all of the following conditions shall have been
satisfied (or waived in accordance with Section 9.3):

(a) Loan Documents. Lender shall have received a duly executed copy of each Loan
Document and each Mortgage Loan Document. Each Loan Document that is to be
recorded in the public records shall be in form suitable for recording.

(b) Collateral Accounts. Each of the Mortgage Loan Collateral Accounts,
including, but not limited to the Excess Cash Flow Reserve Account shall have
been established and funded to the extent required under Article III of the
Mortgage Loan Agreement.

(c) Opinions of Counsel. Lender shall have received, in each case in form and
substance satisfactory to Lender, (i) a New York legal opinion, (ii) a
bankruptcy nonconsolidation opinion with respect to each Person owning at least
a 49% direct or indirect equity interest in Borrower, Property Owner and any
affiliated property manager, (iii) certain customary Delaware legal opinions and
(iv) the True Lease Opinion.

(d) Organizational Documents. Lender shall have received all documents
reasonably requested by Lender relating to the existence of Borrower, Property
Owner and Master Tenant, the validity of the Loan Documents and the Mortgage
Loan Documents and other matters relating thereto, in form and substance
satisfactory to Lender, including:

(i) Authorizing Resolutions. To the extent the required authorizations are not
contained directly in the organizational documents of Borrower, Property Owner,
Master Tenant and Sponsor, certified copies of the resolutions authorizing the
execution and delivery of the Loan Documents by Sponsor and Borrower.

(ii) Organizational Documents. Certified copies of the organizational documents
of Sponsor, Master Tenant, Property Owner and Borrower (including any
certificate of formation, certificate of limited partnership, certificate of
incorporation, operating agreement, limited partnership agreement or by-laws),
in each case together with all amendments thereto.

(iii) Certificates of Good Standing or Existence. Certificates of good standing
or existence for Sponsor, Property Owner and Borrower issued as of a recent date
by its state of organization and, with respect to Property Owner, by the
state(s) in which all Properties are located.

 

69



--------------------------------------------------------------------------------

(iv) Recycled Entity Certificate. A recycled entity certificate acceptable to
Lender with respect to Borrower.

(e) Lease; Material Agreements. Lender shall have received true, correct and
complete copies of all Leases, Ground Leases, the Master Lease, Condominium
Documents and Material Agreements.

(f) Lien Search Reports. Lender shall have received satisfactory reports of
Uniform Commercial Code, tax lien, bankruptcy and judgment searches conducted by
a search firm acceptable to Lender with respect to all Properties, Sponsor,
Master Tenant, Property Owner, Borrower and Borrower’s immediate predecessor, if
any, such searches to be conducted in such locations as Lender shall have
requested.

(g) No Event of Default. No Event of Default or Mortgage Loan Event of Default
shall have occurred and be continuing on such date either before or after the
execution and delivery of this Agreement.

(h) No Injunction. No Legal Requirement shall exist, and no litigation shall be
pending or threatened, which in the good faith judgment of Lender would enjoin,
prohibit or restrain, or impose or result in the imposition of any material
adverse condition upon, the making or repayment of the Loan or the consummation
of the Transaction.

(i) Representations. The representations in this Agreement and the Mortgage Loan
Agreement and in the other Loan Documents shall be true and correct in all
respects on and as of the Closing Date with the same effect as if made on such
date.

(j) Estoppel Letters. Borrower shall have received and delivered to Lender
estoppel certificates from such parties and in such form and substance as shall
be satisfactory to Lender, each of which shall, except to the extent otherwise
provided to lender on or before the Closing Date, specify that Lender and its
successors and assigns may rely thereon.

(k) No Material Adverse Effect. No event or series of events shall have occurred
that Lender reasonably believes has had or is reasonably expected to result in a
Material Adverse Effect.

(l) Transaction Costs; Closing Statement. Borrower shall have paid all
transaction costs (or provided for the direct payment of such transaction costs
by Lender from the proceeds of the Loan), including, without limitation,
satisfaction of the mortgages and deeds of trust currently encumbering the
Properties. In addition to the foregoing, Borrower and Property Owner
(applicable) shall have paid all amounts payable by Borrower and Property Owner
in connection with the closing of the Loan and the Mortgage Loan as set forth on
the closing statement delivered by Borrower on or prior to the Closing Date
(provided that Lender has approved such closing statement).

(m) Insurance. Lender shall have received certificates of insurance on ACORD
Form 25 for liability insurance and ACORD Form 28 for casualty insurance
demonstrating insurance coverage in respect of the Properties of types, in
amounts, with insurers and otherwise in compliance with the terms, provisions
and conditions set forth in the Mortgage

 

70



--------------------------------------------------------------------------------

Loan Agreement and Section 5.15 of this Agreement. Such certificates shall
indicate that Mortgage Lender and its successors and assigns are named as
additional insured on each liability policy, and that each casualty policy and
rental interruption policy contains a loss payee and mortgagee endorsement in
favor of Mortgage Lender, its successors and assigns. In addition to the
foregoing, Lender shall have received an environmental insurance policy covering
the Properties mutually acceptable to Lender and Borrower.

(n) Title. Lender shall have received a marked, signed commitment to issue, or a
signed pro-forma version of (i) a UCC Title Insurance Policy insuring Lender’s
first-priority perfected security interest in 100% of the limited liability
company interests in Property Owner pledged by Borrower to Lender pursuant to
the Pledge Agreement, and otherwise in form and substance reasonably acceptable
to Lender and (ii) an owner’s Title Insurance Policy in favor of Property Owner
with a “Mezzanine Lender’s Financing Endorsement”, in form and substance
reasonably satisfactory to Lender. If the Title Insurance Policy is to be issued
by, or if disbursement of the proceeds of the Loan are to be made through, an
agent of the actual insurer under the Title Insurance Policy (as opposed to the
insurer itself), the actual insurer shall have issued to Lender for Lender’s
benefit a so-called “Insured Closing Letter.”

(o) Zoning. Lender shall have received evidence reasonably satisfactory to
Lender that each Property is in compliance with all applicable zoning
requirements (including a zoning report, a zoning endorsement if obtainable and
a letter from the applicable municipality if obtainable).

(p) Permits; Certificate of Occupancy. Lender shall have received a copy of all
Permits necessary for the use and operation of each Property and the
certificate(s) of occupancy, if required, for each Property, all of which shall
be in form and substance reasonably satisfactory to Lender.

(q) Engineering Report. Lender shall have received a current Engineering Report
with respect to each Property, which report shall be in form and substance
reasonably satisfactory to Lender.

(r) Environmental Report. Lender shall have received an Environmental Report in
form and substance reasonably satisfactory to Lender (dated not more than six
months prior to the Closing Date) with respect to each Property that discloses
no material environmental contingencies with respect to the Properties or is
otherwise in form and substance reasonably satisfactory to Lender.

(s) Survey. Lender shall have received a Survey with respect to each Property in
form and substance reasonably satisfactory to Lender.

(t) Appraisal. Lender shall have obtained an Appraisal of each Property
satisfactory to Lender.

(u) Consents, Licenses, Approvals, etc. Lender shall have received copies of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by Borrower, and the validity and
enforceability, of the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect.

 

71



--------------------------------------------------------------------------------

(v) Financial Information. Lender shall have received financial information
reasonably required by Lender relating to Sponsor, Borrower, Property Owner,
Master Tenant and the Properties that is satisfactory to Lender.

(w) Intentionally Omitted.

(x) Know Your Customer Rules. At least 10 days prior to the Closing Date, Lender
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

(y) Irrevocable Redirection Letter. Lender shall have received a true and
complete copy of the Irrevocable Redirection Letter executed by Property Owner
and acknowledged and agreed to by Borrower, Mortgage Lender and Lender.

(z) Additional Matters. Lender shall have received such other certificates,
opinions, documents and instruments relating to the Loan as may have been
reasonably requested by Lender. All corporate and other proceedings, all other
documents (including all documents referred to in this Agreement and not
appearing as exhibits to this Agreement) and all legal matters in connection
with the Loan shall be reasonably satisfactory in form and substance to Lender.

ARTICLE IX

MISCELLANEOUS

Section 9.1. Successors. Except as otherwise provided in this Agreement,
whenever in this Agreement any of the parties to this Agreement is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party. All covenants, promises and agreements in this Agreement
contained, by or on behalf of Borrower, shall inure to the benefit of Lender and
its successors and assigns.

Section 9.2. GOVERNING LAW.

(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CHOICE OF LAW RULES (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) TO THE EXTENT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER THAN
ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN OR
SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN NEW YORK, NEW YORK. BORROWER AND LENDER HEREBY (i) IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE

 

72



--------------------------------------------------------------------------------

LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AND (iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS
BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT
THE ADDRESS SPECIFIED IN SECTION 9.4 (AND AGREES THAT SUCH SERVICE AT SUCH
ADDRESS IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT).

Section 9.3. Modification, Waiver in Writing. Neither this Agreement nor any
other Loan Document may be amended, changed, waived, discharged or terminated,
nor shall any consent or approval of Lender be granted hereunder, unless such
amendment, change, waiver, discharge, termination, consent or approval is in
writing signed by Lender.

Section 9.4. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
by PDF or other similar attachment to electronic mail (provided that notice is
also simultaneously sent by one of the other means provided for herein), hand
delivery, expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of delivery or attempted delivery, addressed as
follows (except that any party hereto may change its address and other contact
information for purposes hereof at any time by sending a written notice to the
other parties to this Agreement in the manner provided for in this Section). A
notice shall be deemed to have been given when delivered or upon refusal to
accept delivery.

If to Lender:

Brigade Leveraged Capital Structures Fund Ltd.

Brigade Credit Fund II Ltd.

Brigade Structured Credit Fund Ltd.

Los Angeles County Employees Retirement Association,

Brigade Distressed Value Master Fund Ltd.

The Coca-Cola Company Master Retirement Trust

Fedex Corporation Employees’ Pension Trust

Delta Master Trust

Brigade Opportunistic Credit Fund—ICIP, Ltd.

Brigade Opportunistic Credit Fund 16 LLC

c/o Brigade Capital Management, LP

399 Park Avenue, 16th Floor

New York, NY 10022

Attention: Patrick Criscillo, Chief Financial Officer

 

73



--------------------------------------------------------------------------------

With copies to:

Milbank, Tweed, Hadley & McCloy LLP

2029 Century Park East, 33rd Floor

Los Angeles, CA 90067

Attention: Eric R. Reimer, Esq.

If to Borrower:

Giraffe Junior Holdings, LLC

1 Geoffrey Way

Wayne, New Jersey 07470

Attention: Treasurer

Giraffe Junior Holdings, LLC

1 Geoffrey Way

Wayne, New Jersey 07470

Attention: General Counsel

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022-4834

Attention: James I. Hisiger, Esq.

Section 9.5. TRIAL BY JURY. LENDER AND BORROWER, TO THE FULLEST EXTENT THAT THEY
MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY LENDER AND BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER AND BORROWER ARE EACH HEREBY INDIVIDUALLY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.

Section 9.6. Headings. The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

 

74



--------------------------------------------------------------------------------

Section 9.7. Assignment and Participation.

(a) Except as expressly set forth in Article II, Borrower may not sell, assign
or otherwise transfer any rights, obligations or other interest of Borrower in
or under the Loan Documents.

(b) Lender and each assignee of all or a portion of the Loan shall have the
right from time to time in its discretion and without the consent of Borrower to
sell one or more of the Notes or any interest therein (an “Assignment”) and/or
sell a participation interest in one or more of the Notes separately from other
Notes or any interest therein (a “Participation”) to a participant (a
“Participant”). Borrower shall reasonably cooperate with Lender, at Lender’s
request, in order to effectuate any such Assignment or Participation, and
Borrower shall promptly provide such information, legal opinions and documents
relating to Borrower, Property Owner, Master Tenant, Sponsor, the Properties and
any Tenants as Lender may reasonably request in connection with such Assignment
or Participation. In the case of an Assignment, (i) each assignee shall have, to
the extent of such Assignment, the rights, benefits and obligations of the
assigning Lender as a “Lender” hereunder and under the other Loan Documents,
(ii) the assigning Lender shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to an Assignment, relinquish its
rights and be released from its obligations under this Agreement, and (iii) one
Lender shall serve as agent for all Lenders and shall be the sole Lender to whom
notices, requests and other communications shall be addressed and the sole party
authorized to grant or withhold consents hereunder on behalf of the Lenders
(subject, in each case, to appointment of a Servicer, pursuant to Section 9.22,
to receive such notices, requests and other communications and/or to grant or
withhold consents, as the case may be). Lead Lender or, upon the appointment of
a Servicer, such Servicer, shall maintain, or cause to be maintained, as
non-fiduciary agent for Borrower, a register on which it shall enter (i) the
name or names of the registered owner or owners from time to time of the Notes
and (ii) principal amounts (and stated interest) of the Notes owing to each
registered owner or owners. Upon effectiveness of any Assignment of any Note in
part, Borrower will promptly provide to the assignor and the assignee separate
Notes in the amount of their respective interests (but, if applicable, with a
notation thereon that it is given in substitution for and replacement of an
original Note or any replacement thereof), and otherwise in the form of such
Note, upon return of the Note then being replaced. Each potential or actual
assignee, participant or investor in a Securitization, and each Rating Agency,
shall be entitled to receive all information received by Lender under this
Agreement. After the effectiveness of any Assignment, the party conveying the
Assignment shall provide notice to Borrower and each Lender of the identity and
address of the assignee. Notwithstanding anything in this Agreement to the
contrary, after an Assignment, the assigning Lender (in addition to the
assignee) shall continue to have the benefits of any indemnifications contained
in this Agreement that such assigning Lender had prior to such assignment with
respect to matters occurring prior to the date of such assignment. Borrower
agrees that each Participant shall be entitled to the benefits of Section 1.4
(subject to the requirements and limitations therein, including the requirements
under Section 1.4(d) (it being understood that the documentation required under
Section 1.4(d) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment;
provided that such Participant shall not be entitled to receive any greater
payment under Section 1.4, with respect to any Participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a change in law that
occurs after the Participant acquired the applicable participation.

 

75



--------------------------------------------------------------------------------

(c) Each Lender that sells a Participation shall, acting solely for this purpose
as a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
Participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(d) If, pursuant to this Section, any interest in this Agreement or any Note is
transferred to any transferee, such transferee shall, on or prior to the date
such transferee acquires an interest under this Agreement or any Note, furnish
to Borrower Form W-9, Form W-8BEN or W-8BEN-E, Form W-8ECI, or Form W-8IMY, as
applicable, together with all required attachments.

(e)

(i) Borrower shall have no obligation to recognize or deal directly with any
Lender other than Lead Lender, and no Lender other than Lead Lender shall have
any right to deal directly with Borrower with respect to the rights, benefits
and obligations of Borrower under this Agreement, the Loan Documents or any one
or more documents or instruments in respect thereof. Borrower may rely
conclusively on the actions of Lead Lender to bind each Lender, notwithstanding
that the particular action in question may, pursuant to this Agreement be
subject to the consent or direction of some or all of the other Lenders.

(ii) In addition to any other rights of Lender, Lender may designate one or more
administrative and/or collateral agents to act on behalf of the Lender in one or
more respects as determined by Lender from time to time with the prior written
consent of Borrower, which consent shall not be unreasonably withheld,
conditioned or delayed and which consent shall not be required if an Event of
Default has occurred and is continuing (any such administrative agent or
collateral agent, an “Agent”) and thereafter to remove or replace any such Agent
from time to time. In the event of any appointment of an Agent, any Liens
granted and created in favor of the “Lender” under this Agreement, the Pledge
Agreement and the other Loan Documents shall be held, and shall be deemed for
all purposes under this Agreement, the Pledge Agreement and the other Loan
Documents to be held, by such Agent as agent on behalf of Lender and Lender’s
transferees, assignees and successors from time to time holding interests in the
Loan.

 

76



--------------------------------------------------------------------------------

Section 9.8. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.

Section 9.9. Preferences; Waiver of Marshalling of Assets. Lender shall have the
continuing and exclusive right to apply or reverse and reapply any and all
payments by Borrower to any portion of the obligations of Borrower hereunder and
under the Loan Documents. If any payment to Lender is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy law, state or
federal law, common law or equitable cause, then the obligations hereunder or
portion thereof intended to be satisfied by such payment shall be revived and
continue in full force and effect, as if such payment had not been
made. Borrower hereby waives any legal right otherwise available to Borrower
that would require the sale of any Collateral either separate or apart from
other Collateral, or require Lender to exhaust its remedies against any
Collateral before proceeding against any other Collateral. Without limiting the
foregoing, to the fullest extent permitted by law, Borrower hereby waives and
shall not assert any rights in respect of a marshalling of Collateral, a sale in
the inverse order of alienation, any homestead exemption, the administration of
estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Collateral
or any portion thereof in any sequence and any combination as determined by
Lender in its sole discretion.

Section 9.10. Remedies of Borrower. Neither Borrower nor Lender shall assert,
and hereby waives, any claim against the other party and/or such party’s
respective affiliates, directors, employees, attorneys, agents or sub-agents, on
any theory of liability, for special, indirect, consequential or punitive
damages (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable Legal Requirement), except to the extent imposed upon
such party by one or more third parties, arising out of, as a result of, or in
any way related to, the Loan Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein, the transactions contemplated hereby or thereby, the Loan or the use of
the proceeds thereof or any act or omission or event occurring in connection
therewith, and each of Borrower and Lender hereby waives, releases and agrees
not to sue upon any such claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

Section 9.11. Offsets, Counterclaims and Defenses. All payments made by Borrower
hereunder or under the other Loan Documents shall be made irrespective of, and
without any deduction for, any offsets, counterclaims or defenses. Borrower
waives the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with the Notes, this Agreement, the other Loan
Documents or the Indebtedness. Any assignee of Lender’s interest in the Loan
shall take the same free and clear of all offsets, counterclaims or defenses
against the assigning Lender.

 

77



--------------------------------------------------------------------------------

Section 9.12. No Joint Venture. Nothing in this Agreement is intended to create
a joint venture, partnership, tenancy-in-common or joint tenancy relationship
between Borrower and Lender, nor to grant Lender any interest in the Collateral
other than that of pledgee or lender.

Section 9.13. Conflict; Construction of Documents. In the event of any conflict
between the provisions of this Agreement and the provisions of the other Loan
Documents, the provisions of this Agreement shall prevail. The parties
acknowledge that they were each represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that the
Loan Documents shall not be subject to the principle of construing their meaning
against the party that drafted same.

Section 9.14. Brokers and Financial Advisors. Borrower represents that neither
it nor Sponsor has dealt with any financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement other than Goldman, Sachs & Co., Bank of America
Merrill Lynch and Lazard Frères & Co. LLC (and any commissions payable in
connection therewith shall be paid solely by Sponsor). Borrower shall indemnify
and hold Lender harmless from and against any and all claims, liabilities,
actual, documented out-of-pocket costs and expenses of any kind in any way
relating to or arising from a claim by any Person that such Person acted on
behalf of Borrower in connection with the transactions contemplated in this
Agreement. The provisions of this Section shall survive the expiration and
termination of this Agreement and the repayment of the Indebtedness.

Section 9.15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Copies
of originals, including copies delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Agreement.

Section 9.16. Estoppel Certificates.

(a) Borrower shall execute, acknowledge and deliver to Lender, within 10
Business Days after receipt of Lender’s written request therefor at any time
from time to time, a statement in writing setting forth (A) the Principal
Indebtedness, (B) the date on which installments of interest and/or principal
were last paid, (C) any offsets or defenses to the payment of the Indebtedness,
(D) that the Notes, this Agreement, the Pledge Agreement and the other Loan
Documents are valid, legal and binding obligations and have not been modified or
if modified, giving particulars of such modification, (E) that neither Borrower
nor, to Borrower’s knowledge, Lender, is in default under the Loan Documents (or
specifying any such default), (F) that all Leases are in full force and effect
and have not been modified (except in accordance with the Loan Documents), (G)
whether or not any of the Tenants under the Leases are in material default under
the Leases (setting forth the specific nature of any such material defaults) and
(H) such other matters as Lender may reasonably request. Any prospective
purchaser of any interest in a Loan shall be permitted to rely on such
certificate.

 

78



--------------------------------------------------------------------------------

(b) Lender shall execute, acknowledge and deliver to Borrower, within 10
Business Days after receipt of Borrower’s written request therefor at any time
from time to time, a statement in writing setting forth (A) the Principal
Indebtedness, (B) the date on which installments of interest and/or principal
were last paid and (C) that no Event of Default exists under the Loan Documents
that requires notice. Any prospective purchaser of any direct or indirect
interest in Borrower shall be permitted to rely on such certificate.

(c) Borrower shall (and Borrower shall cause Property Owner and Master Tenant
to) deliver to Lender, within 20 days following Lender’s request, tenant
estoppel certificates from Master Tenant in form and substance reasonably
acceptable to Lender.

(d) Borrower shall use commercially reasonable efforts to cause Property Owner
to deliver to Lender within 30 days after Lender request estoppel certificates
from each party under any Ground Lease in form and substance reasonably
acceptable to Lender.

(e) So long as no Event of Default has occurred and is continuing, Lender may
request, and Borrower shall be required to deliver, estoppel certificates
pursuant to clauses (a) through (d) above no more than one (1) time per any
calendar year.

Section 9.17. General Indemnity; Payment of Expenses.

(a) Borrower, at its sole cost and expense, shall protect, indemnify, reimburse,
defend and hold harmless Lender and its officers, partners, members, directors,
trustees, advisors, employees, agents, sub-agents, affiliates, successors,
participants and assigns of any and all of the foregoing (collectively, the
“Indemnified Parties”) for, from and against any and all Damages of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
of the Indemnified Parties, in any way relating to or arising out of Lender’s
interest in the Loan; provided, however, that no Indemnified Party shall have
the right to be indemnified hereunder to the extent that such Damages have been
found by a final, non-appealable judgment of a court of competent jurisdiction
to have resulted from the fraud, criminal conduct, gross negligence or willful
misconduct of such Indemnified Party.

(b) If for any reason (including violation of law or public policy) the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section are unenforceable in whole or in part or are otherwise unavailable to
the Indemnified Party or insufficient to hold it harmless, then Borrower shall
contribute to the amount paid or payable by an Indemnified Party as a result of
any Damages the maximum amount Borrower is permitted to pay under Legal
Requirements. The obligations of Borrower under this Section will be in addition
to any liability that Borrower may otherwise have hereunder and under the other
Loan Documents.

(c) To the extent any Indemnified Party has notice of a claim for which it
intends to seek indemnification hereunder, such Indemnified Party shall give
prompt written notice thereof to Borrower, provided that failure by Lender to so
notify Borrower will not relieve Borrower of its obligations under this Section,
except to the extent that Borrower suffers actual prejudice as a result of such
failure. In connection with any claim for which indemnification is sought
hereunder, Borrower shall have the right to defend the applicable Indemnified
Party (if requested by the applicable Indemnified Party, in the name of such
Indemnified Party) from such claim by attorneys and other professionals
reasonably approved by the applicable Indemnified

 

79



--------------------------------------------------------------------------------

Party. Upon assumption by Borrower of any defense pursuant to the immediately
preceding sentence, Borrower shall have the right to control such defense,
provided that the Applicable Indemnified Party shall have the right to
reasonably participate in such defense and Borrower shall not consent to the
terms of any compromise or settlement of any action defended by Borrower in
accordance with the foregoing without the prior consent of the applicable
Indemnified Party, unless such compromise or settlement (i) includes an
unconditional release of the applicable Indemnified Party from all liability
arising out of such action and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of the
applicable Indemnified Party. The applicable Indemnified Party shall have the
right to retain its own counsel if (i) Borrower shall have failed to employ
counsel reasonably satisfactory to the applicable Indemnified Party in a timely
manner, or (ii) the applicable Indemnified Party shall have been advised by
counsel that there are actual or potential material conflicts of interest
between Borrower and the applicable Indemnified Party, including situations in
which there are one or more legal defenses available to the applicable
Indemnified Party that are different from or additional to those available to
Borrower. So long as Borrower is conducting the defense of any action defended
by Borrower in accordance with the foregoing in a prudent and commercially
reasonable manner, Lender and the applicable Indemnified Party shall not
compromise or settle such action defended without Borrower’s consent, which
shall not be unreasonably withheld or delayed. Upon demand, Borrower shall pay
or, in the sole discretion of the applicable Indemnified Party, reimburse the
applicable Indemnified Party for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals retained by the Applicable Indemnified Party in
accordance with this Section in connection with defending any claim subject to
indemnification hereunder.

(d) Any amounts payable to Lender by reason of the application of this Section
shall be secured by the Pledge Agreement and shall become immediately due and
payable and shall bear interest at the Default Rate from the date Damages are
sustained by the Indemnified Parties until paid.

(e) The provisions of and undertakings and indemnifications set forth in this
Section shall survive the satisfaction and payment in full of the Indebtedness
and termination of this Agreement.

(f) Borrower shall reimburse Lender upon receipt of written notice from Lender
for (i) all actual, documented out-of-pocket costs and expenses incurred by
Lender (or any of its affiliates) in connection with the origination of the
Loan, including reasonable legal fees and disbursements, accounting fees, and
the costs of the Appraisals, the Engineering Reports, the Title Insurance
Policies, the Surveys, the Environmental Reports and any other third-party
diligence materials; (ii) all actual, documented out-of-pocket costs and
expenses incurred by Lender (or any of its affiliates) in connection with
(A) monitoring Borrower’s ongoing performance of and compliance with Borrower’s
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including confirming compliance with environmental and insurance requirements,
(B) the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters relating hereto
(including Leases, Material Agreements, REAs and Permitted Encumbrances), (C)
filing, registration and recording fees and

 

80



--------------------------------------------------------------------------------

expenses and other similar expenses incurred in creating and perfecting the
Liens in favor of Lender pursuant to this Agreement and the other Loan Documents
(including the filing, registration or recording of any instrument of further
assurance) and all federal, state, county and municipal, taxes (including, if
applicable, intangible taxes), search fees, title insurance premiums, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of the Loan Documents, any pledge agreement supplemental
thereto, any security instrument with respect to the Collateral or any
instrument of further assurance, (D) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents or any Collateral, and (E)
the satisfaction of any Rating Condition in respect of any matter required or
requested by Borrower hereunder; and (iii) all actual, documented out-of-pocket
costs and expenses (including reasonable attorney’s fees and, if the Loan has
been Securitized, special servicing fees) incurred by Lender (or any of its
affiliates) in connection with the enforcement of any obligations of Borrower,
or a Default by Borrower, under the Loan Documents, including any actual or
attempted foreclosure, deed-in-lieu of foreclosure, refinancing, restructuring,
settlement or workout and any insolvency or bankruptcy proceedings (including
any applicable transfer taxes). Without limiting the foregoing, Borrower shall
pay all actual, documented out-of-pocket costs, expenses and fees of Lender and
its Servicer, operating advisor and securitization trustee resulting from
Defaults or requests by Borrower (including enforcement expenses and any
liquidation fees, workout fees, special servicing fees, operating advisor
consulting fees or any other similar fees and interest payable on advances made
by the Servicer or the securitization trustee with respect to delinquent debt
service payments or expenses of curing Borrower’s defaults under the Loan
Documents, and any expenses paid by Servicer or a trustee in respect of the
protection and preservation of any Collateral, such as payment of taxes and
insurance premiums); and the costs of all property inspections and/or appraisals
(or any updates to any existing inspection or appraisal) that Servicer may be
required to obtain due to a request by Borrower or the occurrence of a
Default. Notwithstanding the above, (i) from and after the date hereof, Borrower
shall not be responsible for the payment of any of Lender’s expenses incurred in
connection with a Securitization (which shall, for the avoidance of doubt,
exclude the initial securitization of the Mortgage Loan) and/or pursuant to
Section 9.7 hereof, and (ii) Borrower shall not be responsible for the payment
of any amounts due under this Section to the extent that such costs and expenses
have been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the fraud, criminal conduct, gross negligence
or willful misconduct of Lender, Servicer, operating advisor, securitization
trustee, certificate administrator or any of their respective affiliates.

Section 9.18. No Third-Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender, Borrower and Indemnified Parties any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof, and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

81



--------------------------------------------------------------------------------

Section 9.19. Recourse.

(a) Subject to the qualifications herein, Lender shall not enforce Borrower’s
obligation to pay the Indebtedness by any action or proceeding wherein a
deficiency judgment or other judgment establishing personal liability shall be
sought against Borrower or any of its affiliates, or any Exculpated Person,
except for foreclosure actions or any other appropriate actions or proceedings
in order to fully exercise Lender’s remedies in respect of, and to realize upon,
the Collateral, and except for any actions to enforce any obligations expressly
assumed or guaranteed by any guarantor, indemnitor or similar party (whether or
not such party is an Exculpated Person) under the Loan Documents or the
obligations of Borrower under Section 9.19(b).

(b) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all Damages to Lender (including the legal and other expenses of
enforcing the obligations of Borrower under this Section and Sponsor under the
Guaranty) resulting from or arising out of any of the following:

(i) any intentional physical Waste at any of the Properties committed or
permitted by Borrower, Sponsor, Property Owner, Master Tenant or any of their
respective affiliates; provided, however, that no liability shall result under
this clause (i) (A) with respect to alterations made by Borrower, Property Owner
or Master Tenant to any Property in accordance with Section 6.13 hereof or
Section 6.13 of the Mortgage Loan Agreement or (B) if the Properties failed to
generate sufficient cash flow to pay for maintenance and repairs at the
applicable Property or if funds reserved by Lender or Mortgage Lender for such
purpose have not been made available to Borrower or Property Owner by Lender or
Mortgage Lender to pay such amounts;

(ii) any fraud or intentional misrepresentation committed by Borrower, Sponsor,
Property Owner, Master Tenant or any of their respective affiliates;

(iii) any willful misconduct by Borrower, Sponsor, Property Owner, Master Tenant
or any of their respective affiliates (including any litigation or other legal
proceeding initiated by such Person in bad faith or which is determined by a
court of competent jurisdiction to be frivolous that delays, opposes, impedes,
obstructs, hinders, enjoins or otherwise interferes with or frustrates the
efforts of Lender to exercise any rights and remedies available to Lender as
provided herein and in the other Loan Documents during the continuance of an
Event of Default (but in no event including any good faith defense asserted by
Borrower, Sponsor, Property Owner or any of their respective Affiliates);

(iv) the misappropriation or intentional misapplication by Borrower, Sponsor,
Property Owner, Master Tenant or any of their respective affiliates of any funds
in violation of the Loan Documents or the Mortgage Loan Documents (including
misappropriation or misapplication of Revenues, Master Lease Rent, security
deposits and/or Loss Proceeds);

 

82



--------------------------------------------------------------------------------

(v) any voluntary Debt incurred by Borrower or Property Owner (other than
Permitted Debt) if and to the extent the continued existence of such Debt is
prohibited hereunder, unless such Debt arises from an insufficiency of cash flow
to pay such Debt;

(vi) any breach by Borrower, Property Owner or Sponsor of any representation or
covenant regarding environmental matters contained in this Agreement, in the
Mortgage Loan Documents or in the Environmental Indemnity (in each case beyond
all applicable notice and cure periods set forth in the Loan Documents or the
Mortgage Loan Documents);

(vii) failure of Property Owner to pay Taxes, charges for labor or materials or
other charges that can create liens on any portion of any Property in accordance
with the terms and provisions hereof; provided, however, that no liability shall
result under this clause (vii) if (A) Lender or Mortgage Lender, as the case
maybe, fails to permit cash flow from the Properties to be applied for such
purpose or (B) if the Properties failed to generate sufficient cash flow to pay
any such amounts when due;

(viii) failure of Property Owner to pay or maintain the Policies or pay the
amount of any deductible required thereunder following a Casualty or other
insurance claim; provided, however, that no liability shall result under this
clause (viii) if (A) Lender or Mortgage Lender, as the case may be, fails to
permit cash flow from the Properties to be applied for such purpose or (B) if
the Properties failed to generate sufficient cash flow to pay any such amounts
when due;

(ix) the failure of Borrower or Property Owner to be, and to at all times have
been, a Single-Purpose Entity, regardless of whether such failure to have been a
Single-Purpose Entity prior to the date hereof has been disclosed to Lender, and
including any and all liabilities, contingent or otherwise, arising from or
related to (x) the actions, conduct and/or operating history of Borrower or
Property Owner (or any Person merged into Borrower or Property Owner) prior to
the Closing Date and (y) Borrower’s or Property Owner’s, as the case may be,
ownership (or the ownership of any Person merged into Borrower or Property
Owner) of assets prior to the Closing Date that do not constitute a portion of
the Collateral or the Mortgage Loan Collateral and/or the filing by any Person
of a motion for substantive consolidation in bankruptcy citing any such failure
(for the avoidance of doubt, the recourse described in this clause shall be in
addition to the full recourse for a substantive consolidation as described
below); provided, however, that no liability shall result under this clause (ix)
with respect to (A) failures to pay unsecured trade payables and operational
debt incurred in the ordinary course of Borrower’s or Property Owner’s, as the
case may be, business if there is insufficient case flow from the Properties (or
if funds reserved by Lender or Mortgage Lender, as the case may be, for such
purposes have not been made available to Borrower or Property Owner by Lender or
Mortgage Lender, as the case may be, to pay such outstanding amounts) and (B)
Sponsor is not obligated to fund additional capital to make any loans to
Borrower or Property Owner;

 

83



--------------------------------------------------------------------------------

(x) removal of personal property from any of the Properties after the occurrence
and during the continuance of an Event of Default or Mortgage Loan Event of
Default, unless replaced with personal property of the same utility and of the
same or greater value and utility;

(xi) any fees or commissions paid by Borrower or Property Owner to any affiliate
in violation of the terms of the Loan Documents or the Mortgage Loan Documents;

(xii) transfer taxes resulting from Lender’s exercise of remedies following an
Event of Default;

(xiii) the contesting or opposition by Borrower, Property Owner, Sponsor or any
of their respective affiliates of any motion filed by Lender for relief from the
automatic stay in any bankruptcy proceeding of Borrower or Property Owner;

(xiv) any material modification, termination, surrender, waiver or cancellation
of any Ground Lease (including pursuant to a Fee Acquisition) in violation of
the Loan Documents or the Mortgage Loan Documents;

(xv) except as expressly set forth below with respect to full recourse liability
in the following paragraph in clause (i), any Transfer occurs in violation of
the Loan Documents if such Transfer does not result in (A) a Prohibited Change
of Control or (B) a voluntary Transfer of title to all or any portion of the
Collateral or the fee title to the real estate comprising the Properties; and

(xvi) after a foreclosure (or conveyance-in-lieu of foreclosure) of the
Collateral made pursuant to the Loan Documents, the failure of Borrower in bad
faith to deliver to Lender all books and records with respect to the Properties
then in the possession of Borrower.

In addition to the foregoing, the Loan and all Indebtedness shall be fully
recourse to Borrower and Sponsor, jointly and severally, if (i) any Transfer
occurs in violation of the Loan Documents if such Transfer results in (A) a
Prohibited Change of Control or (B) a voluntary Transfer of title to all or any
portion of the Collateral or the fee title to the real estate comprising the
Properties, (ii) any petition for bankruptcy, insolvency, dissolution or
liquidation under the Bankruptcy Code or any similar federal or state law is
filed by, consented to, or acquiesced in by, Borrower or Property Owner, (iii)
Borrower or any of its Affiliates or Property Owner or any of its Affiliates
(including Sponsor) shall have colluded with other creditors to cause an
involuntary filing under the Bankruptcy Code or similar federal or state law
with respect to Borrower or Property Owner, or Borrower or Property Owner shall
have terminated one or more of the Independent Directors for the purpose of
facilitating a bankruptcy filing, (iv) Borrower or Property Owner fails to be,
and to at all times have been, a Single-Purpose Entity, which failure results in
a substantive consolidation of Borrower or Property Owner with any affiliate in
a bankruptcy or similar proceeding, or (v) any material modification,
termination, surrender, waiver or cancellation of the Master Lease in violation
of the Loan Documents or the Mortgage Loan Documents. All of Borrower’s
liabilities under this Section 9.19(b) shall be guaranteed by Sponsor pursuant
to the Guaranty.

 

84



--------------------------------------------------------------------------------

(c) The foregoing limitations on personal liability shall in no way impair or
constitute a waiver of the validity of the Notes, the Indebtedness secured by
the Collateral, or the Liens on the Collateral, or the right of Lender, as
pledgee or secured party, to foreclose and/or enforce its rights with respect to
the Collateral after an Event of Default. Nothing in this Agreement shall be
deemed to be a waiver of any right which Lender may have under the Bankruptcy
Code to file a claim for the full amount of the debt owing to Lender by Borrower
or to require that all Collateral shall continue to secure all of the
Indebtedness owing to Lender in accordance with the Loan Documents. Lender may
seek a judgment on the Note (and, if necessary, name Borrower in such suit) as
part of judicial proceedings to foreclose on any Collateral or as a prerequisite
to any such foreclosure or to confirm any foreclosure or sale pursuant to power
of sale thereunder, and in the event any suit is brought on the Notes, or with
respect to any Indebtedness or any judgment rendered in such judicial
proceedings, such judgment shall constitute a Lien on and may be enforced on and
against the Collateral and the rents, profits, issues, products and proceeds
thereof. Nothing in this Agreement shall impair the right of Lender to
accelerate the maturity of the Note upon the occurrence of an Event of Default,
nor shall anything in this Agreement impair or be construed to impair the right
of Lender to seek personal judgments, and to enforce all rights and remedies
under applicable law, jointly and severally against any indemnitors and
guarantors to the extent allowed by any applicable Loan Documents. The
provisions set forth in this Section are not intended as a release or discharge
of the obligations due under the Note or under any Loan Documents, but are
intended as a limitation, to the extent provided in this Section, on Lender’s
right to sue for a deficiency or seek a personal judgment except as required in
order to realize on the Collateral.

Section 9.20. Right of Set-Off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, during the continuance of an Event of Default, Lender may from time
to time, without presentment, demand, protest or other notice of any kind (all
of such rights being hereby expressly waived), set-off and appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by Lender (including branches, agencies or affiliates of Lender
wherever located) to or for the credit or the account of Borrower against the
obligations and liabilities of Borrower to Lender hereunder, under the Notes,
the other Loan Documents or otherwise, irrespective of whether Lender shall have
made any demand hereunder and although such obligations, liabilities or claims,
or any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of Lender subsequent
thereto.

Section 9.21. Exculpation of Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of appraisals of
the Properties or the Collateral, (b) any environmental report, or (c) any other
matters or items, including engineering, soils and seismic reports that are
contemplated in the Loan Documents. Any such selection, review, inspection,
examination and the like, and any other due diligence conducted by Lender, is
solely for the purpose of protecting Lender’s rights under the Loan Documents,
and shall not render Lender liable to Borrower or any third party for the
existence, sufficiency, accuracy, completeness or legality thereof.

 

85



--------------------------------------------------------------------------------

Section 9.22. Servicer. Lender may delegate any and all rights and obligations
of Lender hereunder and under the other Loan Documents to the Servicer upon
notice by Lender to Borrower, whereupon any notice or consent from the Servicer
to Borrower, and any action by Servicer on Lender’s behalf, shall have the same
force and effect as if Servicer were Lender.

Section 9.23. No Fiduciary Duty.

(a) Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof. Lender, its affiliates and their respective equityholders and employees
(for purposes of this Section, the “Lending Parties”) have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Sponsor, Borrower or any other Person or any of their respective
affiliates or to advise or opine on any related solvency or viability issues.

(b) It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor, (ii)
the Transaction is an arms’-length commercial transactions between the Lending
Parties, on the one hand, and Borrower, on the other, (iii) each Lending Party
is acting solely as principal and not as the agent or fiduciary of Borrower,
Sponsor or their respective affiliates, stockholders, employees or creditors or
any other Person and (iv) nothing in this Agreement, the other Loan Documents,
the Transaction or otherwise shall be deemed to create (A) a fiduciary duty (or
other implied duty) on the part of any Lending Party to Sponsor, Borrower, any
of their respective affiliates, stockholders, employees or creditors, or any
other Person or (B) a fiduciary or agency relationship between Sponsor, Borrower
or any of their respective affiliates, stockholders, employees or creditors, on
the one hand, and the Lending Parties, on the other. Borrower agrees that
neither it nor Sponsor nor any of their respective affiliates shall make, and
hereby waives, any claim against the Lending Parties based on an assertion that
any Lending Party has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to Borrower, Sponsor or their respective
affiliates, stockholders, employees or creditors. Nothing in this Agreement or
the other Loan Documents is intended to confer upon any other Person (including
affiliates, stockholders, employees or creditors of Borrower and Sponsor) any
rights or remedies by reason of any fiduciary or similar duty.

(c) Borrower acknowledges that it has been advised that the Lending Parties are
a full service financial services firm engaged, either directly or through
affiliates in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Lending Parties may make or hold a broad array of investments
and actively

 

86



--------------------------------------------------------------------------------

trade debt and equity securities (or related derivative securities) and/or
financial instruments (including loans) for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities and/or instruments. Such investment and other activities may
involve securities and instruments of affiliates of Borrower, including Sponsor,
as well as of other Persons that may (i) be involved in transactions arising
from or relating to the Transaction, (ii) be customers or competitors of
Borrower, Sponsor and/or their respective affiliates, or (iii) have other
relationships with Borrower, Sponsor and/or their respective affiliates. In
addition, the Lending Parties may provide investment banking, underwriting and
financial advisory services to such other Persons. The Lending Parties may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of affiliates of Borrower, including Sponsor, or such other
Persons. The Transaction may have a direct or indirect impact on the
investments, securities or instruments referred to in this paragraph. Although
the Lending Parties in the course of such other activities and relationships may
acquire information about the Transaction or other Persons that may be the
subject of the Transaction, the Lending Parties shall have no obligation to
disclose such information, or the fact that the Lending Parties are in
possession of such information, to Borrower, Sponsor or any of their respective
affiliates or to use such information on behalf of Borrower, Sponsor or any of
their respective affiliates.

(d) Borrower acknowledges and agrees that Borrower has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.

Section 9.24. Borrower Information. Borrower shall make (and shall cause
Property Owner to make) available to Lender all information concerning its
business and operations that Lender may reasonably request. Lender shall have
the right to disclose any and all information provided to Lender by Borrower,
Property Owner or Sponsor regarding Borrower, Property Owner, Sponsor, the Loan,
the Collateral and the Properties (i) to affiliates of Lender and to Lender’s
agents and advisors, (ii) to any actual or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer,
participation or Securitization of all or any portion of the Loan or any
participations therein, and to any investors or prospective investors in the
Certificates, and their respective advisors and agents, including the operating
advisor, or to any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
Borrower and its obligations, or to any Person that is a pledgee or a party to a
repurchase agreement with respect to the Loan, (iii) to any Rating Agency in
connection with a Securitization or as otherwise required in connection with a
disposition of the Loan, (iv) to any Person necessary or desirable in connection
with the exercise of any remedies hereunder or under any other Loan Document
following an Event of Default, (v) to any governmental agency, including the
Comptroller of the Currency, the Board of Governors of the Federal Reserve
System, the FDIC, the Securities and Exchange Commission and any other
regulatory authority that may exercise authority over Lender or any investor in
the Certificates (including the Servicer, the Securitization trustee and their
respective agents and employees) or any representative thereof, and to the
National Association of Insurance Commissioners, in each case if requested by
such governmental agency or otherwise required to comply with the applicable
rules and regulations of such governmental agency or if

 

87



--------------------------------------------------------------------------------

required pursuant to legal or judicial process, and (vi) in any Disclosure
Document (as defined in the Cooperation Agreement (as defined in the Mortgage
Loan Agreement). In addition, Lender may disclose the existence of this
Agreement and the Mortgage Loan Agreement and the information about this
Agreement and the Mortgage Loan Agreement to market data collectors, similar
services providers to the lending industry, and service providers to Lender in
connection with the administration and management of this Agreement and the
other Loan Documents. Each party hereto (and each of their respective
affiliates, employees, representatives or other agents) may disclose to any and
all Persons, without limitation of any kind, the tax treatment and tax structure
of the Transaction and all materials of any kind (including opinions and other
tax analyses) that are provided to any such party relating to such tax treatment
and tax structure. For the purpose of this Section, “tax structure” means any
facts relevant to the federal income tax treatment of the Transaction but does
not include information relating to the identity of any of the parties hereto or
any of their respective affiliates.

Section 9.25. PATRIOT Act Records. Lender hereby notifies Borrower that pursuant
to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies Borrower, Property Owner and Sponsor, which
information includes the name and address of Borrower, Property Owner and
Sponsor and other information that will allow Lender to identify Borrower,
Property Owner or Sponsor in accordance with the PATRIOT Act.

Section 9.26. EU Bail-in Rule. Notwithstanding anything to the contrary in any
of the Loan Documents or in any other agreement, arrangement or understanding,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(i) the application of any EEA Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(ii) the effects of any EEA Bail-in Action on any such liability, including, if
applicable:

 

  (A) a reduction in full or in part or cancellation of any such liability;

 

  (B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

88



--------------------------------------------------------------------------------

  (C) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.27. Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE
SPECIFIED IN ANY TERM SHEET, COMMITMENT LETTER OR FEE LETTER SHALL BE AN
OBLIGATION OF BORROWER AND SHALL BE PAID AT CLOSING, AND ANY
INDEMNIFICATIONS, FLEX PROVISION, EXIT FEES AND THE LIKE PROVIDED FOR THEREIN
SHALL SURVIVE THE CLOSING).

Section 9.28. Publicity. If the Loan is made, each of Lender or Borrower may
issue press releases, advertisements and other promotional materials describing
in general terms or in detail each party’s own participation in such
transaction, and may utilize photographs of the Properties in such promotional
materials. Neither Lender nor Borrower shall make any references to the other
party in any press release, advertisement or promotional material issued by
Borrower, Property Owner or Sponsor, as applicable, unless such other party
shall have approved of the same in writing prior to the issuance of such press
release, advertisement or promotional material.

Section 9.29. Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder,
under any other Loan Document or under any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable
hereunder or under any other Loan Document, Lender shall not be deemed to have
waived any right either to require prompt payment when due of all other amounts
due under this Agreement, the Note or the other Loan Documents, or to declare a
default for failure to effect prompt payment of any such other amount.

Section 9.30. Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

Section 9.31. Intercreditor Agreement. Lender and Mortgage Lender are or will be
parties to a certain Intercreditor Agreement (the “Intercreditor Agreement”)
memorializing their relative rights and obligations with respect to the Loan,
the Mortgage Loan, Borrower, Property Owner and the Properties. Borrower hereby
acknowledges and agrees that (i) such Intercreditor Agreement is intended solely
for the benefit of Lender and the Mortgage Lender

 

89



--------------------------------------------------------------------------------

and (ii) Borrower and Property Owner are not intended third-party beneficiaries
of any of the provisions therein and shall not be entitled to rely on the
provisions contained therein. Lender and Mortgage Lender shall have no
obligation to disclose to Borrower the contents of the Intercreditor
Agreement. Borrower’s obligations hereunder are independent of such
Intercreditor Agreement and remain unmodified by the terms and provisions
thereof.

Section 9.32. Senior Loan.

(a) Lender shall have the right to cure any Mortgage Loan Event of Default,
regardless of whether such Mortgage Loan Event of Default results from the
breach of a monetary or non-monetary covenant (except to the extent Borrower or
Mortgage Borrower is diligently pursuing remedies to cure such Event of Default,
provided that the pursuit of such remedies does not adversely impact Lender’s
rights to cure any Mortgage Loan Event of Default pursuant to the Intercreditor
Agreement, in Lender’s reasonable discretion); and the costs and expenses
incurred by Lender in doing so, including reasonable attorneys’ fees, with
interest thereon at the Default Rate, shall constitute a portion of the
Indebtedness, shall be secured by the Pledge Agreement and other Loan Documents,
and shall be due and payable to Lender within five Business Days following
written demand therefor.

(b) Lender shall have the right without notice or demand on Borrower or Property
Owner to purchase all or any portion of the Mortgage Loan or any interest
therein without notice to or consent of Borrower, in which event Lender shall
have and may exercise all rights of Mortgage Lender thereunder. Borrower hereby
expressly agrees that any claims which Property Owner may have against Mortgage
Lender relating to or arising out of the Mortgage Loan shall be the personal
obligation of the assigning Mortgage Lender and in no event shall Property Owner
be entitled to bring or pursue such claims against Lender or any Affiliate of
Lender or any other Person as the successor holder the Mortgage Loan or any
interest therein; provided that Mortgage Borrower may seek specific performance
of its contractual rights under the Mortgage Loan Documents..

(c) If, on account of the subordination of the Loan to the Mortgage, Lender is
required to remit to Mortgage Lender any amount theretofore paid to Lender
hereunder, then such amount shall continue to be owing pursuant to this
Agreement and the other Loan Documents as part of the Indebtedness,
notwithstanding the prior receipt of such payment by Lender.

(d) Lender shall have the right at any time to discuss matters regarding the
Property, the Collateral, the Mortgage Loan, the Loan or any other matter
directly with Mortgage Lender or its consultants, agents or representatives,
without notice to or permission from Borrower, Property Owner or any of their
affiliates. Lender shall have no obligation to disclose such discussions or the
contents thereof with Borrower, Property Owner or any of their affiliates.

(e) If any action, proposed action or other decision is consented to or approved
by Mortgage Lender, such consent or approval shall not be binding or controlling
on Lender. Borrower hereby acknowledges and agrees that (i) the risks of
Mortgage Lender in making the Mortgage Loan are different from the risks of
Lender in making the Loan, (ii) in determining whether to grant, deny, withhold
or condition any requested consent or approval,

 

90



--------------------------------------------------------------------------------

Mortgage Lender and Lender may reasonably reach different conclusions, and (iii)
Lender has an absolute independent right to grant, deny, withhold or condition
any requested consent or approval based on its own point of view, but subject to
the standards of consent applicable to Lender in this Agreement and the other
Loan Documents. In addition, the denial by Lender of a requested consent or
approval shall not result in any liability or other obligation of Lender, if
such denial results directly or indirectly in a default under the Mortgage Loan,
and Borrower hereby waives any claim of liability against Lender arising from
any such denial.

(f) Borrower shall cause Property Owner to (a) pay all principal, interest and
other sums required to be paid by Property Owner under and pursuant to the
provisions of the Mortgage Loan Documents unless such performance or observance
shall be waived in writing by Mortgage Lender; (b) diligently perform and
observe all of the terms, covenants and conditions of the Mortgage Loan
Documents on the part of Property Owner to be performed and observed (including,
without limitation, with respect to funding reserves and escrows), unless such
performance or observance shall be waived in writing by Mortgage Lender; (c)
promptly notify Lender of the giving of any notice of breach or default or any
other written notice by Mortgage Lender to Property Owner or Borrower; (d)
intentionally omitted, and (e) not enter into any material amendment or
modification of any Mortgage Loan Document, or any additional Mortgage Loan
Documents, without Lender’s prior written consent, except for those amendments,
modifications or additional Mortgage Loan Documents that are required under the
Mortgage Loan Documents (as in effect on the date hereof) or that Property Owner
is required to consent to thereunder pursuant to the express terms of the
Mortgage Loan Documents (as in effect on the date hereof).

(g) Borrower shall not permit Property Owner to, except as expressly permitted
or required by the Mortgage Loan Documents, make any partial or full prepayment
of amounts owing under the Mortgage Loan.

(h) Borrower shall (or shall cause Property Owner to), from time to time, use
commercially reasonable efforts to obtain from Mortgage Lender such certificates
of estoppel with respect to compliance by Property Owner with the terms of the
Mortgage Loan Documents as may be reasonably requested by Lender. In the event
or to the extent that Mortgage Lender fails to deliver such estoppel, then
Borrower shall not be in breach of this provision so long as Borrower furnishes
to Lender an estoppel executed by Borrower and Property Owner expressly
representing to Lender (i) to the knowledge of Borrower and Property Owner, the
outstanding principal balance of the Mortgage Loan and (ii) whether Mortgage
Lender, Borrower, Property Owner or any Sponsor has sent or received a default
notice or Event of Default notice (and if so, attaching a copy of each such
notice).

(i) Neither Borrower, Property Owner, nor any affiliate of any of them shall
acquire or agree to acquire the Mortgage Loan, or any portion thereof or any
interest therein, or any direct or indirect ownership interest in the holder of
the Mortgage Loan, via purchase, transfer, exchange or otherwise, and any breach
or attempted breach of this provision shall constitute an Event of Default
hereunder. If, solely by operation of applicable subrogation law, Borrower,
Property Owner, or any affiliate of any of them shall have failed to comply with
the foregoing, then Borrower: (i) shall promptly notify Lender of such failure;
(ii) shall cause any and all such prohibited parties acquiring any interest in
the Mortgage Loan Documents: (A) not

 

91



--------------------------------------------------------------------------------

to enforce the Mortgage Loan Documents; and (B) upon the request of Lender, to
the extent any of such prohibited parties has or have the power or authority to
do so, to promptly: (1) cancel the promissory note evidencing the Mortgage Loan,
(2) reconvey and release the lien securing the Mortgage Loan and any other
collateral under the Mortgage Loan Documents, and (3) discontinue and terminate
any enforcement proceeding(s) under the Mortgage Loan Documents; provided,
however, the foregoing shall not require Borrower, Property Owner or any of
their affiliates to hinder, delay, contest or otherwise interfere with Mortgage
Lender’s rights or remedies under the Mortgage Loan Documents.

(j) Without the express prior written consent of Lender, Borrower shall not, and
Borrower shall not cause, suffer or permit Property Owner to, enter into any
deed-in-lieu or consensual foreclosure with or for the benefit of Mortgage
Lender or any of its affiliates. Without the express prior written consent of
Lender, Borrower shall not, and Borrower shall not cause, suffer or permit
Property Owner to, enter into any consensual sale or other transaction in
connection with the Mortgage Loan which could diminish, modify, terminate,
impair or otherwise adversely affect the interests of Lender or Borrower, the
Collateral or any portion thereof or any interest therein or of Property Owner
in the Property or portion thereof or any interest therein.

 

92



--------------------------------------------------------------------------------

Lender and Borrower are executing this Agreement as of the date first above
written.

 

  

LENDER:

 

BRIGADE LEVERAGED CAPITAL STRUCTURES FUND LTD.,

BRIGADE CREDIT FUND II LTD.,

BRIGAD\E STRUCTURED CREDIT FUND LTD.,

LOS ANGELES COUNTY EMPLOYEES RETIREMENT ASSOCIATION,

BRIGADE DISTRESSED VALUE MASTER FUND LTD.,

THE COCA-COLA COMPANY MASTER RETIREMENT TRUST,

FEDEX CORPORATION EMPLOYEES’ PENSION TRUST,

DELTA MASTER TRUST,

BRIGADE OPPORTUNISTIC CREDIT FUND—ICIP, LTD., and

BRIGADE OPPORTUNISTIC CREDIT FUND 16 LLC

      By: Brigade Capital Management, LP, as Investment Advisor   

   By:   

/s/ Patrick Criscillo

         Name: Patrick Criscillo          Title: Chief Financial Officer   

 

93



--------------------------------------------------------------------------------

BORROWER: GIRAFFE JUNIOR HOLDINGS, LLC, a Delaware limited liability company By:
 

/s/ James M. Young

  Name: James M. Young   Title: Vice President – Corporate Counsel and Assistant
Secretary

 

94



--------------------------------------------------------------------------------

Exhibit A

Organizational Chart

Corporation Structure Chart for the PROPCO II Chain

 

LOGO [g285163img003.jpg]

Entities

 

(1) Entities advised or affiliated with Bain Capital Partners, LLC (“Bain”),
Kohlberg Kravis Roberts & Co. L.P. (“KKR”) and Vornado Realty Trust (“Vornado”):

BAIN

 

  •   Bain Capital (TRU) VIII, L.P.

 

  •   Bain Capital (TRU) VIII-E, L.P.

 

  •   Bain Capital (TRU) VIII Coinvestment, L.P.

 

  •   Bain Capital Integral Investors, LLC

 

  •   BCIP TCV, LLC

KKR

 

  •   Toybox Holdings, LLC

VORNADO

 

  •   Vornado Truck, LLC

No individual investor in the fund(s) of KKR or Bain, which holds the equity of
Toys “R” Us, Inc., owns 25% or more of the respective fund(s).



--------------------------------------------------------------------------------

Exhibit B

Form of Tax Certificate

Reference is made to that certain Mezzanine Loan Agreement, dated as of November
3, 2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), BRIGADE LEVERAGED CAPITAL
STRUCTURES FUND LTD., BRIGADE CREDIT FUND II LTD., BRIGADE STRUCTURED CREDIT
FUND LTD., LOS ANGELES COUNTY EMPLOYEES RETIREMENT ASSOCIATION, BRIGADE
DISTRESSED VALUE MASTER FUND LTD., THE COCA-COLA COMPANY MASTER RETIREMENT
TRUST, FEDEX CORPORATION EMPLOYEES’ PENSION TRUST, DELTA MASTER TRUST, BRIGADE
OPPORTUNISTIC CREDIT FUND—ICIP, LTD. and BRIGADE OPPORTUNISTIC CREDIT FUND 16
LLC, collectively, as lender (together with each of their respective successors
and assigns, collectively, “Lender”), and GIRAFFE JUNIOR HOLDINGS, LLC, a
Delaware limited liability company, as borrower (together with its successors
and permitted assigns, “Borrower”). Terms used herein and not otherwise defined
shall have the meanings assigned thereto in the Loan Agreement.

Pursuant to Section 1.4(d)(ii)(B) of the Loan Agreement, the undersigned hereby
certifies that:1

I. It is the sole record and beneficial owner of the Loan (as well as any Note
evidencing such Loan) in respect of which it is providing this certificate.

II. It is not a “bank” (within the meaning of Section 881(c)(3)(A) of the Code).

 

1  If the undersigned is an intermediary, a foreign partnership or other
flow-through entity, the following adjustments shall be made.

 

A. The following representation shall be provided as applied to the undersigned:

 

  •   record ownership under Clause I.

 

B. The following representations shall be provided as applied to the partners,
members or beneficial owners claiming the portfolio interest exemption:

 

  •   beneficial ownership under Clause I,

 

  •   the status in Clause III, and

 

  •   the status in Clause IV.

 

C. The following representation shall be provided as applied to the undersigned
as well as the partners, members or beneficial owners claiming the portfolio
interest exemption:

 

  •   the status in Clause II.

 

D. The undersigned shall provide a U.S. Internal Revenue Service Form W-8IMY
(with underlying U.S. Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable (or other applicable forms) from each of its partners/
members/beneficial owners) to the Administrative Agent and Borrower.

 

E. Appropriate adjustments shall be made in the case of tiered intermediaries or
tiered partnerships or flow-through entities.

 



--------------------------------------------------------------------------------

III. It is not a “10-percent shareholder” of the Borrower (within the meaning of
Section 881(c)(3)(B) or Section 871(h)(3)(B) of the Code).

IV. It is not a “controlled foreign corporation” (as such term is defined in
Section 881(c)(3)(C) of the Tax Code) related to the Borrower (within the
meaning of Section 864(d)(4) of the Code).

The undersigned has furnished Lender and Borrower with a U.S. Internal Revenue
Service Form W-8BEN or W-8BEN-E, as applicable. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower and Lender in
writing, and (2) the undersigned shall have at all times furnished Borrower and
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[Name]

By:  

 

Name:  

 

Title:  

 

[Address]  

Dated:                     , 20        



--------------------------------------------------------------------------------

Schedule A

Properties

 

Store #

  

Banner

  

Property Address

  

City

  

State

9239

   Babies R Us    2686 Taylor Road    Reynoldsburg    Ohio

9254

   Babies R Us    1240 Doral Drive    Boardman    Ohio

9210

   Toys R Us    317 Boardman Poland Road    Boardman    Ohio

9211

   Toys R Us    4822 N. Whipple Avenue    Canton    Ohio

8908

   Toys R Us    4585 Eastgate Boulevard    Cincinnati    Ohio

8905

   Toys R Us    9959 Colerain Avenue    Colerain Township    Ohio

8910

   Toys R Us    4285 Groves Road    Columbus    Ohio

9203

   Toys R Us    590 Howe Avenue    Cuyahoga Falls    Ohio

8922

   Toys R Us    6547 Sawmill Road    Dublin    Ohio

9208

   Toys R Us    1601 W. River Road N    Elyria    Ohio

9279

   Babies R Us    1360 S. Holland Sylvania Road    Holland    Ohio

9207

   Toys R Us    7723 Mentor Avenue    Mentor    Ohio

8916

   Toys R Us    2859 Miamisburg Centerville Road    Miamisburg    Ohio

9232

   Toys R Us    52 Rothrock Road    Copley    Ohio

9221

   Toys R Us    27048 Lorain Road    North Olmsted    Ohio

9277

   Toys R Us    5500 Milan Road    Sandusky    Ohio

9212

   Toys R Us    67681 Mall Road    St. Clairsville    Ohio

9267

   Toys R Us    5025 Monroe Street    Toledo    Ohio

7817

   Toys R Us    4111 S. Cooper Street    Arlington    Texas

7010

   Toys R Us    4025 S. Capitol of Texas Hwy    Austin    Texas

7822

   Toys R Us    2412 S. Stemmons Freeway    Lewisville    Texas

6321

   Toys R Us    1224 Hooper Avenue    Toms River    New Jersey

8831

   Toys R Us    1715 Montgomery Highway    Hoover    Alabama

6383

   Babies R Us    450 Grossman Drive    Braintree    Massachusetts

7522

   Toys R Us    105 Campanelli Industrial Drive    Brockton    Massachusetts

7534

   Toys R Us    492 State Road    Dartmouth    Massachusetts

6443

   Babies R Us    12 Mystic View Road    Everett    Massachusetts

7520

   Toys R Us    8 Gallen Road    Kingston    Massachusetts

7524

   Toys R Us    1190 S. Washington St.    North Attleboro    Massachusetts

6388

   Babies R Us    1255 S. Washington Street    North Attleboro    Massachusetts

7511

   Toys R Us    2 Keller Street    Manchester    New Hampshire

7523

   Toys R Us    16 Veterans Memorial Parkway    Salem    New Hampshire

8006

   Toys R Us    10065 SW Cascade Avenue    Tigard    Oregon

9574

   Babies R Us    7805 SW Dartmouth Street    Tigard    Oregon

8352

   Toys R Us    400 N. Military Highway    Norfolk    Virginia



--------------------------------------------------------------------------------

Store #

  

Banner

  

Property Address

  

City

  

State

5809

   Toys R Us    2700 Sisk Road    Modesto    California

9573

   Babies R Us    3500 Sisk Road & Highway 99    Modesto    California

8843

   Toys R Us    1755 Galleria Boulevard    Franklin    Tennessee

8867

   Toys R Us    8060 Giacosa Place    Germantown    Tennessee

8371

   Toys R Us    1910 N. Roan Boulevard    Johnson City    Tennessee

8802

   Toys R Us    1800 Gallatin Pike North    Nashville    Tennessee

8303

   Toys R Us    250 Mall Boulevard    King of Prussia    Pennsylvania

8312

   Toys R Us    1154 West Baltimore Pike    Media    Pennsylvania

6462

   Babies R Us    980 Bethlehem Pike    Montgomeryville    Pennsylvania

8323

   Toys R Us    421 Lycoming Mall Circle    Pennsdale    Pennsylvania

6362

   Toys R Us    409 Route 6 Scranton Carbondale Highway    Scranton   
Pennsylvania

6449

   Babies R Us    770 Baltimore Pike    Springfield    Pennsylvania

6359

   Toys R Us    955 Grape Street    Whitehall    Pennsylvania

6361

   Toys R Us    620 Kidder Street    Wilkes Barre    Pennsylvania 8366 (and 1355
(adjacent))    Toys R Us    1055 Woodland Road    Wyomissing    Pennsylvania

8310

   Toys R Us    1410 Kenneth Road    York    Pennsylvania

6353

   Toys R Us    59 Connecticut Avenue    Norwalk    Connecticut

8311

   Toys R Us    2345 East Lincoln Highway    Langhorne    Pennsylvania

8329

   Toys R Us    201 Franklin Mills Circle    Philadelphia    Pennsylvania

9566

   Babies R Us    4990 Dublin Boulevard    Dublin    California

9579

   Babies R Us    7155 Business Center Drive    Highlands Ranch    Colorado

9531

   Toys R Us    5650 West 88th Avenue    Westminster    Colorado

8703

   Toys R Us    8325 South Dixie Highway    Miami    Florida

8726

   Toys R Us    1631 Florida Mall Avenue    Orlando    Florida

8743

   Toys R Us    12235 Pines Boulevard    Pembroke Pines    Florida

8379

   Toys R Us    201 Crossroad Boulevard    Cary    North Carolina

8841

   Toys R Us    11300 Carolina Place Parkway    Pineville    North Carolina

9290

   Babies R Us    4140 Coldwater Road    Fort Wayne    Indiana

8902

   Toys R Us    8250 Castleton Corner    Indianapolis    Indiana

9294

   Babies R Us    1335 E 79th Street    Merrillville    Indiana

8903

   Toys R Us    7960 Connector Drive    Florence    Kentucky

9255

   Babies R Us    3274 S. Linden Road    Flint    Michigan

9263

   Toys R Us    32766 John R Road    Madison Heights    Michigan

9249

   Babies R Us    20111 Haggerty Road    Northville    Michigan

9280

   Babies R Us    4936 Baldwin Road    Orion Township    Michigan



--------------------------------------------------------------------------------

Store #

  

Banner

  

Property Address

  

City

  

State

9262

   Toys R Us    14333 Eureka Boulevard    Southgate    Michigan

9269

   Toys R Us    13801 Lakeside Circle    Sterling Heights    Michigan

9271

   Toys R Us    34800 Warren Road    Westland    Michigan

9291

   Babies R Us    2027 Park Street    Syracuse    New York

6445

   Babies R Us    4869 Kietzke Lane    Reno    Nevada

5805

   Toys R Us    5000 Smithridge Drive    Reno    Nevada

5629

   Toys R Us    7102 Eastern Avenue    Bell Gardens    California

5677

   Babies R Us    7886 North Van Nuys Boulevard    Los Angeles (Van Nuys)   
California

5659

   Toys R Us    25362 El Paseo Road    Mission Viejo    California

5649

   Toys R Us    Murrieta Town Center-39855 Alta Murrirta Drive    Murrieta   
California

5675

   Babies R Us    2340 North Rose Avenue    Oxnard    California

5611

   Toys R Us    10391 Magnolia Avenue    Riverside    California

9581

   Babies R Us    1990 University Drive    Vista    California

6441

   Babies R Us    1522 Boston Post Road    Milford    Connecticut

6326

   Toys R Us    330 Old Gate Lane    Milford    Connecticut

9234

   Toys R Us    20281 Route 19; 1000 Cranberry Square    Cranberry   
Pennsylvania

9209

   Toys R Us    1920 Edinboro Road    Erie    Pennsylvania

8370

   Toys R Us    620 Galleria Drive    Johnstown    Pennsylvania

9218

   Toys R Us    Route 18 & Valley View Drive    Monaca    Pennsylvania

9213

   Toys R Us    3735 William Penn Highway    Monroeville    Pennsylvania

9215

   Toys R Us    2003 Cheryl Drive    Pittsburgh    Pennsylvania

8336

   Toys R Us    2115 West Street    Annapolis    Maryland

8354

   Toys R Us    8804 Pulaski Highway    Baltimore    Maryland

6414

   Babies R Us    12012 Cherry Hill Road    White Oak    Maryland

8342

   Toys R Us    3101 Plank Road    Fredericksburg    Virginia

6393

   Babies R Us    21300 Signal Hill Plaza    Sterling    Virginia

8340

   Toys R Us    655 East Jubal Early Drive    Winchester    Virginia

8890

   Babies R Us    254 Harbison Boulevard    Columbia    South Carolina

7026

   Toys R Us    5700 Johnston    Lafayette    Louisiana

7014

   Toys R Us    1220 Airline Road    Corpus Christi    Texas

7030

   Toys R Us    1101 Expressway 83    McAllen    Texas

5679

   Babies R Us    7540 West Bell Road    Glendale    Arizona

5651

   Toys R Us    1516 S. Power Road    Mesa    Arizona

5694

   Babies R Us    4619 N. Oracle Road    Tucson    Arizona

6020

   Toys R Us    404 W. Army Trail Rd.    Bloomingdale    Illinois



--------------------------------------------------------------------------------

Store #

  

Banner

  

Property Address

  

City

  

State

6505

   Babies R Us    114 Commerce Lane    Fairview Heights    Illinois

9510

   Toys R Us    120 Commerce Lane    Fairview Heights    Illinois

6054

   Toys R Us    6050 Gurnee Mills Circle E.    Gurnee    Illinois

6006

   Toys R Us    9555 North Milwaukee Avenue    Niles    Illinois

9248

   Babies R Us    15820 94th Avenue    Orland Park    Illinois

6023

   Toys R Us    45 Orland Square Drive    Orland Park    Illinois

9507

   Toys R Us    8801A University    Clive    Iowa

6041

   Toys R Us    200 East Kimberly Road    Davenport    Iowa

9508

   Toys R Us    5821 Suemandy Dr.    St. Peters    Missouri

6039

   Toys R Us    4411 W. Wisconsin Avenue    Appleton    Wisconsin

6037

   Toys R Us    355 South Moorland Road    Brookfield    Wisconsin

6552

   Babies R Us    2161 Zeier Road    Madison    Wisconsin

6035

   Toys R Us    3900 S. 27th Street    Milwaukee    Wisconsin

6051

   Toys R Us    2433 South Green Bay Road    Racine    Wisconsin

6515

   Babies R Us    4202 Riverdale Road    Riverdale    Utah

6325

   Toys R Us    122 Route 59 East    Nanuet    New York

6331

   Toys R Us    463 South Road    Poughkeepsie    New York

6320

   Toys R Us    1000 Central Avenue    Yonkers    New York



--------------------------------------------------------------------------------

Schedule D

Allocated Loan Amounts

 

Store #

    

Store

   Allocated
Mezz Loan
Amounts     8303       King of Prussia    $ 2,077,917      7511       Manchester
   $ 1,469,562      6320       Yonkers    $ 1,452,038      6039       Appleton
   $ 1,161,630      6353       Norwalk    $ 1,131,588      6006       Niles    $
1,089,028      8336       Annapolis    $ 956,342      6054       Gurnee    $
931,307      8379       Cary    $ 911,279      8312       Media    $ 883,740   
  8867       Memphis III    $ 831,166      8831       Birmingham 2 (Hoover)    $
813,642      6041       Davenport    $ 801,124      8371       Johnson City    $
748,551      7026       Lafayette    $ 726,019      8342       Fredericksburg   
$ 721,012      8310       York    $ 693,473      6362       Scranton    $
615,864      7014       Corpus Christi    $ 588,326      7534       North
Dartmouth    $ 575,808      6051       Racine    $ 465,654      9203      
Chapel Hill    $ 395,555      9232       Montrose    $ 87,623      8703      
Dadeland    $ 1,754,963      7523       Salem    $ 1,271,785      5659      
Mission Viejo    $ 1,246,750      8726       Florida Mall    $ 1,181,658     
5629       Bell Gardens    $ 1,136,595      7524       No Attlboro, MA    $
1,126,581      8743       Pembroke Pines    $ 1,106,553      6020      
Bloomingdale, IL    $ 1,051,476      8366       Reading, PA    $ 1,046,469     
9269       Sterling Heights    $ 1,041,462      6023       Orland Park-TRU    $
1,008,916   



--------------------------------------------------------------------------------

Store #

    

Store

   Allocated Mezz
Loan Amounts     8006      

Tigard- TRU

   $ 1,007,414      8903      

Florence

   $ 981,377      8354      

Golden Ring, MD

   $ 961,349      9510      

Fairview Heights-TRU

   $ 946,328      5649      

Murrieta

   $ 943,825      6326      

Milford-TRU

   $ 938,818      8902      

Castleton

   $ 913,782      5651      

East Mesa

   $ 911,279      9263      

Madison Heights

   $ 903,768      7817      

South Arlington

   $ 903,768      9508      

Mid Rivers, MO

   $ 883,740      7010      

Austin (So), TX

   $ 868,719      6359      

Whitehall

   $ 843,684      6321      

Toms River

   $ 838,677      9507      

Des Moines (Clive)

   $ 823,656      9267      

Toledo

   $ 818,649      6325      

Nanuet

   $ 816,145      8843      

Cool Springs

   $ 811,138      8802      

Rivergate

   $ 766,075      8311      

Oxford Valley

   $ 761,068      5809      

Modesto-TRU

   $ 751,054      5805      

Reno-TRU

   $ 731,026      6037      

Brookfield

   $ 726,019      6361      

Wilkes-Barre

   $ 718,508      9213      

Monroeville

   $ 695,977      8352      

Norfolk, VA

   $ 690,970      7030      

McAllen

   $ 683,459      8841      

Pineville, NC

   $ 675,949      5611      

Riverside

   $ 670,942      7520      

Kingston

   $ 633,389      6331      

Poughkeepsie, NY

   $ 633,389      9271      

Westland, MI

   $ 628,382      9209      

Erie

   $ 618,368      9262      

Southgate

   $ 610,857      7522      

Brockton, MA

   $ 608,354      8916      

Miamisburg, OH

   $ 568,298      7822      

Lewisville, TX

   $ 568,298      8329      

Franklin Mills, PA

   $ 545,766      6035      

South Milwaukee

   $ 533,248   



--------------------------------------------------------------------------------

Store #

    

Store

   Allocated Mezz
Loan Amounts     8340      

Winchester

   $ 530,745      9531      

Westminster

   $ 528,241      9218      

Beaver Valley

   $ 505,710      8922      

Dublin

   $ 455,639      8905      

Colerain

   $ 428,101      8323      

Williamsport

   $ 403,066      8908      

Clermont

   $ 393,052      9210      

Boardman

   $ 385,541      9207      

Mentor

   $ 373,024      8370      

Johnstown

   $ 368,016      9234      

Cranberry

   $ 275,386      9211      

Canton

   $ 255,358      9208      

Elyria

   $ 240,337      9277      

Sandusky

   $ 227,820      9221      

North Olmsted

   $ 205,288      8910      

Hamilton

   $ 167,735      9215      

Pittsburgh

   $ 90,126      9212      

St. Clairsville

   $ 42,560      6383      

Braintree

   $ 1,366,919      5677      

Van Nuys

   $ 1,149,114      9566      

Pleasanton (Dublin)

   $ 1,001,405      6462      

Montgomeryville

   $ 888,747      6449      

Springfield

   $ 888,747      6414      

White Oak

   $ 866,216      6441      

Milford-BRU

   $ 848,691      9248      

Orland Park-BRU

   $ 513,220      9574      

Tigard-BRU

   $ 759,065      5675      

Oxnard

   $ 756,061      6443      

Everett

   $ 753,558      6393      

Sterling

   $ 726,019      9579      

Highlands Ranch

   $ 673,445      9249      

Northville

   $ 670,942      9573      

Modesto-BRU

   $ 746,047      5694      

Tucson

   $ 640,899      5679      

Glendale

   $ 605,850      8890      

Columbia, SC

   $ 588,326      6445      

Reno-BRU

   $ 575,808      9294      

Merrillville

   $ 518,227      6552      

Madison, WI

   $ 478,171   



--------------------------------------------------------------------------------

Store #

    

Store

   Allocated Mezz
Loan Amounts     9581      

Vista

   $ 473,164      6505      

Fairview Heights-BRU

   $ 458,143      9280      

Auburn Hills

   $ 425,597      9255      

Flint

   $ 347,988      9290      

Fort Wayne

   $ 368,016      9291      

Syracuse

   $ 340,478      6515      

Ogden (Riverdale)

   $ 235,330      9239      

Reynoldsburg

   $ 180,253      6388      

North Attleboro

   $ 65,091      9279      

Toledo

   $ 100,141      9254      

Boardman

   $ 77,609         

 

 

    

Total Portfolio

   $ 88,000,000         

 

 

 

 



--------------------------------------------------------------------------------

Annex I

Mortgage Loan Agreement

(Attached)